Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 1 of 108                                               PageID #: 58




                                     Federal Communications Commission                                          FCC 96-326
_________________________________________

                                           Before the
                            FEDERAL COMMUNICATIONS COMMISSION                                                FCC 96-326
                                     Washington, D.C. 20554


In the Matter of                                                 )

                                            )
Guidelines for Evaluating the Environmental ) ET Docket No. 93-62
Effects of Radiofrequency Radiation

                    )
                                                                 )

                                               REPORT AND ORDER

Adopted: August 1, 1996
      ;     Released: August 1, 1996

By the Commission: Commissioners Quello and Chong issuing a joint statement.

                                              TABLE OF CONTENTS
                                                                                                                         Para.
   I. INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-4

  II. BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5-11

 III. DISCUSSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12-129
      A. New RF Exposure Guidelines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12-34
      B. Definitions of Controlled and Uncontrolled Environments . . . . . . . . . . . . . . . . 35-45
      C. Evaluation of Low-Power Devices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46-74
      D. Categorical Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75-93
      E. Compliance Evaluation, Measurement Procedures and Transition Provisions 94-119
      F. RF Protective Clothing and Personal Monitors . . . . . . . . . . . . . . . . . . . . . . . . 120-129

 IV. ADDITIONAL ISSUES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          130-168
     A. Induced and Contact Current Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  130-151
     B. Amateur Radio . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   152-163
     C. Federal Preemption . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    164-168
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 2 of 108                                                         PageID #: 59




                                       Federal Communications Commission                                                  FCC 96-326
_________________________________________

  V. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 169

 VI. ORDERING CLAUSES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 170-172

VII. PROCEDURAL MATTERS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 173

Final Regulatory Flexibility Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 Appendix A
Exposure Limits for ANSI 1982, ANSI/IEEE 1992 and NCRP . . . . . . . . . . . . . .                                        Appendix B
Final Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   Appendix C
Commenting Parties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          Appendix D


                                                    I. INTRODUCTION

        1. By this action, we are amending our rules to adopt new guidelines and methods for
evaluating the environmental effects of radiofrequency (RF) radiation from FCC-regulated
transmitters. We are adopting Maximum Permissible Exposure (MPE) limits for electric and
magnetic field strength and power density for transmitters operating at frequencies from 300 kHz
to 100 GHz.1 We are also adopting limits for localized ("partial body") absorption that will apply
to certain portable transmitting devices.2 We believe that the guidelines we are adopting will
protect the public and workers from exposure to potentially harmful RF fields.

        2. In reaching our decision on the adoption of new RF exposure guidelines we have
carefully considered the large number of comments submitted in this proceeding, and particularly
those submitted by the U.S. Environmental Protection Agency (EPA), the Food and Drug
Administration (FDA) and other federal health and safety agencies. The new guidelines we are
adopting are based substantially on the recommendations of those agencies, and we believe that

    1
      Specifically, we are adopting limits for field strength and power density that are generally based on Sections
17.4.1 and 17.4.2, and the time-averaging provisions recommended in Sections 17.4.1.1 and 17.4.3, of "Biological
Effects and Exposure Criteria for Radiofrequency Electromagnetic Fields," NCRP Report No. 86 (1986), National
Council on Radiation Protection and Measurements (NCRP). With the exception of the limits on exposure to power
density above 1500 MHz and the limits for exposure to lower frequency magnetic fields, these MPE limits are also
generally based on the guidelines contained in the RF safety standard developed by the Institute of Electrical and
Electronic Engineers, Inc. (IEEE) and adopted by the American National Standards Institute (ANSI). See Section
4.1 of ANSI/IEEE C95.1-1992, "Safety Levels with Respect to Human Exposure to Radio Frequency Electromagnetic
Fields, 3 kHz to 300 GHz".
    2
     These guidelines are based on those recommended by ANSI/IEEE and NCRP. See Sections 4.2.1 and 4.2.2
of ANSI/IEEE C95.1-1992 and Section 17.4.5 of NCRP Report No. 86.

                                                                    2
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 3 of 108                                PageID #: 60




                                     Federal Communications Commission                            FCC 96-326
_________________________________________

these guidelines represent a consensus view of the federal agencies responsible for matters
relating to the public safety and health.3

        3. The MPE limits adopted herein are based on exposure criteria quantified in terms of
specific absorption rate (SAR), a measure of the rate of RF energy absorption. The basis for these
limits, as well as the basis for the 1982 ANSI limits that the Commission previously specified in
our rules, is an SAR limit of 4 watts per kilogram. The new MPE limits are derived by
incorporating safety factors that lead, in some cases, to limits that are more conservative than the
limits specified by ANSI in 1982. The more conservative limits do not arise from a fundamental
change in the RF safety criteria for SAR, but from a precautionary desire for more rigor in the
derivation of factors which allow limits for MPE to be derived from SAR limits.

        4. This action satisfies the requirements of the Telecommunications Act of 1996 for a
timely resolution of this proceeding.4 We note that research and analysis relating to RF safety
and health is ongoing, and we expect changes in recommended exposure limits will occur in the
future as knowledge increases in this field. In that regard, we intend to continue our cooperative
work with industry and with the various agencies and organizations with responsibilities in this
area in order to ensure that our guidelines continue to be appropriate and scientifically valid.


                                                 II. BACKGROUND

       5. The National Environmental Policy Act of 1969 (NEPA) requires agencies of the
Federal Government to evaluate the effects of their actions on the quality of the human
environment.5 To meet its responsibilities under NEPA, the Commission has adopted
requirements for evaluating the environmental impact of its actions.6 One of several
environmental factors addressed by these requirements is human exposure to RF energy emitted


       3
       For example, see letter from Carol M. Browner, Administrator, U.S. Environmental Protection Agency, to
Reed. E. Hundt, Chairman, FCC, dated July 25, 1996; and letter from Elizabeth D. Jacobson, Ph.D., Deputy Director
for Science, Center for Devices and Radiological Health, Food and Drug Administration, to Richard M. Smith, Chief,
Office of Engineering and Technology, FCC, dated July 17, 1996. Both letters have been placed into the docket
record as ex parte filings in this proceeding.
   4
      The Telecommunications Act of 1996, which was enacted on February 8, 1996, requires that: "Within 180
days after the enactment of this Act, the Commission shall complete action in ET Docket 93-62 to prescribe and
make effective rules regarding the environmental effects of radio frequency emissions." See Section 704(b) of the
Telecommunications Act of 1996, Pub. L. No. 104-104, 110 Stat. 56 (1996).
   5
           National Environmental Policy Act of 1969, 42 U.S.C. Section 4321, et seq.
   6
           See 47 CFR § 1.1301, et seq.

                                                             3
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 4 of 108                                  PageID #: 61




                                   Federal Communications Commission                               FCC 96-326
_________________________________________

by FCC-regulated transmitters and facilities.

        6. In 1985, the Commission adopted a 1982 ANSI standard for use in evaluating the
effects of RF radiation on the environment, noting that the ANSI standard was widely accepted
and was technically and scientifically supportable.7 Since then the Commission has used this
standard as its processing guideline for determining the potential environmental impact of RF
emissions. The rules now require applicants for certain facilities to prepare an Environmental
Assessment (EA) if the transmitter or facility under consideration could expose the general public
or workers to levels of RF radiation that are in excess of the 1982 ANSI guidelines.8 Examples
of facilities that could potentially cause exposures in excess of these guidelines because of their
relatively high operating power include radio and television broadcast stations and satellite uplink
facilities. The rules also address other related matters, such as the evaluation of sites with
multiple transmitters.

       7. The Commission has "categorically excluded" many low-power, intermittent, or
normally inaccessible RF transmitters and facilities from routine evaluation for RF radiation
exposure based on calculations and measurement data indicating that they would not cause
exposures in excess of the guidelines under normal and routine conditions of use.9 Examples of
currently excluded transmitters include land mobile, cellular and amateur radio stations.

        8. In 1992, ANSI adopted a new standard for RF exposure, designated ANSI/IEEE C95.1-
1992 to replace its 1982 standard.10 This new standard contains a number of significant
differences from the 1982 ANSI standard. In some respects, the 1992 ANSI/IEEE standard is
more restrictive in the amount of environmental RF exposure permitted, although for some
situations recommended MPE levels are similar to the 1982 limits. The 1992 ANSI/IEEE
standard also extends the frequency range under consideration to cover frequencies from 3 kHz


   7
    See Report and Order, GEN Docket No. 79-144, 100 FCC 2d 543 (1985); Memorandum Opinion and Order,
58 RR 2d 1128 (1985); see also ANSI C95.1-1982, "American National Standard Safety Levels with Respect to
Human Exposure to Radio Frequency Electromagnetic Fields, 300 kHz to 100 GHz," ANSI, New York, NY.
   8
       47 CFR Section 1.1307(b).
   9
      See Second Report and Order, GEN Docket No. 79-144, 2 FCC Rcd 2064 (1987); Erratum, 2 FCC Rcd 2526
(1987). Facilities that are otherwise categorically excluded from RF environmental evaluation may still be required,
on a case-by-case basis, to undergo evaluation pursuant to the provisions of 47CFR § 1.1307(c) and (d). The Council
on Environmental Quality, which has oversight responsibility with regard to NEPA, permits Federal agencies to
categorically exclude certain actions from routine environmental processing when the potential for individual or
cumulative environmental impact is judged to be negligible. See 40 CFR §§ 1507, 1508.4; see also Regulations for
Implementing the Procedural Provisions of NEPA, 43 Fed. Reg. 55,978 (1978).
  10
     ANSI/IEEE C95.1-1992, "Safety Levels with Respect to Human Exposure to Radio Frequency Electromagnetic
Fields, 3 kHz to 300 GHz."

                                                        4
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 5 of 108                                   PageID #: 62




                                 Federal Communications Commission                                  FCC 96-326
_________________________________________

to 300 GHz.11 The 1992 ANSI/IEEE standard specifies two tiers of exposure criteria, one tier for
"controlled environments" (usually involving workers) and another, more stringent tier, for
"uncontrolled environments" (usually involving the general public). The 1982 ANSI standard
specified only one set of exposure limits, regardless of whether the individual exposed was a
worker or a member of the general public. The 1992 ANSI/IEEE standard also, for the first time,
includes specific restrictions on currents induced in the human body by RF fields. These
restrictions apply to both "induced" currents and "contact" currents related to shock and burn
hazards.

        9. The 1992 ANSI standard is generally more stringent in the evaluation of low-power
devices, such as hand-held radios and cellular telephones, than the 1982 standard. That is, the
1982 ANSI standard permitted exclusion from compliance with the MPE limits if the localized
specific absorption rate (SAR) of a low-power device could be shown to be 8 watts/kilogram (8
W/kg) or less, or if the input power of the radiating device at frequencies between 300 kHz and
1 GHz was 7 watts or less.12 The 1992 guidelines reduce the allowable localized SAR level for
devices operating in "uncontrolled" environments by a factor of five to 1.6 W/kg, while
maintaining the 8 W/kg limit for "controlled" environments. Further, the exclusion thresholds
based on operating power are significantly reduced for devices that operate in uncontrolled
environments and for devices that operate above 450 MHz in controlled environments. The 1992
ANSI/IEEE standard also prohibits the application of the power exclusion to hand-held devices
where the radiating structure is maintained less than 2.5 centimeters (cm) from the body of the
user.

        10. On April 8, 1993, we issued the Notice in this proceeding to consider amending and
updating the guidelines and methods used by the Commission for evaluating the environmental
effects of RF radiation.13 In the Notice, we proposed to base our RF safety regulations on the
ANSI/IEEE C95.1-1992 standard instead of the 1982 ANSI standard. The major issues addressed
in the Notice were: 1) the selection of the appropriate RF exposure standard; 2) use of the 1992
ANSI/IEEE definitions for "controlled" and "uncontrolled" environments to determine application
of exposure criteria; 3) implementation of new limits on induced and contact currents; 4)
evaluation of low-power devices such as cellular telephones; 5) categorical exclusions from


   11
        The 1982 ANSI guidelines cover the frequency range 300 kHz to 100 GHz.
   12
       Specific absorption rate is a measure of the rate of energy absorption by the body. SAR levels are specified
for both whole-body exposure and for partial-body or localized exposure (generally specified in terms of spatial peak
values), such as might occur to the head of the user of a hand-held radiotelephone.


   13
      See Notice of Proposed Rule Making, ET Docket No. 93-62, 8 FCC Rcd 2849 (1993); see also 8 FCC Rcd
5528 (1993), 9 FCC Rcd 985 (1993), 9 FCC Rcd 317 (1994), 9 FCC Rcd 989 (1994) extending the comment
deadlines.

                                                         5
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 6 of 108                              PageID #: 63




                               Federal Communications Commission                                FCC 96-326
_________________________________________

environmental evaluation for certain transmitters; 6) compliance and measurement issues; and
7) administrative procedures and effective dates for implementation.

        11. More than 100 parties, including telecommunications organizations, other Federal
Government agencies, local and state authorities, and individuals, submitted comments in
response to the Notice. Many of these parties filed extensive comments addressing the various
issues discussed above. In addition, a significant number of parties addressed the issue of Federal
preemption of state and local regulations for RF exposure. A list of commenting parties is
provided in Appendix D.


                                            III. DISCUSSION

A. New RF Exposure Guidelines

        12. In the Notice, we noted that the 1992 ANSI/IEEE standard reflects recent scientific
studies of the biological effects of RF radiation and that use of this standard would thus ensure
that FCC-regulated facilities comply with the latest safety guidelines for RF exposure.14 We also
noted that other RF exposure criteria are available, such as those of the National Council on
Radiation Protection and Measurements (NCRP) and those of the International Radiation
Protection Association (IRPA).15 We requested comment on whether the differences between
these other guidelines and the 1992 ANSI/IEEE guidelines are significant, and whether it would
be appropriate to adopt limits for RF exposure that differ from those in the 1992 ANSI/IEEE
guidelines.

        13. The comments filed in this proceeding have focused primarily on the 1992
ANSI/IEEE and NCRP exposure criteria. In many ways, these two sets of exposure guidelines
are similar. Both organizations identify the same threshold level at which harmful biological
effects may occur, and the MPE limits recommended for electric and magnetic field strength and




  14
     The ANSI/IEEE standard was developed by the IEEE Standards Coordinating Committee 28 on Non-Ionizing
Radiation Hazards (IEEE SCC28) and subsequently adopted by the IEEE Standards Board and the American National
Standards Institute.
    15
       Notice at para. 23. The NCRP is a non-profit corporation chartered by Congress to develop information and
recommendations concerning radiation protection. NCRP consists of the members and participants who serve on its
various scientific committees. Several government agencies and non-government organizations have established
relationships with NCRP as "Collaborating Organizations." The FCC is one of these Collaborating Organizations.

                                                      6
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 7 of 108                                   PageID #: 64




                                 Federal Communications Commission                                  FCC 96-326
_________________________________________

power density in both documents are based on this threshold level.16 Both the 1992 ANSI/IEEE
and NCRP guidelines also are frequency dependent, based on knowledge of how whole-body-
averaged human exposure is a function of the frequency of the RF signal. Further, both
ANSI/IEEE and NCRP recommend two exposure tiers, one for "controlled environments"
(ANSI/IEEE) or "occupational exposure" (NCRP) and another, more stringent, tier for
"uncontrolled environments" (ANSI/IEEE) or "general population" exposure (NCRP). Tables 1,
2 and 3 in Appendix B show the MPE limits for the 1982 ANSI, 1992 ANSI/IEEE and NCRP
exposure criteria, respectively.

       14. The two sets of guidelines, however, do differ in some respects. The NCRP MPE
limits are generally more stringent than the ANSI/IEEE limits for magnetic field strength at
frequencies below 3 MHz and for power density at frequencies above 1500 MHz.17 The NCRP
guidelines also include a unique provision (that we are not adopting here) that reduces the
exposure limit for workers with respect to certain forms of modulated RF carrier frequencies.18
 The NCRP guidelines specify that the general population MPE limits at higher frequencies are
to be averaged over longer periods of time than those recommended by the ANSI/IEEE
guidelines.19 The NCRP, unlike ANSI/IEEE, only specifies MPE limits for frequencies up to 100
GHz. With respect to evaluating low-power devices, although both ANSI/IEEE and NCRP
generally recommend the same localized SAR limits, ANSI/IEEE also includes an exclusion
clause based on radiated power that is not a part of the NCRP guidelines. Although the
ANSI/IEEE and NCRP guidelines differ at higher and lower frequencies, at frequencies used by
the majority of FCC licensees the MPE limits are essentially the same regardless of whether
ANSI/IEEE or NCRP guidelines are used. Therefore, the overall impact on most of our licensees


       16
        Both the ANSI/IEEE and NCRP exposure criteria are based on a determination that potentially harmful
biological effects can occur at an SAR level of 4 W/kg as averaged over the whole-body. Appropriate safety factors
were then added to arrive at limits for both whole-body exposure (0.4 W/kg for "controlled" or "occupational"
exposure and 0.08 W/kg for "uncontrolled" or "general population" exposure, respectively) and for partial-body
(localized SAR), such as might occur in the head of the user of a hand-held cellular telephone.
  17
      For example, in uncontrolled environments the 1992 ANSI/IEEE guidelines recommend a safe power density
level of 1 mW/cm2 at 1500 MHz increasing to a maximum of 10 mW/cm2 at 15 GHz to 300 GHz, a significant
change from the 1982 ANSI standard. The NCRP guidelines specify a fixed level of 1 mW/cm2 for exposure of the
general public at frequencies above 1500 MHz. NCRP limits for magnetic field exposure are also generally more
stringent for frequencies below 100 MHz.
       18
        This provision recommends that the stricter public exposure limits apply where workers are exposed to
electromagnetic fields with carrier frequencies that are modulated at a depth of 50 percent or greater at frequencies
between 3 and 100 hertz. See NCRP, supra, Section 17.4.7.
       19
        For measuring MPE levels, the NCRP guidelines use an averaging time of 6 minutes for occupational
exposure and 30 minutes for public exposure. For frequencies above 15 GHz, the ANSI/IEEE guidelines reduce this
averaging time in a manner that is inversely proportional to the frequency raised to the 1.2 power.

                                                         7
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 8 of 108                    PageID #: 65




                            Federal Communications Commission                        FCC 96-326
_________________________________________

from our adoption of new guidelines should not be significantly different regardless of which
limits we choose.

        15. Several federal agencies filed comments in this proceeding expressing varying
viewpoints on whether we should adopt the ANSI/IEEE guidelines or some alternative. Within
the Federal Government, the EPA is generally responsible for investigating and making
recommendations with regard to environmental issues. In its comments, the EPA states that the
new ANSI/IEEE guidelines are a significant revision of the 1982 ANSI guidelines and notes that
certain aspects of the new guidelines are improvements with regard to protection.20 However, the
EPA submits that some of the provisions of the new ANSI/IEEE guidelines are not acceptable.
For example, EPA does not support the relaxation in MPE limits for power density at higher
microwave frequencies, and it opposes the application of the same exposure limits to both
controlled and uncontrolled environments for frequencies from 15 GHz to 300 GHz. The EPA
states that the ANSI/IEEE exposure limits for these frequencies are not sufficiently protective for
public exposure. The EPA also argues that the terms controlled and uncontrolled environments
used in the ANSI/IEEE guidelines are not well defined and are not directly applicable to any
specific population group.

        16. The EPA recommends that we adopt the NCRP's recommended MPE limits along
with sections of the 1992 ANSI/IEEE guidelines dealing with localized exposure and induced and
contact body currents. In terms of MPEs for power density and field strength, the EPA argues
that the NCRP guidelines would better protect the public from potential long term effects of RF
exposure at higher microwave frequencies where the two sets of guidelines differ. The EPA
maintains that, "[t]here are no substantive differences in the literature base supporting 1986
NCRP and 1992 ANSI/IEEE except for the literature on RF shocks and burns." In addition, the
EPA notes that NCRP is chartered by the U.S. Congress to develop radiation protection
recommendations.

        17. The EPA generally supports the use of the ANSI/IEEE limits for dealing with induced
and contact currents to protect against shock and burn hazards. EPA states that those guidelines
are not included in the NCRP exposure criteria, and they are a result of research and knowledge
acquired since development of the NCRP recommendations. The EPA also supports the FCC
proposal to use ANSI/IEEE SAR limits that apply to low-power devices such as cellular
telephones (see discussion below). These values are similar to those recommended by the NCRP.

        18. The FDA has general jurisdiction for protecting the public from potentially harmful
radiation from consumer and industrial devices and in that capacity is expert in RF exposures that



  20
       EPA Comments at 1.

                                                8
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 9 of 108                    PageID #: 66




                                   Federal Communications Commission                 FCC 96-326
_________________________________________

would result from consumer or industrial use of hand-held devices such as cellular telephones.21
The FDA generally supports our proposed use of the 1992 ANSI/IEEE guidelines, although it
does express some reservations. It states that these guidelines will provide a greater level of
protection to the general public, and it particularly supports use of the values for SAR that would
apply to consumer and industrial devices. As discussed below, however, the FDA expresses
significant concern about the radiated power exclusion clause included in the ANSI/IEEE
standard that would apply to some hand-held devices.22

        19. The National Institute for Occupational Safety and Health (NIOSH), an agency of the
U. S. Department of Health and Human Services, is responsible for performing research and
analysis with respect to worker safety and health. In its comments, NIOSH expresses general
support for our efforts to update our RF exposure regulations and notes that the MPE limits
defined in the 1992 ANSI/IEEE guidelines are similar to those contained in recommendations of
the NCRP and the International Radiation Protection Association.23 NIOSH states that we should
take a more conservative approach when uncertainty exists with respect to applying certain
features of the exposure guidelines. In particular, NIOSH agrees with the EPA that it would be
more appropriate to use the MPE limits recommended by NCRP guidelines at higher frequencies.
NIOSH also supports the use of the ANSI/IEEE limits on induced RF currents.

        20. The Occupational Safety and Health Administration (OSHA) has jurisdiction over
Federal regulations dealing with worker safety and health. In its comments, OSHA generally
endorses our proposal to update our RF exposure guidelines by adopting the new ANSI/IEEE
guidelines.24 OSHA also urges us to require applicants to implement a written RF exposure
protection program which appropriately addresses traditional safety and health program elements
including training, medical monitoring, protective procedures and engineering controls, signs,
hazard assessments, employee involvement, and designated responsibilities for program
implementation. It notes that the exposure limits in the ANSI/IEEE guidelines may be useful in
determining when specific elements of an RF safety program should be implemented. However,
OSHA objects to the two categories of exposure environments contained in the new ANSI/IEEE
standard, finding it unacceptable that employees may be subjected to a higher level of risk than
the general public simply because they "are aware of the potential for exposure as a concomitant
of employment." Rather, OSHA proposes that we adopt the uncontrolled environment criteria
as an "action limit" which determines when an RF protection program will be required. That is,


  21
       See 21 CFR § 1000 et seq.
  22
       FDA Comments at 1.
  23
         NIOSH Comments at 1.
  24
         OSHA Reply Comments at 1.

                                                   9
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 10 of 108                     PageID #: 67




                                    Federal Communications Commission                  FCC 96-326
 _________________________________________

 under OSHA's proposal, persons who are exposed in excess of the limits specified for
 uncontrolled environments would be protected by a program designed to mitigate any potential
 increase in risk.

         21. The majority of industry comments favor adoption of the 1992 ANSI/IEEE guidelines.
 For example, American Personal Communications (APC), American Telephone and Telegraph
 Company (AT&T), Electromagnetic Energy Policy Alliance (EEPA), Ericsson Corporation
 (Ericsson), McCaw Cellular Communications, Inc. (McCaw), National Association of
 Broadcasters (NAB), Telecommunications Industry Association (TIA), and others urge that we
 adopt the new ANSI/IEEE guidelines, arguing that they represent the most up-to-date standard
 available. Telocator (now the Personal Communications Industry Association, PCIA) agrees that
 the ANSI/IEEE standard is the most recent and comprehensive RF exposure guideline, noting that
 an international committee of over 120 scientists and engineers was involved in its drafting.
 However, Telocator submits that the actual impact of the ANSI/IEEE, NCRP or IRPA standards
 would be about the same on Personal Communications Service (PCS) operations, since all three
 standards are based on the same specific absorption rates, and the power densities each provides
 for the PCS band are essentially the same.25

         22. AT&T submits that the new ANSI/IEEE standard agrees with the latest proposals for
 controlled environments issued by the American Conference of Governmental Industrial
 Hygienists.26 AT&T also states that the members of the IEEE committee that developed the new
 guidelines represent a larger and more complete group of experts than those who developed other
 guidelines, such as the NCRP and the IRPA guidelines. TIA notes that the IEEE committee
 represents the most competent and expert scientists and specialists in the world in the area of RF
 biological effects.27 McCaw also states that the ANSI/IEEE standard incorporates substantial
 safety factors and addresses all of the environmentally significant aspects of RF exposure.28

         23. NAB recommends that we adopt the new ANSI/IEEE guidelines and provide
 procedures and guidance for its application. NAB submits that there is substantial agreement
 among the available standards with respect to exposure limits in the 30 to 300 MHz range.29 It
 also states that where the standards differ at extreme frequencies, the ANSI/IEEE standard should

   25
         Telocator Comments at 3.
   26
         AT&T Comments at 6.
   27
         TIA Comments at 27.
   28
         McCaw Comments at 3.
    29
       NAB compared the ANSI/IEEE standard to standards of NCRP, IRPA, and the American Conference of
 Governmental Industrial Hygienists (ACGIH). NAB Comments at 32-33.

                                                   10
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 11 of 108                                  PageID #: 68




                                 Federal Communications Commission                                 FCC 96-326
 _________________________________________

 be followed, since it is based on more recent scientific information. For example, NAB notes that
 while there are differences between the ANSI/IEEE standard and the NCRP guidelines at lower
 frequencies, these differences lie in the MPE limits for the magnetic field. It states that in
 developing the NCRP guidelines, the magnetic field strength limit was merely made equal to the
 electric field strength limit and that the electric field strength was capped at a value of 614 volts
 per meter because of shock and burn considerations. NAB contends that such a value should not
 apply to the magnetic field strength, since high magnetic fields are not associated with shock or
 burn. Consequently, NAB argues that the limits contained in the ANSI/IEEE standard, which are
 based on limiting the SAR of the magnetic field, are more scientifically correct.

          24. Jules Cohen & Associates (JC&A) argues that although the ANSI/IEEE exposure
 limits are at some points less restrictive than the NCRP limits, the averaging times must also be
 taken into consideration.30 JC&A states that skin burning is the applicable consideration at higher
 microwave frequencies. JC&A, therefore, submits that the new ANSI/IEEE limits represent a
 better standard because at frequencies above 3 GHz the lower averaging times recommended
 allow much less energy absorption than the NCRP guidelines. EEPA argues that the ANSI/IEEE
 limits for higher frequencies above 15 GHz are appropriate and consistent with "well-established
 biologically based" national and international limits for infrared lasers.31 EEPA and NAB note
 that at 300 GHz the MPE limits contained in the 1992 ANSI/IEEE standard are the same as the
 MPE limits in ANSI Z136.1-1993 and the International Electrotechnical Commission (IEC) laser
 standard, and that all three standards use the same 10-second averaging time.32 EEPA also states
 that the six-minute averaging time recommended by the NCRP guidelines is not sufficiently short
 to protect against skin burning for exposure to short pulses at higher frequencies where most of
 the energy is deposited in surface layers of tissue.

         25. JC&A, EEPA, Ericsson, Motorola, Raytheon Company (Raytheon), and TIA argue
 that there is no scientific evidence to support the modulation provisions contained in the NCRP
 guidelines.33 JC&A contends that this requirement has no practical application because broadcast
 transmitters are not modulated at these frequencies at a depth of 50 percent or greater except for
 very short intervals. Therefore, JC&A concludes that circumstances would not arise that would


    30
          JC&A Comments at 8.
    31
          EEPA Comments at 8. See also, NAB Comments at 34.
   32
       (1) American National Standard for the Safe Use of Lasers, ANSI Z136.1-1993, American National Standards
 Institute, New York, N.Y. (1993). (2) Radiation Safety of Laser Products, Equipment Classification, Requirements
 and User's Guide, Publication 825, International Electrotechnical Commission, Geneva, Switzerland (1993).
     33
        As noted above, the NCRP guidelines require use of the general population exposure limits, even for the
 workplace, if the exposure is to carrier waves modulated at a depth of 50 percent or greater at frequencies between
 3 and 100 Hz.

                                                        11
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 12 of 108                                PageID #: 69




                                    Federal Communications Commission                            FCC 96-326
 _________________________________________

 call for application of this stricter standard in a controlled environment.34 EEPA notes that no
 other standard-setting organization in the United States or in other countries regards modulation
 considerations as a meaningful issue. Ericsson claims that the IEEE committee looked at the
 issue of modulation effects at frequencies between 3 and 100 Hz and concluded that there is no
 scientific data to support the modulation provisions in NCRP's guidelines.35 Similarly, Motorola
 states that there is insufficient scientific data upon which to base regulations for amplitude-
 modulated radio signals. Motorola recommends that we monitor any relevant biological research
 on this type of modulation and take appropriate regulatory action as warranted in the future.36
 Raytheon and TIA point out that studies over the last several years observed that within the
 recommended safe exposure levels, no reliable scientific data exists which indicates that
 modulation of the electromagnetic fields is a factor meaningfully related to human health.37

          26. The IEEE's Standards Coordinating Committee 28 (IEEE/SCC28), which developed
 the ANSI/IEEE guidelines, took issue with several of the points made by the EPA. IEEE/SCC28
 states that the new guidelines and the NCRP recommendations are actually quite similar, with the
 exception of the MPEs at higher microwave frequencies. In addition, it points out that both the
 ANSI/IEEE and the NCRP guidelines are based on the use of SAR as the fundamental dosimetric
 parameter, the same criterion for biological effect (behavioral disruption), and the same safety
 factors to define the two tiers of exposure.38

        27. In comments filed late in this proceeding, Dr. Arthur W. Guy, former Chairman of
 both ANSI/IEEE and NCRP committees on RF exposure expresses his view that, "it would be
 a mistake for the FCC to adopt the older 1986 NCRP standard at this time considering the fact
 that newer and more advanced standards have been developed since the publication of the NCRP
 standard."39 Similar views are expressed in letters submitted to the Commission by Dr. Eleanor
 Adair and Dr. C.K. Chou, both of whom have been involved in ANSI/IEEE and NCRP RF




    34
         JC&A Comments at 9.
    35
         Ericsson Comments at 12.
    36
         Motorola Comments at 21-22.
    37
         Raytheon Comments at 2.
    38
         IEEE/SCC28 Reply Comments at 1-7.
    39
         See "Reply Comments of Arthur W. Guy, Ph.D.," March 9, 1996, and letter of A. W. Guy to Reed E.
 Hundt, Chairman, FCC, dated March 14, 1996. Both placed in the record of this proceeding asex parte filings.

                                                       12
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 13 of 108                                PageID #: 70




                                Federal Communications Commission                                FCC 96-326
 _________________________________________

 committees.40 All of these individuals urge that we adopt the ANSI/IEEE standard instead of the
 NCRP exposure criteria.

         28. Decision. Although most commenting parties generally support our proposal to adopt
 the 1992 ANSI/IEEE guidelines, some of the Federal agencies filing comments in this
 proceeding, principally those with responsibility for oversight regarding health and safety issues,
 object to the use of certain aspects of these guidelines. In the past, the Commission has stressed
 repeatedly that it is not a health and safety agency and would defer to the judgment of these
 expert agencies with respect to determining appropriate levels of safe exposure to RF energy.41
 We continue to believe that we must place special emphasis on the recommendations and
 comments of Federal health and safety agencies because of their expertise and their
 responsibilities with regard to health and safety matters. Accordingly, as recommended by the
 EPA, we are adopting exposure limits for field strength and power density based on those
 recommended by the NCRP for frequencies from 300 kHz to 100 GHz (see Appendix C). As
 noted previously, over a wide frequency range these limits are also based on those recommended
 in the ANSI/IEEE 1992 standard.42 We believe that the exposure criteria we are adopting will
 protect workers and the general public from potentially harmful RF emissions due to FCC-
 regulated transmitters.

        29. We recognize that the NCRP guidelines do not address exposure at frequencies below
 300 kHz or above 100 GHz, as do the ANSI/IEEE guidelines. However, the FCC-regulated
 transmitters of concern operate at frequencies between 300 kHz and 100 GHz. Therefore, we see
 no need at this time to adopt guidelines for frequencies outside of the range of the NCRP
 recommendations.

        30. We appreciate the concerns raised by NAB with respect to NCRP guidelines for low-
 frequency magnetic-field exposure, and we recognize that the NCRP guidelines may be
 conservative for frequencies below 100 MHz. However, compliance with these limits would
 appear to be an issue only in occupational situations, e.g., in the immediate vicinity of an AM
 broadcast transmitter; and, there is nothing in the record to indicate that significant problems exist
 with respect to compliance with these magnetic field limits in the workplace.


    40
           See, letter from Eleanor R. Adair, Ph.D., to Reed E. Hundt, Chairman, FCC, dated March 14, 1996, and
 letter from C.K. Chou, Ph.D., to Thomas P. Stanley, Chief Engineer, FCC, dated March 20, 1996.
     41
        See, e.g., Report and Order, GEN Docket 79-144, at para. 26 note 6 supra. See also, letter from Mark S.
 Fowler, Chairman, FCC, to Anne M. Burford, Administrator, EPA, February 22, 1983; letter from Dennis R. Patrick,
 Chairman, FCC, to Lee M. Thomas, Administrator, EPA, November 29, 1988; and letter from Thomas P. Stanley,
 Chief Engineer, FCC, to Ken Sexton, Director, Office of Health Research, Office of Research and Development,
 EPA, October 24, 1990.
    42
          See note 1, supra.

                                                       13
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 14 of 108                     PageID #: 71




                             Federal Communications Commission                        FCC 96-326
 _________________________________________

         31. We also recognize the merit of arguments as to whether, at the higher microwave
 frequencies, incorporating different time-averaging values, such as those specified by the
 ANSI/IEEE guidelines may be desirable. As discussed by JC&A, IEEE/SCC28 and others, the
 level of energy density allowed by the 1992 ANSI/IEEE guidelines can actually be more
 restrictive at higher frequencies than the NCRP guidelines when time-averaging is considered.
 For frequencies above 3 GHz (uncontrolled) and 15 GHz (controlled) the ANSI/IEEE time-
 averaging values are less than those of NCRP, and they continue to decrease at higher
 frequencies. Because of the lengthier NCRP averaging times at these frequencies, very short
 exposures at very high power densities might comply with NCRP limits as long as they are
 followed by insignificant exposures for the duration of the time-averaging interval. In that sense,
 ANSI/IEEE could be viewed as affording a greater degree of protection from skin burning at the
 higher microwave frequencies. However, we are not aware of any practical situations involving
 FCC-regulated transmitting facilities where such exposures are likely to occur. Of far greater
 significance, we believe, is the case of a consumer-product without any identifiable usage pattern,
 where continuous exposure would have to be assumed and time-averaging would not be relevant.

        32. We agree with those commenters who maintain that there is insufficient evidence to
 give special consideration to modulation effects at this time. Since we have no specific indication
 of exposure hazards related to modulation caused by FCC-regulated transmitters, we believe it
 would be premature at this time to adopt the NCRP modulation criteria.

         33. We believe that OSHA's suggestion that we use the uncontrolled exposure tier of the
 ANSI/IEEE standard as the basis for an "action limit" for establishment of an RF safety program
 is beyond the scope of our jurisdiction. Our NEPA responsibilities do not appear to encompass
 the issuance of specific rules on workplace practices and procedures. If such a policy were to be
 instituted by the Federal Government it would seem more appropriate for OSHA itself to
 promulgate this type of rule.

        34. Both the IEEE and the NCRP have committees that are working on revisions of their
 respective exposure guidelines. We encourage these organizations and other similar groups
 developing exposure criteria to work together, along with the relevant federal agencies, to develop
 consistent, harmonized guidelines that will address the concerns and issues raised in this
 proceeding. We will consider amending our rules at any appropriate time if these groups
 conclude that such action is desirable.

 B. Definitions of Controlled and Uncontrolled Environments




                                                 14
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 15 of 108                                  PageID #: 72




                                  Federal Communications Commission                                 FCC 96-326
 _________________________________________

         35. The 1992 ANSI/IEEE guidelines specify two sets of exposure limits based on the
 "environment" in which the exposure takes place.43 These environments are classified as either
 "controlled" or "uncontrolled." Controlled environments are defined as locations where "there
 is exposure that may be incurred by persons who are aware of the potential for exposure as a
 concomitant of employment, by other cognizant persons, or as the incidental result of transient
 passage through areas where analysis shows the exposure levels may be above [the exposure and
 induced current levels permitted for uncontrolled environment but not those permitted for
 controlled environments]." Uncontrolled environments are defined as "locations where there is
 the exposure of individuals who have no knowledge or control of their exposure. The exposures
 may occur in living quarters or workplaces where there are no expectations that the exposure
 levels may exceed [the exposure and induced current levels permitted for uncontrolled
 environments]." The NCRP designates exposure limits in terms of "occupational" and "general
 population" exposure. However, the NCRP report does not provide specific definitions of these
 terms.

         36. In the Notice, we requested comment on the criteria to be used in determining which
 set of exposure limits would apply to the various situations that would be subject to
 environmental analysis and whether the definitions of controlled and uncontrolled environments
 used in the ANSI/IEEE guidelines were practical and supportable for the Commission's purposes.
 We stated that because matters of possible health and safety are involved, a conservative
 approach would be appropriate. Accordingly, we proposed to provide that where there is any
 question of possible exposure of the general public, the more stringent guidelines for uncontrolled
 environments would apply. We also specifically stated that the guidelines for uncontrolled
 environments would apply to any transmitter or facility located in a residential area where
 proximity to the transmitter is unrestricted. On the other hand, we indicated that controlled
 environment limits would apply to situations where exposure is incidental and transitory or where
 exposure is incurred when individuals are aware of the exposure potential.

         37. Most parties support the use of a two-tier RF exposure standard and the ANSI/IEEE
 definitions for "controlled environment" and "uncontrolled environment." In general, these
 parties support applying the ANSI/IEEE definition for uncontrolled environment to those
 transmitters and facilities in residential areas or locations with unrestricted access. They suggest
 that the controlled environment should apply to incidental and transitory exposure and in areas
 where people are aware of potential exposure through warning signs and instructions. The Land
 Mobile Communication Council (LMCC), NAB, and others propose that the distinction between
 the two environments be based on the context of the equipment's use and types of communication
 operations being performed. They argue that the controlled standards should be applied when the
 equipment is used in a commercial or business setting where the operator is "knowledgeable" in


   43
        The 1982 ANSI guidelines contain a single level of MPE limits and do not differentiate based on environment.

                                                         15
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 16 of 108                        PageID #: 73




                               Federal Communications Commission                         FCC 96-326
 _________________________________________

 the use of his/her equipment. They state that the uncontrolled standard should apply to the
 general public where the user or party exposed is not considered "knowledgeable" about the
 transmitting device and the use of those devices is incidental or personal in nature.44

         38. JC&A and EEPA state that the ANSI/IEEE uncontrolled/controlled environment
 designations are less ambiguous than the terms occupational and general population used by
 NCRP.45 IEEE/SCC28 states that during consideration of its standard, it explicitly rejected
 NCRP's occupational and general population categories on the grounds that there is no reliable
 scientific data indicating that certain subgroups of the population are more at risk than others.46
 On the contrary, IEEE/SCC28 maintains, the important distinction is not population type, but the
 nature of the exposure environment.47

         39. A number of parties, such as Broadcast Signal Lab (BSL), Du Treil, Lundin &
 Rackley, Inc. (DLR), Ericsson and Sprint Cellular Company (Sprint), urge that we define these
 terms more completely and clearly to minimize any ambiguity in the application of these
 definitions. These parties argue that without clear definitions of controlled and uncontrolled
 environments and related terms, such as incidental or transient exposure, many locations could
 unnecessarily end up subject to the more stringent uncontrolled environment category. AMSC
 Subsidiary Corporation (AMSC), the Department of Defense (DoD), the Utilities
 Telecommunications Council (UTC), and others are similarly concerned that applying the more
 conservative uncontrolled guidelines where there is "any question of possible exposure" of the
 general public would frustrate the purpose of a two-tiered standard.48 DLR argues that better
 definitions are needed to avoid confusion and inconsistent application of the standard and
 suggests defining a controlled environment as "an area which is restricted from access by all
 except authorized personnel . . . ."49 Alternatively, DLR submits that we should adopt a single
 exposure limit based on the uncontrolled environment. E.F. Johnson Company (E.F. Johnson)
 states that the controlled/uncontrolled dichotomy may lead some to conclude that exposure levels




   44
        LMCC Comments at 4. NAB Comments at 2.
   45
        JC&A Reply Comments at 2-3, EEPA Reply Comments at 2-3.
   46
        IEEE/SCC28 Comments at 2.
   47
        See also Raytheon Comments at 1, IEEE Committee on Man and Radiation (COMAR) Comments at 1.
   48
        UTC Comments at 3-4.
   49
        DLR Comments at 2.

                                                   16
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 17 of 108                      PageID #: 74




                                 Federal Communications Commission                      FCC 96-326
 _________________________________________

 appropriate in the controlled environment are dangerous and that we should specify measures to
 ensure that those that are expected to be aware of their environment are, in fact, aware.50

         40. The EPA opposes use of the terms controlled and uncontrolled environments and
 recommends that we define exposure environments using the traditional terms of "occupational"
 and "general population or public" contained in the NCRP guidelines. EPA contends that its own
 1984 report on the biological effects of RF radiation and the NCRP have concluded that the
 general population has groups of individuals particularly susceptible to heat, including the elderly,
 infants, pregnant women and others.51 EPA argues that the ANSI/IEEE terms are not directly
 applicable to any population group and are not well defined.52 OSHA and NIOSH do not oppose
 the use of the ANSI/IEEE definitions but raise questions about their application. OSHA, for
 example, states that employees should not be subjected to a higher level of risk as a condition of
 their employment just because they are made aware of the potential for exposure.53 NIOSH
 states that where there is any question about exposure category, the more conservative
 uncontrolled criteria should be applied.54

         41. The American Radio Relay League, Inc. (ARRL) also opposes use of the ANSI/IEEE
 definitions, arguing that under these definitions amateur operations would unjustly be categorized
 as operating in an uncontrolled environment. It suggests that there is no reason to require
 amateurs to meet the high safety factor below the threshold for adverse health effects that is the
 basis for the uncontrolled MPE limits. The ARRL indicates that the controlled environment MPE
 limits "should be safe for all."55

        42. Decision. We find it appropriate to use the terms "occupational" and "general
 population" contained in the NCRP report. We note, however, that the NCRP report does not
 provide explicit definitions of these terms, and we agree with the commenting parties that we
 need to define these terms more completely and clearly to minimize any ambiguity in the
 application of the exposure limits. We believe that the ANSI/IEEE definitions for controlled and
 uncontrolled environments can be used as a basis for applying our use of the two exposure tiers



   50
        E..F. Johnson Comments at 4-5.
   51
        EPA Comments at 3.
   52
        EPA Comments at 3-4.
   53
        OSHA Reply Comments at 1-2.
   54
        NIOSH Comments at 2.
   55
        ARRL Comments at 11-12.

                                                  17
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 18 of 108                                  PageID #: 75




                                 Federal Communications Commission                                 FCC 96-326
 _________________________________________

 we are adopting, while at the same time accomplishing the intent of the NCRP criteria to protect
 workers and the public.

         43. Accordingly, "occupational/controlled" exposure, as used by the Commission, will
 apply to situations in which persons are exposed as a consequence of their employment and in
 which those persons who are exposed have been made fully aware of the potential for exposure
 and can exercise control over the their exposure. Occupational/controlled exposure will also
 apply where exposure is of a transient nature as a result of incidental passage through a location
 where exposure levels may be above general population/uncontrolled limits (see below), as long
 as the exposed person has been made fully aware of the potential for exposure and can exercise
 control over his or her exposure by leaving the area or by some other appropriate means. We will
 apply the occupational/controlled exposure limits to amateur radio operators and members of their
 immediate household, as discussed later (see para. 162, infra).

         44. "General population/uncontrolled" exposure, as used by the Commission, will apply
 to situations in which the general public may be exposed or in which persons who are exposed
 as a consequence of their employment may not be made fully aware of the potential for exposure
 or can not exercise control over their exposure. Therefore, members of the general public always
 fall under this category when exposure is not employment-related, as in the case of residents in
 an area near a broadcast tower. We believe that these definitions will clarify the ambiguities
 pointed out by many of the commenting parties and will thus ensure that the appropriate level of
 protection is applied in each situation. We do not agree with those parties that support applying
 the general population or uncontrolled limits to all situations. This approach would impose
 significant and unnecessary economic and technical burdens for which adequate justification has
 not been presented.

         45. For purposes of these definitions, awareness of the potential for RF exposure can be
 provided through specific training as part of an RF safety program. Warning signs and labels can
 also be used to establish such awareness as long as they provide information, in a prominent
 manner, on risk of potential exposure and instructions on methods to minimize such exposure
 risk.56 However, warning labels placed on low-power consumer devices such as cellular
 telephones will not be considered sufficient to achieve the awareness necessary to qualify these
 devices as operating in a controlled environment. We plan to provide further instructions on the
 application of these definitions in an upcoming revision of OST Bulletin No. 65 concerning
 compliance with RF exposure guidelines.57


    56
       For example, a sign warning of RF exposure risk and indicating that individuals should not remain in the area
 for more than a certain period of time could be acceptable.
    57
     "Evaluating Compliance with FCC-Specified guidelines for Human Exposure to Radiofrequency Radiation,"
 OST Bulletin No. 65, October 1985. OST Bulletin No. 65 will be renamed OET Bulletin No. 65 when it is released.

                                                        18
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 19 of 108                                      PageID #: 76




                                  Federal Communications Commission                                     FCC 96-326
 _________________________________________

 C. Evaluation of Low-Power Devices

         46. The 1992 ANSI/IEEE guidelines permit low-power devices designed to be used in
 the immediate vicinity of the body, such as portable and hand-held radios and telephones, to be
 excluded from compliance with the prescribed limits for field strength and power density
 provided that such devices comply with specific SAR limits or that the radiated power of the
 device is below a certain level.58 "Low-power" devices include mobile transmitters such as
 automobile and marine radio transceivers, and hand-held portable devices such as cellular
 telephones and "walkie-talkie" type radios. These low-power exclusions would eliminate the
 need for making MPE field strength measurements in areas extremely near to the transmitting
 device where they may not be an appropriate measure of actual energy absorption. For low-power
 devices in controlled environments, SAR levels must be less than 0.4 W/kg as averaged over the
 whole-body, and the spatial peak SAR must be less than 8 W/kg as averaged over any 1 gram of
 tissue at frequencies between 100 kHz and 6 GHz. The corresponding limits for devices operated
 in uncontrolled environments are 0.08 W/kg for whole-body average exposure and 1.6 W/kg for
 spatial peak SAR. These SAR limits are also essentially the same as those recommended by the
 NCRP for occupational and general population exposure, respectively.59

        47. With regard to exclusions based on radiated power, the ANSI/IEEE guidelines permit
 an exclusion in controlled environments if the radiated power of a device is 7 watts or less at
 frequencies between 100 kHz and 450 MHz. At frequencies between 450 and 1500 MHz, the
 radiated power is limited to 7(450/f) watts, where f is the frequency in MHz. In uncontrolled
 environments, the guidelines permit exclusion if the radiated power is 1.4 watts or less for
 frequencies between 100 kHz and 450 MHz and 1.4(450/f) watts for frequencies between 450 and
 1500 MHz. The ANSI/IEEE guidelines also state that exclusions based on radiated power do not
 apply when the "radiating structure" of the device is within 2.5 cm of the body. The NCRP
 guidelines do not provide exclusions based on radiated power.

        48. In the Notice, we proposed to adopt the ANSI/IEEE SAR exclusion for low-power
 devices for both controlled and uncontrolled environments, depending on the actual environment


    58
       See Notice at para. 14 ("Low-Power Devices/Exclusions). The ANSI/IEEE low-power exclusions are based
 on consideration of either SAR or a device's radiated power ("radiated power exclusion"). See also ANSI/IEEE
 C95.1-1992, clauses 4.2.1.1 and 4.2.2.1.
   59
       See NCRP Report No. 86, Section 17.4.5. The NCRP guidelines specify that the criterion for general-population,
 localized exposure "should allow no more than one-fifth the levels of SAR allowed for occupational exposures [8
 W/kg]," i.e., 1.6 W/kg as also recommended by ANSI/IEEE. However, the NCRP also notes that exposure of
 individuals in the general population who use "radio emitters" such as hand-held transceivers is permitted, "as a
 personal decision by the individual, provided that the devices are designed and used as designed so that the exposure
 of the individual does not exceed the occupational guidelines [8 W/kg] and provided that . . . . the individual does not
 expose other persons above the population guidelines."

                                                           19
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 20 of 108                                     PageID #: 77




                                  Federal Communications Commission                                    FCC 96-326
 _________________________________________

 in which the device would be used. We also proposed to adopt the radiated power exclusion, but
 only for those low-power devices that meet the more conservative guidelines for uncontrolled
 environments. We also requested comment on whether proof of compliance should be required
 to be submitted as part of the equipment authorization process, and, if so, the form such a
 showing should take.

         49. The various Federal health and safety agencies commenting in this proceeding,
 including the EPA, FDA, NIOSH and OSHA, generally support the SAR limits contained in the
 ANSI/IEEE guidelines. EPA states that these limits are similar to those recommended by the
 NCRP. FDA supports use of the SAR limits as they would apply to consumer and industrial
 devices. FDA, however, opposes the ANSI/IEEE radiated power exclusions. It argues that
 recently published scientific studies indicate that some hand-held radiotelephones that meet the
 exclusion criteria for radiated power can be used in a manner that induces SARs exceeding the
 1.6 W/kg limit for uncontrolled environments.60 Therefore, the FDA does not believe that the
 ANSI/IEEE guidelines for radiated power are sufficient to guarantee compliance with SAR limits.
 The FDA argues that all low-power devices should be certified by their manufacturers as not
 exceeding the local SAR limits, as determined under "realistic worst-case conditions."

         50. Most other commenting parties support both the SAR and radiated power exclusions
 for low-power devices contained in the ANSI/IEEE guidelines. Several parties disagree with our
 proposal that the exclusion should apply to only those low-power devices that meet the more
 stringent uncontrolled radiated power guidelines. These parties generally argue that devices
 intended to be used in a commercial, business or public safety context should be permitted to
 comply with the exclusion levels for controlled environments. EEPA, LMCC, Motorola, TIA and
 others state that hand-held devices such as those typically used in a number of the private land
 mobile services should be included under the controlled environment category because such users
 are aware of the potential for RF exposure. Motorola and TIA argue that the controlled limits
 should apply to Part 90 services except Specialized Mobile Radio (SMR) and also to certain
 services under Parts 21, 74, 80, 94, and 95 of our rules.61 E.F. Johnson similarly states that if
 workers who use communications equipment as part of their employment are provided



    60
       Letter from Elizabeth D. Jacobson, Ph.D., Deputy Director for Science, Center for Devices and Radiological
 Health, FDA, to Richard M. Smith, Chief, Office of Engineering and Technology, FCC, December 12, 1994.
 According to FDA staff, primary studies of concern are: (1) N. Kuster, T. Schmid and K. Meier, "Studies of
 Absorption in the Extreme Near Field of Transmitters," Proceedings of VDE Meeting, Bad Nauheim, Germany,
 November 9-10, 1993, and (2) M. Jensen and Y. Rahmat-Samii, "EM Interaction of Handset Antennas and a Human
 in Personal Communications," Proceedings of the IEEE, 83, pp. 7-17, January 1995.
    61
       See also comments from the National Association of Business and Educational Radio, Inc. (NABER) at 3-4.
 NABER also urges that we consider case-by-case classifications, since not all devices can be easily classified as being
 applicable to either controlled or uncontrolled environments.

                                                          20
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 21 of 108                               PageID #: 78




                                Federal Communications Commission                                FCC 96-326
 _________________________________________

 appropriate notification of their exposure, then standards for controlled environments should be
 used.

        51. TRW, Inc. (TRW) states that application of the uncontrolled criteria to all hand-held
 devices would be unnecessarily restrictive. TRW maintains that the handsets to be used with its
 mobile satellite service (MSS) system should be regulated under the controlled criteria, since only
 the MSS user will be exposed to any significant level of RF energy and there will be no danger
 of exposure to non-users or unaware individuals. It argues that any potential exposure could be
 mitigated through a combined program of consumer education and strategic design of the
 equipment.62 UTC expresses the view that the ANSI/IEEE guidelines already include a wide
 margin of safety and that additional protective measures are not needed.

         52. The Arizona Department of Public Safety (ADPS) argues that the controlled
 classification is essential to state governmental agencies so that they can continue to operate their
 existing 7 watt portable radios at frequencies below 450 MHz. ADPS states that undue hazards
 of RF exposure from the operation of mobile and portable radio devices can be avoided by
 appropriate training of personnel.

        53. GTE Service Corporation (GTE) maintains that Part 15 and Part 22 mobile
 transmitters operate at power levels that should not raise concerns under the new ANSI/IEEE
 standards. It points out that cellular telephones' use of "adaptive power control" provides an
 additional margin of safety, i.e., the telephones normally operate at a power level less than the
 0.6 watt maximum in a typical urban market. According to GTE, as carriers further increase cell
 density to accommodate growing consumer demand, average transmit power will continue to
 decline.

         54. The Electronic Industries Association/Consumer Electronics Group (EIA) notes that
 the Notice did not specify whether products that are subject to the Part 15 regulations would be
 subject to evaluation for compliance with the ANSI/IEEE guidelines. EIA believes that the
 proposed rules should not apply to intentional and unintentional radiators authorized under Part
 15, including wireless video and audio distribution equipment, remote-controlled toys, and similar
 RF devices used by consumers. According to EIA and others, such devices are already subject
 to emission limits for purposes of reducing electromagnetic interference and that compliance with




    62
        TIA recommends that we dismiss the petition from Ken Holladay, referenced in the Notice, note 21, which
 requests the prohibition of all hand-held telephones and radios pending evaluation of any health risk, since the
 petition has met none of the Commission's clearly-enunciated requirements for petitions. To that end we are
 following TIA's recommendation and dismissing the Holladay petition for this reason and, also, because the
 Commission's adoption of rules for evaluation of health risk negates the premise for the petition.

                                                       21
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 22 of 108                                   PageID #: 79




                                 Federal Communications Commission                                  FCC 96-326
 _________________________________________

 these limits essentially precludes human exposure to harmful levels of RF energy.63 Apple
 Computer, Inc. (Apple) also asks that if the radiated power exclusion limit for Part 15 devices
 operating in the Industrial, Scientific and Medical ("ISM") frequency bands is lower than the
 presently allowable 1 watt, a substantial period of time should be provided for industry to comply.
 Apple also proposes that the duty cycle of devices be taken into account when setting power
 exclusion limits due to the extreme variability in the operating characteristics of unlicensed PCS
 and other Part 15 devices.

          55. A number of parties request clarification of various aspects of the low-power
 exclusion. In particular, several parties request that we specify the method to be used for
 measuring radiated power for purposes of the exclusion. For example, Alcatel SEL (Alcatel)
 suggests defining "radiated power" as the root mean square (RMS) value of the radiated power
 averaged over a six-minute time interval, while Ericsson and TIA recommend the IEEE definition
 of radiated power.64 Other parties request that we clarify the applicability of time-averaging
 criteria to the low-power exclusions and define the term "radiating structure." For example, GTE
 and TRW note that the exposure potential of a device can be considerably less when actual use
 characteristics are taken into account.65 Matsushita submits that parts of a device that radiate RF
 energy at levels that are ten times below the ANSI recommended limits for uncontrolled
 environments should not be considered as radiating structures.66




    63
      See also Linear Corporation (Linear) Comments at 3-4, Matsushita Communications Industrial Corporation
 of America (Matsushita) Comments at 12.
        64
          Ericsson and TIA note that the IEEE Standard Dictionary of Electrical and Electronics Terms (5th Ed.)
 defines radiated power output (transmitter performance) as "The average power output available at the antenna
 terminals, less the losses of the antenna, for any combination of signals transmitted when averaged over the longest
 repetitive modulation cycle." In 1993, Ericsson requested an interpretation of the term "radiated power" used in
 defining the low-power exclusions from the IEEE. The IEEE response, which Ericsson forwarded to us on
 September 12, 1994, was prepared by the Interpretations Working Group of IEEE/SCC28. The response indicates
 that the term "radiated power" as applied to low-power devices means "the total power radiated into free space in
 absence of objects that may cause scattering, e.g., 'radiated power' excludes effects caused by the presence of the
 user's hand or head."
   65
      For example, TRW notes that during a three-minute telephone call a user would be both transmitting (talking)
 and not transmitting (listening). Assuming a conservative "voice activity factor" of 50%, TRW continues, a handset
 would emit RF radiation for only 1.5 minutes of the call and those emissions would likely be random, short bursts,
 and not a continuous transmission. GTE notes that 71% of all cellular calls last less than 90 seconds. See TRW
 Comments at 1, GTE Comments at 10-11.


    66
         Matsushita Comments at 6.

                                                         22
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 23 of 108                                   PageID #: 80




                                 Federal Communications Commission                                  FCC 96-326
 _________________________________________

         56. Several parties also recommend extending the range of applicability of the radiated
 power exclusion clause from its current upper limit of 1500 MHz to 2 GHz or above.67 Alcatel,
 for example, maintains that the 1500 MHz limit of the ANSI/IEEE standard is arbitrary and
 should be extended to 2000 MHz. Alcatel believes that such an extension would make the U.S.
 standards more consistent with those of Europe. According to BellSouth, extension of the
 radiated power exclusion criteria to include 2 GHz PCS frequencies would reduce the burden on
 manufacturers of complying with the new RF exposure standards. Motorola urges that we request
 ANSI to develop the necessary experimental data to justify extension of the radiated power
 exclusions up to 5 GHz to accommodate the PCS and other future technologies. TIA
 recommends extending the applicable range to 6 GHz.

         57. A number of parties also address the ANSI/IEEE provision that the radiated power
 exclusion clause does not apply to devices where the radiating structure is within 2.5 cm of the
 body. For example, Alcatel maintains that the 2.5 cm separation requirement is arbitrary and
 renders compliance with the low-power exclusion clause unnecessarily complicated. Alcatel does
 not believe that the 2.5 cm requirement is supported by the theory of the behavior of
 electromagnetic fields. Ericsson submits that the IEEE did not intend that the radiated power
 exclusions not apply to low-power devices where the radiating structure may be within 2.5 cm
 of the head some of the time.68 E.F. Johnson, LMCC, Motorola, Northern Telecom, TIA and
 others recommend that we develop a radiated power exclusion for devices with radiating elements
 within 2.5 cm of the body.

         58. Most commenting parties agree that a demonstration of compliance with the RF
 exposure standards for low-power devices should be part of the equipment authorization process.
 The Cellular Telecommunications Industry Association (CTIA), EEPA, Motorola, Northern
 Telecom, Telocator, TIA, and others generally recommend that applications for type acceptance
 include statements indicating that SAR measurements were performed by approved methods and
 that the unit meets the appropriate SAR criteria. NABER (now merged with PCIA) states that
 all equipment authorized under the low-power standards should carry a label certifying that the


    67
        See Comments of Bell South Corporation, etc., (BellSouth) at 4, E.F. Johnson Comments at 6-7, LMCC at
 8, Northern Telecom Comments at 3-4, PCIA Comments at 5-6, Sprint Comments at 8, TIA Comments at 10-11 and
 others.
    68
       Ericsson states that it asked the IEEE to clarify the meaning of the requirement for a distance of 2.5 cm to
 be maintained between the radiating structure of a device and the body of the user. In response, the Interpretations
 Working Group of IEEE/SCC28 stated that:

         Subcommittee 4 did not intend to exempt from the exclusion clause hand-held devices where the
         radiating structure may be within 2.5 cm of the head some of the time. The paragraphs in 4.2.1.1
         and 4.2.2.1 that start with "This exclusion does not apply" .... was directed to the use of devices
         worn on the body with radiating structures maintained within 2.5 cm of the torso."

                                                         23
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 24 of 108                              PageID #: 81




                                Federal Communications Commission                               FCC 96-326
 _________________________________________

 device complies with the Commission's RF exposure standards.69 NABER also recommends that
 equipment manufacturers be required to provide manuals and pamphlets with each device that
 explain how the equipment should be installed and maintained to ensure safe operation.70

         59. Telocator recommends that we amend Part 2 of our rules to require manufacturers of
 portable radio units that do not fall under the low-power exclusion to submit technical showings
 that the radios are in compliance with the guidelines. Telocator submits that manufacturers are
 better able to effect compliance because they control the design of the device; that it would be
 less burdensome overall to monitor compliance through the equipment authorization process than
 the licensing procedures of the various radio services; and that the public would be best served
 by preventing the sale of devices that do not comply with the guidelines.71

         60. A number of parties support the development of standards for measurement of SAR.
 Ericsson recommends that we designate an appropriate ANSI-accredited standards generating
 body to develop standardized measurement and calibration procedures for facilities, phantom
 (human) models, and antenna models to enable manufacturers and the Commission to measure
 with certainty that RF devices meet appropriate standards.72 Ford Motor Company (Ford) submits
 that the Commission, in cooperation with industry and with the guidance of ANSI and the IEEE,
 should develop recommended modeling techniques for SAR measurement. Ford notes that
 procedures for measuring RF exposure potential were developed for the broadcast industry, as
 illustrated in OST Bulletin No. 65, and submits that a similar approach would be appropriate
 here.73 Motorola supports the development of standards for measurement procedures and test site
 construction. TIA states that measurement standards for low-power devices could be developed
 through an ANSI-accredited standards-setting process and that it is willing to serve as a focal
 point for such efforts.74

        61. Many respondents seek clarification regarding the use of analytic methods for SAR
 evaluation. AT&T notes that the ANSI/IEEE standard does not require laboratory measurements
 for showing SAR compliance, but rather permits establishing compliance "by appropriate
 techniques." AT&T, Ericsson and others urge us to clarify that it is permissible to use numerical


   69
        See also Comments of Northern Telecom at 5.
   70
        NABER Comments at 5.
   71
        Telocator Comments at 11.
   72
        Ericsson Comments at 6. See also BellSouth Comments at 7, Comsat Reply Comments at 4.
   73
        Ford Comments at 11.
   74
        Motorola Comments at 23. TIA Reply Comments at 14.

                                                      24
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 25 of 108                                 PageID #: 82




                                 Federal Communications Commission                                 FCC 96-326
 _________________________________________

 methods such as high-resolution Finite Difference Time Domain (FDTD) techniques in evaluating
 SAR compliance.75 Matsushita recommends that we approve certain analytic techniques, such
 as those discussed in existing scientific and technical publications by Kuster, Balzano and others,
 as alternatives to testing by laboratories for demonstrating compliance.76

        62. Decision. Most commenting parties, including Federal health and safety agencies,
 support the use of the ANSI/IEEE SAR limits for localized (partial body) exposure for evaluating
 low-power devices designed to be used in the immediate vicinity of the body. As mentioned
 above, the SAR limits specified by the ANSI/IEEE guidelines for devices used in controlled and
 uncontrolled environments are essentially the same as those recommended by NCRP for
 occupational and general population exposure, respectively. Therefore, in view of the consensus
 and the scientific support in the record, we are adopting SAR limits for the determination of safe
 exposure from low-power devices designed to be used in the immediate vicinity of the body based
 upon the 1992 ANSI/IEEE guidelines. We will apply the MPE limits we are adopting to certain
 mobile and unlicensed devices that, although not normally used within the immediate vicinity of
 the body, can use higher power and may be relatively close to the body of the user and to nearby
 persons. Examples of the latter are cellular "bag phones."

         63. The SAR limits we are adopting will generally apply to portable devices submitted
 for Commission authorization that are designed to be used with any part of the radiating structure
 of the device in direct contact with the body of the user or within 20 cm of the body of the user
 under normal conditions of use. For example, this definition would apply to hand-held cellular
 telephones. We believe that a threshold of 20 cm is appropriate, since the ANSI/IEEE standard
 specifies 20 cm as the minimum separation distance where reliable MPE measurements can be
 made.77 At these closer distances, we believe an SAR determination is a more appropriate
 measure of exposure.



    75
        McCaw submits results of studies performed by Dr. Om Gandhi, of the University of Utah, thatillustrate the
 use of the computer-based FDTD model technique to determine compliance with the ANSI/IEEE guidelines for
 cellular telephones. Dr. Gandhi applied this model to ten cellular handsets from four different manufacturers and
 found that the peak SAR averaged over one gram of tissue ranged from 0.09 to 0.29 W/kg, considerably less than
 the 1.6 W/kg recommended by the standard. For the whole-body average SAR, Dr. Gandhi's results ranged from
 0.5 to 1.1 mW/kg, depending on the telephone and antenna used. These values are 70 to 160 times smaller than the
 80 mW/kg ANSI/IEEE recommended level. Sprint cites studies reported by the CTIA indicating that the SAR from
 a portable cellular telephone is approximately 0.45 W/kg (a value three and one-half times lower than the 1.6 W/kg
 limit recommended by ANSI/IEEE).
    76
         See also Comments of EEPA at 4, Matsushita Comments at 10-11.
   77
      Although ANSI/IEEE does not explicitly state a rule for determining when SAR measurements are preferable
 to MPE measurements, we believe that the 20 cm distance is appropriate based on Sec. 4.3 (3) of ANSI/IEEE C95.1-
 1992.

                                                        25
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 26 of 108                                   PageID #: 83




                                 Federal Communications Commission                                  FCC 96-326
 _________________________________________

         64. In addition to SAR limits for portable devices, exposure criteria in terms of the MPE
 limits will apply to certain mobile and unlicensed devices that would normally be used with
 radiating structures maintained 20 cm or more from the body of the user. Examples include
 transportable cellular telephones ("bag" phones), cellular telephones and other radio devices that
 use vehicle-mounted antennas and certain other transportable transmitting devices. For these
 types of transmitters, evaluation of compliance with MPE limits rather than SAR limits is more
 appropriate because of the greater separation distance between radiator and user.

         65. We will require routine SAR evaluation, either by laboratory measurement techniques
 or by computational modeling, prior to equipment authorization or use for the following
 categories of portable devices: (1) portable telephones or portable telephone devices to be used
 in the Cellular Radiotelephone Service under Part 22 Subpart H or to be used in the Private Land
 Mobile Radio Services for certain "covered" SMR systems under Part 90 of our rules;78 (2)
 portable devices to be used for PCS under Part 24 of our rules; (3) mobile devices to be used for
 earth-satellite communication under Part 25 and Part 80 of our rules; and (4) portable unlicensed
 PCS and portable unlicensed millimeter wave devices authorized under Part 15 of our rules. In
 all cases the term "portable" means that the telephone or device is intended for use within 20 cm
 of the body of the user as defined previously. The applicable SAR limit will normally be the 1.6
 W/kg as recommended by ANSI/IEEE for uncontrolled environments, such as those typical for
 consumer use. However, devices intended solely for use in the workplace may be considered
 under the less restrictive occupational/controlled environment category.

        66. We also will require routine evaluation prior to equipment authorization or use for the
 following mobile transmitters if the effective radiated power (ERP) of the station, in its normal
 configuration, will be 1.5 watts or greater79: (1) mobile radio telephones to be used in the Cellular
 Radiotelephone Service authorized under Part 22 Subpart H or in the Private Land Mobile Radio
 Services for covered SMR systems under Part 90 or our rules; (2) mobile devices to be used for
 PCS under Part 24 of our rules; and (3) mobile devices to be used for earth-satellite
 communication as authorized under Part 25 and Part 80 of our rules. For purposes of this rule,
 "mobile devices" means devices for which radiating structures would normally be maintained at


    78
        "Covered SMR" systems include two classes of SMR licensees: geographic area SMR licensees in the 800
 MHz and 900 MHz SMR bands that offer real-time, two-way switched voice service that is interconnected with the
 public switched network; and Incumbent Wide Area SMR licensees, defined in Section 20.3 as "licensees who have
 obtained extended implementation authorizations in the 800 MHz or 900 MHz service, either by waiver or under
 Section 90.629 of these rules, and who offer real-time, two-way voice service that is interconnected with the public
 switched network."
    79
       The effective radiated power (ERP) limit of 1.5 watts was determined by calculating the ERP that could
 result in the most restrictive power density limit for general public/uncontrolled exposure at the relevant
 frequencies of the devices to be evaluated at a distance of 20 cm from the radiating structure. For 800-900 MHz
 transmitting devices this limit is in the range of 0.5-0.6 mW/cm2.

                                                         26
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 27 of 108                               PageID #: 84




                                Federal Communications Commission                                FCC 96-326
 _________________________________________

 least 20 cm from the body of the user or of nearby persons. We will also continue to require
 routine evaluation of unlicensed PCS and unlicensed millimeter wave devices authorized under
 Sections 15.253, 15.255, and Part 15 Subpart D of our rules unless these devices are portable
 devices, as defined above.80 The general population/uncontrolled MPE limits will apply to such
 mobile and unlicensed devices. Mobile transmitters intended solely for use in the workplace may
 be considered under the less restrictive occupational/controlled environment category. We
 recognize that it may not be possible for the manufacturer of the mobile or unlicensed transmitter
 to ensure that persons will not be located in areas in which the MPE limits could be exceeded.
 Accordingly, manufacturers may address such concerns by the use of warning labels and
 instructional material provided to users and installers that advises as to minimum separation
 distances required between users and radiating antennas to meet the appropriate limits.

          67. Although our exposure criteria will apply to portable and mobile devices in general,
 at this time routine evaluation for compliance will not be required of devices such as "push-to-
 talk" portable radios and "push to talk" mobile radios used in taxicabs, business, police and fire
 vehicles and used by amateur radio operators. These transmitting devices will be excluded from
 routine evaluation because their duty factors (percentage of time during use when the device is
 transmitting) are generally low and, for mobile radios, because the antennas are normally
 mounted on the body of a vehicle which provide some shielding and separation from the user.
 This significantly reduces the likelihood of human exposure in excess of the RF safety guidelines
 due to emissions from these transmitters. Duty factors associated with transmitting devices that
 are not "push-to-talk," such as transportable cellular telephones ("bag" phones) or cellular
 telephones that use vehicle-mounted antennas, would be generally higher, and we will require that
 these devices be subject to routine evaluation for compliance with general
 population/uncontrolled MPE limits. Although we are not requiring routine evaluation of all
 portable and mobile devices, under Sections 1.1307(c) and 1.1307(d) of the FCC's Rules, 47 CFR
 1.1307(c) and (d), the Commission reserves the right to require evaluation for environmental
 significance of any device (in this case with respect to SAR or compliance with MPE limits).

         68. We are providing the following guidelines on the application of the exposure criteria
 to portable and mobile devices in general. First of all, devices other than those specified above
 may generally be evaluated based on whether they are designed to be used under
 occupational/controlled or general population/uncontrolled conditions, as defined previously.
 Devices that are designed specifically to be used in the workplace, such as many hand-held, two-
 way portable radios, would be considered as operating in an occupational/controlled environment
 and the applicable limits for controlled environments would apply. On the other hand, devices
 designed to be purchased and used primarily by consumers, such as cellular telephones and most


    80
       These devices are already subject to such requirements, as specified in Sections 15.253(f), 15.255(g), and
 15.319(i) of our existing rules.

                                                       27
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 28 of 108                                  PageID #: 85




                                 Federal Communications Commission                                 FCC 96-326
 _________________________________________

 personal communications devices, would be considered to operate under the general
 population/uncontrolled category as specified above, and limits for uncontrolled environments
 would apply. Devices that can be used in either environment would normally be required to meet
 uncontrolled exposure criteria.

         69. For purposes of evaluating compliance with localized SAR guidelines, portable
 devices shall be tested or evaluated based on "standard" operating positions or conditions. In
 situations where higher exposure levels may result from unusual or inappropriate use of the
 device, instructional material should be provided to the user to caution against such usage. With
 regard to devices that are not hand-held, labels may be useful as when a minimum separation
 distance is desired to be maintained. For example, in the case of a cellular "bag" phone a
 prominent warning label as well as instructional information on minimum required distances for
 compliance would be an acceptable means of ensuring that the device is used safely.

         70. We note that several publications are available that describe appropriate methods and
 techniques for determining SAR for compliance purposes.81 In addition, many papers have been
 published in the scientific literature on this topic.82 We agree with the commenting parties that
 the use of appropriate numerical and computational techniques, such as FDTD analysis, is
 acceptable for demonstrating compliance with SAR values. Studies by O.P. Gandhi and others
 indicate that such techniques offer valid means to determine energy absorption characteristics in
 exposed subjects. We also understand that the Electromagnetic Energy Association (formerly
 EEPA) has initiated a project to develop product performance standards for SAR evaluation.83
 This effort should be very helpful in facilitating the provision of compliance information and
 services to manufacturers and others.          Also, the Wireless Technology Research (WTR)
 organization plans to establish a certification program for wireless telephones that should be
 helpful in ensuring accurate and reliable SAR determination.84




         81
        For example, see ANSI/IEEE C95.3-1992 and NCRP Report No. 119, discussed below in section on
 measurements and compliance. Also, other organizations are providing information on SAR evaluation procedures,
 and SAR evaluation services and systems are commercially available.
    82
      For example, see Balzano et al., "Electromagnetic Energy Exposure of Simulated Users of Portable Cellular
 Telephones," in IEEE Transactions on Vehicular Technology, Vol. 44, No. 3, page 390, August 1995.
    83
        Letter from D. McElfresh, Executive Director, Electromagnetic Energy Association, to American National
 Standards Institute, August 15, 1994, submitting application for proposed committee on product performance relative
 to safe use of electromagnetic energy.
   84
      Risk Management Research Certification Program, presentation to the FCC by Wireless Technology Research,
 L.L.C., on October 24, 1995.

                                                        28
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 29 of 108                               PageID #: 86




                                    Federal Communications Commission                            FCC 96-326
 _________________________________________

         71. Based on the concerns expressed by the FDA, we are not adopting at this time low-
 power device exclusions based on radiated power, as contained in the 1992 ANSI/IEEE
 guidelines. As discussed above, the FDA cites recent studies indicating that cellular telephones
 and other hand-held transmitters that meet ANSI/IEEE radiated power exclusion limits can
 exceed the corresponding exclusion limits for SAR. In one of those studies, the highest SAR
 values were measured when the antennas and cases of various hand-held cellular telephones were
 placed in direct contact with a head model, i.e. less than 2.5 cm from the head.85 Of six telephone
 models tested in this study under these "worst case" conditions, the highest SAR obtained was
 approximately 8.8 mW/gram (8.8 W/kg) for 1 watt of output power. This SAR exceeds the
 recommended limit of 1.6 W/kg for an uncontrolled environment, suggesting that an appropriate
 radiated power exclusion level for ensuring that the 1.6 W/kg SAR limit could not be exceeded
 under "worst case" conditions would be on the order of 180 mW at 900 MHz.86 The ANSI/IEEE
 low-power device exclusion clause allows for exclusions at a power level of 700 mW at 900 MHz
 provided a separation of 2.5 cm is maintained between the radiating structure of the device and
 the body of the user, although, as discussed earlier, comments submitted in this proceeding
 maintain that the 2.5 cm distance was not meant to apply to the head.

          72. This study also reported SAR values measured when the telephones were positioned
 normally against the head model (i.e., less than 2.5 cm from the head), but with the antenna at
 various angles and distances from the head. This was referred to as "standard" handling of the
 telephone. For this "standard" operating situation, the highest SAR measured from the six models
 tested was approximately 2.8 W/kg for 1 watt of power. This implies that, for the "standard"
 exposure condition, an appropriate "worst case" radiated power level to meet the 1.6 W/kg SAR
 limit at 900 MHz should be on the order of about 570 mW, not 700 mW as recommended by the
 1992 ANSI/IEEE standard. Similarly, recent data submitted to our laboratory analyzing SAR
 values for hand-held PCS devices operating near 2 GHz shows that at 125 mW of average power
 maximum, SAR values (averaged over 1 gram) can, in some cases, be up to 80-90% of the 1.6
 W/kg limit. The 1992 ANSI/IEEE radiated power exclusion clause applies only to frequencies
 up to 1500 MHz. However, if this exclusion were extrapolated to PCS frequencies (1850-1990
 MHz), the radiated power exclusion limit would be in the range of 300-350 mW, more than twice
 the 125 mW used by the devices tested.87 Therefore, it would appear that some devices that
 would qualify for the radiated power exclusion in the 1992 ANSI/IEEE standard might exceed
 the SAR limit of 1.6 W/kg.


    85
         See note 60, supra., study by Kuster et al.
    86
         This value is derived by dividing 8.8 by 1.6 and dividing that number into 1.0 watt.
    87
      An interpretation from the IEEE states that an extension of the current formula for the radiated power
 exclusion clause to 2200 MHz would be conservative. See Letter to Thomas P. Stanley, FCC Chief Engineer,
 from Eleanor R. Adair, Co-Chairman, SC-4, IEEE Standards Coordinating Committee 28, October 11, 1993.

                                                           29
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 30 of 108                             PageID #: 87




                                Federal Communications Commission                              FCC 96-326
 _________________________________________

         73. As noted by the FDA, these studies raise questions about the accuracy of the low-
 power device exclusions based on radiated power as contained in the 1992 ANSI/IEEE
 guidelines. We acknowledge, however, that all of the transmitters in the devices in these studies
 were placed directly against the head and did not maintain the 2.5 cm separation distance required
 by ANSI. However, as discussed above, it is unclear whether that separation distance was meant
 to apply to the head. In light of these outstanding issues and questions, we do not feel that, at this
 time, it is appropriate for us to adopt the low power exclusion. On the other hand, we also
 recognize that to require SAR evaluation of every low-power transmitting device subject to
 Commission authorization would prove to be a costly and unnecessary burden for many
 manufacturers. Therefore, at this time we will require only routine SAR evaluation for the
 devices noted above that constitute the classes for which there appears to be the greatest potential
 for exposure because of their relatively higher duty factors. Based on additional scientific
 evidence that may be forthcoming, we may consider modifying or expanding this requirement,
 and we may also consider whether a modified exclusion clause based on radiated power can be
 adopted.

         74. For evaluation of devices that are designed to be used only in occupational/controlled
 environments, consideration of duty factors would be allowed in evaluating localized SAR and
 radiated power. The ANSI/IEEE and NCRP guidelines are based on time-averaged exposures.
 Therefore, if sufficient data are available on typical and maximum duty factors for operation of
 controlled devices, such as two-way radios used in the workplace, it is reasonable that these be
 applied in determining compliance with the guidelines. However, this would not be allowed for
 evaluation of devices that are used in general population/uncontrolled environments, since there
 is no control over usage of consumer devices such as cellular telephones.

 D. Categorical Exclusions

          75. Our existing environmental rules regarding RF radiation exposure delineate particular
 categories of existing and proposed transmitting facilities for which licensees and applicants are
 required to conduct an initial environmental evaluation and prepare Environmental Assessments
 if their environmental evaluation indicates that their facilities exceed or will exceed the specified
 RF exposure guidelines. See 47 CFR § 1.1307(b)(Note 1). As for transmitting facilities not
 specifically delineated under Section 1.1307(b)(Note 1), the Commission had determined, based
 on calculations, measurement data and other information, that such transmitters offered little
 potential for causing exposures in excess of the guidelines,88 and thus "categorically excluded"
 those transmitters from the initial environmental evaluation requirement. Categorical exclusions
 from routine environmental evaluation are allowed under NEPA when actions are judged
 individually and cumulatively to have no significant potential for effect on the human


   88
        Second Report and Order, GEN Docket No. 79-144, id.; Erratum, 2 FCC Rcd 2526 (1987).

                                                      30
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 31 of 108                     PageID #: 88




                                   Federal Communications Commission                   FCC 96-326
 _________________________________________

 environment. See 47 CFR § 1.1306(a); see also, Notice at para. 5, ET Docket No. 93-62, 8 FCC
 Rcd 2849 (1993). However, the Commission, under § 1.1307(c) and (d), retains the authority to
 request that a licensee or an applicant conduct an environmental evaluation and, if appropriate,
 file environmental information pertaining to an otherwise categorically excluded application if
 it is determined that in that particular case there is a possibility for significant environmental
 impact. All transmitting facilities and devices regulated by this Commission are expected to be
 in compliance with the RF radiation exposure guidelines, and, if not, to file an Environmental
 Assessment for review under our NEPA procedures.

         76. Examples of currently excluded transmitters are those used for land mobile, cellular
 radio and fixed microwave communications. In the Notice, we noted that some existing
 categorical exclusions may not be consistent with the more stringent provisions of the 1992
 ANSI/IEEE guidelines or may not warrant automatic categorical exclusions because of new data
 or other information on exposure potential. We, therefore, requested comment, information and
 analysis relating to the existing categorical exclusions.

         77. Comments submitted by the land mobile communications industry argue that the
 categorical exclusions should be continued for transmitters operated under Parts 21, 22, and 99.89
 For example, AT&T comments that common carrier microwave facilities, cellular base stations,
 and mobile cellular transmitters should remain excluded because RF exposures from this
 equipment will be below the MPE limits contained in the proposed ANSI/IEEE guidelines.90
 GTE states that the use of controlled and uncontrolled environment criteria should not result in
 the elimination of Part 21 and 22 categorical exclusions for base stations because the reasons for
 the earlier Commission decisions are still valid.91 Ericsson, Motorola, the Land Mobile
 Communications Council (LMCC), and the American Mobile Telecommunications Association,
 Inc. (AMTA) similarly state that the justification for categorically excluding most or all
 transmitters under Parts 21, 22, 90 and 94 is valid and should be continued under the ANSI/IEEE
 guidelines.92 Motorola submits a technical analysis indicating that the distances required to meet
 the ANSI/IEEE guidelines for the land mobile industry in the high frequency bands are much
 shorter than those reported in the Notice because the main beam of the antenna does not radiate
 directly downward where individuals are most likely to be located.



   89
         Part 99 has been re-numbered as Part 24.
   90
         AT&T Comments at 2, 10, 11.
   91
         GTE Comments at 16.
    92
          Ericsson Comments at 17, LMCC Comments at 9, AMTA Reply Comments at 5, Motorola Comments at
 15-20.

                                                    31
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 32 of 108                             PageID #: 89




                                   Federal Communications Commission                          FCC 96-326
 _________________________________________

         78. McCaw submits similar comments stating that the record and studies and operational
 evidence confirm that existing land-mobile transmitting facilities are unlikely to exceed the new
 guidelines.93 PacTel Corporation (PacTel) asserts that continuation of the Commission's existing
 categorical exclusion for these facilities is appropriate given the minimal opportunity they pose
 for overexposure and because of land mobile's "minute contribution to the ambient
 electromagnetic field emissions in the environment."94 TIA comments that "by the best
 information available, not a single case of human harm due to this radiofrequency energy has
 been substantiated."95 The EEPA submits that both point-to-point microwave radio stations and
 cellular base stations will typically result in public exposure levels below 1 µW/cm², and that
 exposure from vehicular cellular radios, when time-averaging is considered, will fall well below
 the uncontrolled environment limits of the ANSI/IEEE guidelines.96

        79. NABER encourages us to categorically exclude land mobile transmitters, expressing
 concern that if categorical exclusions for land mobile services are eliminated manufacturers
 would have to institute unnecessary and costly testing.97 Northern Telecom believes that the
 proper solution is the adoption of appropriate power limits for PCS, cellular radio, and Part 15
 devices to ensure that higher power devices that may create unreasonable risk are restricted in
 those services.98

         80. Glenayre Electronics, Inc. (Glenayre) and Paging Network, Inc. (PageNet) respond
 that paging system transmitting facilities are well within the ANSI/IEEE guidelines under normal
 use and should continue to qualify for a categorical exemption.99 Glenayre states that worst-case
 calculations demonstrate that the controlled environment limits will not be exceeded outside a
 distance of 3-4 meters from a transmitting antenna.100 Further, Glenayre maintains that,
 "exposure threats" to personnel due to high-powered paging equipment can best be handled by
 "training and personnel awareness." Similarly, PageNet states that such risks to workers in
 controlled areas can be addressed by use of warning signs and appropriate work procedures.

   93
         McCaw Reply Comments at 8.
   94
         PacTel Comments at 7. See also Personal Communications Industry Association Reply Comments at 5.
   95
         TIA Comments at 19.
   96
         EEPA Comments at 5-8.
   97
         NABER Comments at 5-6.
   98
         Northern Telecom Reply Comments at 6.
   99
         Glenayre Comments at 2, PageNet Comments at 4-6.
   100
         Glenayre Comments at 2.

                                                       32
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 33 of 108                                 PageID #: 90




                                 Federal Communications Commission                                FCC 96-326
 _________________________________________


        81. Other comments address services regulated under Parts 25 and 74. AMSC argues that
 MSS mobile earth terminals should be categorically excluded because that equipment operates
 with low transmitter and radiated power levels.101 Similarly, COMSAT requests exclusion of
 portable or vehicular RF satellite devices, such as Inmarsat terminals, when such terminals
 operate at a sufficiently low-power and have a radiating structure that is separate from the
 handset.102

         82. The Association of Federal Communications Consulting Engineers (AFCCE), JC&A,
 and others, submit technical analyses of power levels and distances at which certain services
 regulated under Part 74 and other rule parts would comply with the ANSI/IEEE guidelines.103
 These entities argue that such analyses support the continuation of the categorical exclusion of
 certain services such as those covered by Part 74. AFCCE recommends that categorical exclusion
 be allowed for those transmitters which pose little or no potential for exposure in excess of the
 guidelines.104

         83. Several parties address continuation of the categorical exclusion for the amateur radio
 service. The ARRL and the ARRL-Bioeffects Committee support prudent avoidance105 and state
 that most of the amateur radio users do not possess the requisite equipment, technical skills,
 and/or financial resources to conduct an environmental analysis.106 Both the ARRL and the
 ARRL Bio-Effects Committee submit that we could raise an amateur radio applicant's awareness
 concerning RF energy by placing relevant questions on the amateur license examination.107 On

    101
          AMSC Comments at 10-11.
    102
          COMSAT Reply Comments at 4.
   103
        For example, according to JC&A and AFCCE, assuming a 100-watt base-station transmitter, a broad vertical
 beam, unity-gain, and a vertically-polarized dipole antenna, the proposed exposure guidelines will not be exceeded
 for either controlled or uncontrolled environment if the antenna is located at least 3 meters above a surface upon
 which an individual may stand. For the case of aural STLs, AFCCE notes that, with transmitters using output
 powers of 10 watts, ERPs may be from 100 to 1000 watts with typical antennas, resulting in safe exposure distances
 from 7 to 24 meters in the main beam. When the main beam is elevated well above ground level and access is only
 possible to the sidelobe patterns, this distance drops to approximately 0.5 to 2.5 meters. AFCCE Comments at 5-6.
 See also NAB Comments at 20-26, JC&A Comments at 5-7, Assoc. of Maximum Service Television & National
 Broadcasting Company (MSTV/NBC) Comments at 5-7.
    104
          AFCCE Comments at 6.
    105
          ARRL Comments at 17, ARRL Bio-Effects Committee Comments at 4.
    106
          ARRL Comments at 14.
    107
          ARRL Comments at 16, ARRL Bio-Effects Committee Comments at 5.

                                                        33
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 34 of 108                                   PageID #: 91




                                    Federal Communications Commission                               FCC 96-326
 _________________________________________

 the other hand, Dr. Wayne Overbeck and the Amateur Radio Health Group comment that it would
 be inappropriate for this Commission to exempt the amateur service automatically from all
 requirements for compliance with radiation safety guidelines.108 Overbeck and the Amateur
 Radio Health Group state that education is not enough and suggest that we create a version of
 OST Bulletin No. 65 for radio amateur operations. They state this bulletin could supplement Part
 97 rules and be used by amateurs to certify compliance with the RF exposure safety guidelines.109

          84. Several entities express concerns regarding the continuation of categorical exclusions.
 Cohen, Dippell & Everist (CDE) and NIOSH comment that categorical exclusions should be
 limited to situations where there is no possibility of excessive worker exposure.110 Louis
 Williams, Jr. indicates that certain transmitters that are currently excluded can be located in
 accessible areas where they may constitute a potential risk. Williams states that categorical
 exclusions should be limited to situations where the applicant can certify that there is minimal
 risk.111

         85. Doty-Moore Tower Services (Doty-Moore) submits measurement data for two
 multiple-emitter roof-top environments involving a combination of paging, cellular, and other
 land mobile antennae. Based on these measurements, Doty-Moore states that almost all locations
 within the vicinity of the land-mobile transmitters exhibit RF levels in excess of the ANSI/IEEE
 MPE limits. Doty-More argues that in such situations the landlord/manager should be responsible
 for limiting access to the rooftop and to coordinate participation among owners to reduce or shut
 off power.112

    108
          Overbeck Comments at 2, Overbeck and Amateur Radio Health Group Reply Comments at 11.
    109
          Overbeck and Amateur Radio Health Group Reply Comments at 13.
    110
          NIOSH Comments at 2 and CDE Comments at 6.
    111
          Williams Comments at 1.
    112
        Doty-Moore's measurement data are at least partially supported by the results of measurements made in late
 1994 by FCC and EPA staff. A study was undertaken in Atlanta, Georgia, to evaluate RF fields from a variety of
 sources, including multiple-emitter paging and cellular operations at rooftop locations. The results showed that in
 areas that are accessible to workers or maintenance personnel, high-power paging transmitters could create RF fields
 that exceed the NCRP or ANSI/IEEE guidelines when multiple emitters were present in close proximity. This study
 also showed, in general, that RF fields measured from the roof-mounted cellular base-station antennas did not create
 high fields in accessible areas. However, a recent study performed for the Commission by Richard Tell Associates,
 Inc., did indicate that under some circumstances relatively high RF fields could be created on rooftops by cellular
 base stations. See "Measurement of Radiofrequency Fields and Potential Exposure from Land-mobile Paging and
 Cellular Radio Base Station Antennas," R.F. Cleveland, et al. Presented at the Seventeenth Annual Meeting,
 Bioelectromagnetics Society, Boston, MA, June 1995 (final FCC report in preparation); see also "Engineering
 Services for Measurement and Analysis of Radiofrequency (RF) Fields," Richard Tell Associates, Inc., FCC Report
 No. OET/RTA 95-01, June 1995. Copies available from National Technical Information Service (NTIS), (800) 553-

                                                         34
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 35 of 108                               PageID #: 92




                                Federal Communications Commission                                FCC 96-326
 _________________________________________

         86. Decision. We continue to believe that it is desirable and appropriate to categorically
 exclude from routine evaluation those transmitting facilities that offer little or no potential for
 exposure in excess of the specified guidelines. Requiring routine environmental evaluation of
 such facilities would place an unnecessary burden on licensees. However, we believe that some
 alteration of our previous categorical exclusion policy is necessary. Several commenters have
 submitted technical documentation indicating the power levels and distances at which
 transmitting sources in various services will comply with the exposure guidelines.113 Our staff
 has evaluated this material and has performed analyses of its own. Based on these studies, we
 now believe that in certain cases we should no longer exempt entire services from demonstrating
 compliance. Examples include high-power paging and cellular telephone sites on relatively short
 towers or rooftops where access may not be restricted. There is also evidence that certain
 amateur radio facilities have the potential for exceeding our new limits.

        87. Our current rules require that environmental evaluation for RF exposure be performed
 for facilities and operations authorized under Parts 5 (Experimental Radio Services); 15
 (millimeter wave and unlicensed PCS devices); 21, Subpart K, (Multipoint Distribution Service);
 24 (Personal Communications Service); 25 (Satellite Communications); 73 (Radio Broadcast
 Services); 74, Subparts A, G, I, and L (Experimental, Auxiliary, and Special Broadcast and other
 Program Distributional Services) and 80 (ship earth stations in the Maritime Services).114 We
 believe it is appropriate to continue to subject these facilities and operations to routine
 environmental evaluation with certain modifications. With respect to transmitting facilities not
 in these categories, there are certain cases where we no longer believe that an automatic
 categorical exclusion is justified, and we will require evaluation of some transmitting facilities
 that were previously excluded. This expansion of the list of transmitting facilities subject to
 routine evaluation would be necessary regardless of whether our MPE guidelines are based on
 1992 ANSI/IEEE or NCRP recommendations.

        88. It is important to emphasize, however, that even if a transmitting source or facility is
 not automatically excluded from routine evaluation, no further environmental processing is
 required once it has been determined that exposures are within the guidelines, as specified in Part
 1 of our rules. There are various ways to accomplish compliance, including restrictions on
 access, implementation of appropriate work procedures for personnel, incorporation of RF
 shielding, mounting of appropriate warning signs, control of time of exposure and reduction of



 6847. NTIS Order No. PB 95-253829.
   113
          See comments of JC&A, AFCCE, Motorola, MSTV/NBC, and NAB.
    114
         See 47 CFR Parts 5, 15 (§15.253, §15.255, and Subpart D), 21 (Subpart K), 24, 25, 73, 74 (Subparts A, G,
 I, and L) and 80 (ship earth stations).

                                                       35
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 36 of 108                                PageID #: 93




                                Federal Communications Commission                                 FCC 96-326
 _________________________________________

 power during periods when personnel or the public are present. The revised edition of the FCC's
 OST Bulletin 65 will include a detailed discussion of this topic.

         89. Our new policy on categorical exclusion is designed to bring consistency in the way
 that we decide what transmitters or facilities warrant an automatic exemption from evaluation.
 This policy is based on our own calculations and analyses, along with information and data
 acquired in the record of this proceeding and from other sources. We believe that some
 transmitting facilities, regardless of service, may offer the potential for causing exposures in
 excess of MPE limits because of such factors as their relatively high operating power, location
 or relative accessibility. We believe that it is more reasonable to base our exclusions on such
 variables since they apply generally to all transmitting facilities. In that regard, our new exclusion
 policy will also eliminate the requirement for routine evaluation of some relatively low-powered
 transmitters in some of the services for which routine evaluation was previously required such
 as certain broadcast services.

          90. Routine environmental evaluation for RF exposure will only be required for
 transmitters, facilities or operations that are included in the categories listed in Table 1 of the new
 rule Section 1.1307(b)(1) that we are adopting, as shown in Appendix C. This includes some, but
 not necessarily all, transmitters, facilities or operations that are authorized under the following
 Parts of our rules: 5, 15, 21 Subpart K, 22 Subpart E, 22 Subpart H, 24, 25, 73, 74 (Subparts A,
 G, I, and L), 80, 90, and 97. Within a specific service category, conditions are listed to determine
 which transmitters will be subject to evaluation. These conditions are generally based on one or
 more of the following variables: (1) operating power, (2) location, or (3) height above ground.
 In the case of Part 15 devices, only devices that transmit on millimeter wave frequencies and
 unlicensed PCS devices are covered, as noted in Table 1. Transmitters and facilities not included
 in these categories will continue to be categorically excluded from routine evaluation.115 Such
 transmitting facilities generally pose little or no risk for causing exposures in excess of the
 guidelines. Our new policy will provide a clear, "bright line" standard for categorical exclusions
 that is administratively easy to apply and affords adequate protection from harmful RF exposure.

          91. Relatively high operating power implies that a transmitter should be evaluated if
 certain conditions apply. For example, if a transmitter operates using relatively high power and
 if there is a possibility that workers or the public could have access to the transmitter site, such
 as at a rooftop site, then routine evaluation is justified. In Table 1, an attempt has been made to
 identify situations in the various services where such conditions could prevail. In general, at
 rooftop transmitting sites evaluation will be required if power levels are above the values
 indicated in Table 1. These power levels were chosen based on generally "worst-case"


    115
       However, as noted previously, Sections 1.1307(c) and (d) of our rules allow that, even though a transmitter
 may be categorically excluded, the Commission may still require environmental evaluation on a case-by-case basis.

                                                       36
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 37 of 108                                 PageID #: 94




                                 Federal Communications Commission                                 FCC 96-326
 _________________________________________

 assumptions where the most stringent uncontrolled/general population MPE limit might be
 exceeded within several meters of transmitting antennas at these power levels. In the case of
 paging antennas, the likelihood that duty factors, although high, would not normally be expected
 to be 100% was also considered. Of course, if procedures are in place at a site to limit
 accessibility or otherwise control exposure so that the safety guidelines are met, then the site is
 in compliance and no further environmental processing is necessary under our rules.

         92. Tower-mounted ("non-rooftop") antennas that are used for cellular telephone, PCS,
 and covered SMR operations warrant a somewhat different approach for evaluation. While there
 is no evidence that typical installations in these services cause ground-level exposures in excess
 of our limits, construction of these towers has been a topic of ongoing public controversy on
 environmental grounds, and we believe it necessary to ensure that there is no possibility of
 excessive exposures from these antennas. Although we believe there is no need to require routine
 evaluation of towers where antennas are mounted high above the ground, out of an abundance of
 caution we are requiring that tower-mounted installations be evaluated if antennas are mounted
 lower than 10 meters above ground and the total power of all channels being used is over 1000
 watts ERP. This height and power combination was chosen as a threshold recognizing that a
 theoretically "worst case" site could use many channels and several thousand watts of power. At
 such power levels a height of 10 meters above ground is not an unreasonable distance for which
 an evaluation generally would be advisable. For antennas mounted higher than 10 meters,
 measurement data for cellular facilities have indicated that ground-level power densities are
 typically hundreds to thousands of times below the new MPE limits.116 In view of the expected
 proliferation of these towers in the future and possible use of multiple channels and power levels
 at these installations, and to ensure that tower installations are properly evaluated when
 appropriate, we will institute these new requirements for this limited category of tower-mounted
 antennas in these services. For consistency we are also instituting similar requirements for
 several other services that could use relatively high power levels with antennas mounted on
 towers lower than 10 meters above ground.

         93. Paging systems operated under Part 22 (Subpart E) and Part 90 of our rules have
 previously been categorically exempted from routine RF evaluation requirements. However, the
 potential exists that our new, more restrictive limits may be exceeded in accessible areas by
 relatively high-powered paging transmitters with rooftop antennas. These transmitters may
 operate with high duty factors in densely populated urban environments. The record and our own
 recently-acquired data indicate the need for ensuring appropriate evaluation of such facilities,
 especially at multiple transmitter sites. Accordingly, out of an abundance of caution, we have


    116
         See, for example, R. Petersen and P. Testagrossa, "Radio-Frequency Electromagnetic Fields Associated
 with Cellular-Radio Cell-Site Antennas." Bioelectromagnetics, 13:527 (1992). Data collected independently by
 the Commission also confirms this (see study by R. Cleveland, et al., note 112,supra, and study by Richard Tell,
 note 165, infra).

                                                        37
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 38 of 108                          PageID #: 95




                                Federal Communications Commission                           FCC 96-326
 _________________________________________

 decided to subject paging stations authorized under Part 22 Subpart G and Part 90 to routine
 environmental evaluation for RF exposure if a transmitter is located on a rooftop and if its ERP
 exceeds 1000 watts. The applicable exposure limits specified in Appendix C will apply according
 to the specific situation, and, if multiple transmitters are present, Section 1.1307(b)(3) will apply
 to the site as appropriate.

 E. Compliance Evaluation, Measurement Procedures and Transition Provisions

         94. In the Notice, we requested comment on issues related to the procedures to be used
 for demonstrating compliance with exposure guidelines and also on issues concerning quantitative
 measurement of RF fields and exposure. We recognized that compliance with new guidelines
 could impose new and significant burdens on some licensees and equipment manufacturers and
 stated that we would seek to minimize this impact wherever possible. With respect to
 measurements, we proposed that the procedures established by ANSI/IEEE C95.3-1992 would
 be appropriate for determining compliance with the new RF exposure guidelines.117 We further
 proposed to continue the requirement that facilities and operations subject to environmental
 evaluation provide environmental information at the time of application for a construction permit,
 license renewal, or other Commission authorization.118 We requested comment on whether we
 should require more complete documentation or evidence from applicants who claim compliance
 with environmental RF guidelines and what form that documentation should take. Finally, we
 requested comments, opinions, data and other information concerning devices that are
 commercially available for measuring electromagnetic fields and currents.

         95. There is considerable comment in the record concerning the means by which
 compliance should be evaluated. AFCCE comments that a revision of OST Bulletin No. 65
 should be available in advance of the effective date for implementing new RF exposure
 guidelines. AFCCE states that the revised bulletin, with appropriate charts, graphs, and formulas,
 would allow a station's technical staff to perform evaluations with minimal outside assistance.119
 The Society of Broadcast Engineers agrees that the proposed RF safety guidelines should not be
 effective until OST Bulletin No. 65 is updated.120 It also urges that the revised bulletin contain
 the necessary information to determine compliance with contact and induced current limits.

    117
       "Recommended Practice for the Measurement of Potentially Hazardous Electromagnetic Fields - RF and
 Microwave." ANSI/IEEE C95.3-1992. See Notice at para. 28.
    118
         As addressed above, we also requested comment on whether proof of compliance for low-power devices
 should be submitted as part of the equipment authorization process.
   119
      AFCCE Comments at 6; see also National Public Radio (NPR) Comments at 4, EEPA Comments at 11, GTE
 Reply Comments at 8, MSTV/NBC Comments at 8, BJC Comments at 36
   120
          SBE Reply Comments at 4, BJC Reply Comments at 36.

                                                     38
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 39 of 108                  PageID #: 96




                                Federal Communications Commission                   FCC 96-326
 _________________________________________

 EEPA requests that we adopt definitive compliance methods as well as cooperate with industry
 to develop measurement techniques useful to broadcasters and others in evaluating their
 facilities.121

        96. NAB, in its comments, suggests the following "three-pronged" approach for
 evaluating compliance: 1) the charts and graphs in the revised OET bulletin would be used to
 determine compliance in the majority of cases; 2) in cases where compliance cannot be
 confirmed using the bulletin, the use of mathematical formulas and computations would be used;
 and 3) actual measurements would be required when compliance cannot be determined by using
 the above-mentioned techniques.122 UTC concurs with NAB and recommends that licensees be
 permitted to use any one of a variety of methods to demonstrate compliance, including actual
 measurements, calculations based on acceptable engineering standards and practices, operating
 practices that would limit the exposure to the device, and recognized exclusions.123

         97. JC&A states that the ANSI/IEEE C95.3 guidelines for RF measurement are
 appropriate for determining compliance with the 1992 ANSI/IEEE exposure guidelines.124 It
 also comments that although manufacturers are offering induced current meters, there is not much
 information available relative to their effectiveness and accuracy. CDE also supports the
 adoption of the C95.3 document for making RF field measurements but suggests that measuring
 devices should be certified for repeatability and calibration.125 On the other hand, NPR argues
 that the C95.3 measurement guidelines provide limited guidance and are not directly applicable
 to the broadcast service. Accordingly, it states that third-party assistance will typically be
 required to measure the RF environment around a broadcast facility.126 NAB comments that
 while it is true that ANSI/IEEE C95.3 does provide general guidance on measurement procedures,
 the Commission should go a step further and specify exact procedures and type of instrumentation
 to be used to demonstrate compliance.127




   121
         EEPA Comments at 12.
   122
         NAB Reply Comments at 3.
   123
         UTC Comments at 9.
   124
         JC&A Comments at 10.
   125
         CDE Comments at 4.
   126
         NPR Comments at 5.
   127
         NAB Reply Comments at 4.

                                               39
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 40 of 108                    PageID #: 97




                                 Federal Communications Commission                   FCC 96-326
 _________________________________________

         98. Rolm Corporation states that the C95.3 document does not specify a standard method
 for SAR measurement and that one should be chosen before enacting the proposed regulation.128
 TRW agrees and states that SAR measurements that are based on unambiguous field strength
 readings at specific frequencies and distances from the subject device should be required.129
 NABER responds that the area of measurement procedures requires further review and analysis
 and that an industry group should be responsible for developing these procedures.130 Similarly,
 Ford requests that we clarify how measurements are to be made within 20 centimeters from a
 radiating object.131

         99. UTC comments that we should require applicants only to file a certification that they:
 1) are aware of the standards; 2) do not have any information that would indicate that their radio
 equipment would be operated in a manner that would cause exposure in excess of the guidelines;
 and, 3) will engage in periodic training and adopt appropriate operating practices to minimize the
 possibility of exposure in excess of the guidelines.132 The Broadcast Joint Commenters suggest
 that additional paperwork should not be required to establish compliance with the new policies
 because it would be needlessly burdensome to the broadcasters and to the Mass Media Bureau.133

        100. PacTel believes that answering "No" on a license application form, to the question
 regarding whether authorization of a particular facility would have a significant environmental
 impact, is sufficient acknowledgement of compliance. TIA and the LMCC express the view that
 a formal certification of compliance is unnecessary and would pose an administrative burden
 which would not be commensurate with the attendant benefit.134 NABER believes that an
 applicant should only be required to affirm the safety and compliance of the subject equipment.135
 Motorola sees no need for us to routinely require the submission of information in conjunction
 with each license application relative to radio site "safety."136


   128
         Rolm Comments at 3.
   129
         TRW Comments at 12.
   130
         NABER Comments at 8.
   131
         Ford Comments at 3-6.
   132
         UTC Comments at 8.
   133
         Broadcast Joint Commenters Reply Comments at 39-40.
   134
         TIA Comments at 22, LMCC Comments at 9.
   135
         NABER Comments at 6.
   136
         Motorola Comments at 18.

                                                     40
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 41 of 108                     PageID #: 98




                                  Federal Communications Commission                   FCC 96-326
 _________________________________________

         101. PageNet believes that with regard to multiple-transmitter sites, it would be most
 reasonable for the Commission to place the burden for verifying compliance with RF guidelines
 on the site owner.137 According to PageNet, site owners would be responsible for acquiring data
 on multiple-user sites, as opposed to requiring each individual licensee to acquire and update such
 data. Furthermore, under this scheme, the costs associated with calculating aggregate RF
 compliance could be factored into a lease agreement and shared equitably among all of the
 licensees operating at a single site. PageNet maintains that the Commission has general authority,
 pursuant to Section 503(b)(5) of the Communications Act to subject non-licensees to forfeitures
 for violation of its rules.

         102. Some comments address the certification of work procedures to demonstrate
 compliance with exposure guidelines. Narda Microwave Corporation (Narda) supports the
 position of OSHA with reference to its RF safety program,138 commenting that an RF Safety
 Program must be in place in order for a station to operate at levels above the uncontrolled MPE
 limits. UTC asserts that an applicant should be allowed to certify that operating practices exist
 to minimize exposure.139 Telocator responds that it is its understanding that individual carriers
 have procedures and practices to ensure that worker exposure is below applicable limits.140 Sprint
 suggests that we should allow licensees to certify that procedures exist to preclude worker
 exposure above controlled limits in order to avoid environmental processing.141 Similarly,
 NIOSH agrees that certification of procedures to preclude working near antennas would be a
 protective approach.142

        103. The Arizona Department of Public Safety and NAB recommend an effective date
 one year after the issuance of the revised OST Bulletin No. 65.143 AMSC recommends at least
 a two-year period before implementing the new guidelines to permit the establishment of
 measurement facilities for SAR determination.144 Similarly, Joint Broadcasters state that after


   137
         PageNet Comments at 8.
   138
         Narda Reply Comments at 3-1.
   139
         UTC Comments at 8.
   140
         Telocator Comments at 8.
   141
         Sprint Comments at 5.
   142
         NIOSH Comments at 3.
   143
         Ariz. comments at 8. NAB Comments at 36.
   144
         AMSC Comments at 12.

                                                    41
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 42 of 108                       PageID #: 99




                               Federal Communications Commission                         FCC 96-326
 _________________________________________

 problems are resolved and a revised version of OST Bulletin No. 65 is released, a transition
 period of two years should be permitted before we begin requiring use of the new guidelines.

         104. AT&T comments that since there are no verified reports of injury or adverse health
 effects to people caused by exposure from equipment meeting prior ANSI standards, the new
 standard should apply to all applications filed, but not those still pending, after the effective date
 of the new guideline. AFCCE recommends that entities be allowed several months to complete
 applications for new or modified facility permits or licenses. AFCCE comments that a delay of
 60 days would be appropriate for the reworking of applications presently on file. JC&A
 recommends that demonstration of compliance be required for all applications for new facilities,
 changed facilities and license renewals filed after 60 days from the effective date of the change
 in order to avoid the need to rework applications in process.

        105. Regarding existing services or equipment, several comments argue that since there
 is no evidence of adverse health effects caused by transmitting facilities meeting previous
 standards, existing stations and equipment should not be subject to a requirement for a showing
 of compliance with the new standard.145 CDE, MSTV/NBC, NAB, and AFCCE recommend that
 existing facilities be allowed to continue operating and should be required to demonstrate
 compliance with the new standards only upon filing of a license renewal or an application for a
 modification of the existing equipment. AFCCE adds that existing installations with a high
 probability of non-compliance must be brought to the attention of the Commission in case
 immediate compliance is needed to protect the public. JC&A urges us to allow the sale of
 presently available stock and new devices that are manufactured within a year after adoption of
 the new RF exposure guidelines. UTC recommends that licensees with existing systems be given
 a reasonable period of time to "amortize" the equipment before replacement is required and in the
 meantime, licensees should be required to adopt appropriate operating procedures to limit
 unnecessary exposures.

        106. A number of commenting parties argue that some or all existing operations should
 be "grandfathered" (subjecting previously approved facilities and equipment to the new
 guidelines) for the life of the equipment. TIA asserts that land mobile operations are
 environmentally safe because they operate at low RF levels and the land mobile industry provides
 information on safe use of its equipment. E.F. Johnson and TIA recommend that the majority of
 equipment in use today, particularly mobile and portable units used in land mobile operations, be
 indefinitely grandfathered.146 Ericsson recommends grandfathering devices type-accepted or
 manufactured prior to some specific date, arguing that it would be virtually impossible to recall
 portable devices that do not comply with the new standard. TRW submits that grandfathering is

   145
         AMSC Comments at 10, AT&T Comments at 7, and JC&A Comments at 7.
   146
         TIA Comments at 28.

                                                  42
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 43 of 108                     PageID #: 100




                                 Federal Communications Commission                     FCC 96-326
  _________________________________________

  acceptable where older, higher-power transmitters do not negatively affect new lower-emission
  devices. PCIA recommends that all existing equipment authorizations should be grandfathered.

          107. Telocator, Ericsson, E.F. Johnson, LMCC and others advocate "grandfathering" all
  existing equipment authorizations of low-power devices with respect to SAR compliance.
  Telocator states that most equipment already authorized would fall within the low-power
  exclusion exception. GTE agrees, maintaining that existing mobile transmission equipment
  appear to comply with the new guidelines by a wide margin. Furthermore, according to GTE,
  recertification of these devices would cause significant and wasteful expenditures and there is no
  public interest basis for such expenses. TIA recommends that existing land mobile radio units
  be indefinitely grandfathered because of their established record for safety thus demonstrating
  that such equipment operates well below the threshold for harm to humans.

         108. Wizard Broadcast Company and GTE believe existing licensees should be
  grandfathered from complying with the ANSI/IEEE guidelines.147 Further, Wizard submits that
  a specific question is needed on broadcast applications that asks if the applicant complies with
  the guidelines and references of OST Bulletin No. 65.

           109. With regard to SAR determination for low-power devices, E.F. Johnson Company,
  TIA, and Ericsson Corporation (Ericsson) comment that the effective date for compliance with
  the rules for portable radio units should be two years after approval of an appropriate SAR
  measurement standard or available SAR measurement laboratories are established. TIA submits
  that it is willing to act as the focal point in development of requisite test procedures, using its
  normal ANSI accredited standards setting process.148 Motorola concurs with TIA's comments that
  the effective date should be delayed until standards are developed for measurement procedures
  and test site facilities, and in some cases to construct test facilities before commencing
  measurements of SAR.149 Ericsson argues that subsequent to the effective date, applicants for
  equipment authorization should be required to affirm that 1) either the product is excluded from
  the ANSI/IEEE standard due to its power, frequency and/or operational characteristics, or 2) the
  product has been appropriately tested or analyzed for SAR and is within the standard limits.

         110. JC&A recommends that within one year of the date we adopt new RF exposure
  guidelines low-power device manufacturers should be required to submit new requests for
  authorization based on the 1992 standards, and, after one year, applications for authorization of
  devices should include a certification of compliance with the low-power exclusion clause based


    147
          Wizard Comment at 4, GTE Reply Comments at 7.
    148
          TIA Comments at 29.
    149
          Motorola Comments at 23.

                                                     43
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 44 of 108                     PageID #: 101




                                Federal Communications Commission                      FCC 96-326
  _________________________________________

  on either radiated power or SAR. Ericsson suggests that new low-power devices be required to
  meet the ANSI/IEEE criteria two years after we adopt: (1) a definitive SAR measurement
  standard, or (2) an equivalent standardized numerical analysis technique, whichever occurs first.
  Ericsson also supported the proposal that the TIA be designated to develop such standards. E.F.
  Johnson also recommends that the effective date for compliance with rules for portable radio units
  should be two years after adoption of new standards. According to E.F. Johnson, this additional
  time is necessary in order for industry "to develop SAR measurement standards." UTC believes
  that demonstration of compliance for the many different models or types of a given piece of
  equipment would not be practical and should not be required.

          111. NAB comments that manufacturers should be allowed reasonable time, perhaps one
  year after adoption of revised rules, to submit to the Commission a request for recertification of
  their equipment that includes proof of compliance with the new guidelines. NAB submits that
  at some period, perhaps eighteen months after adoption of new guidelines, only re-certified
  equipment should be allowed to be sold.150 TIA estimates that a two-year period of time will be
  required for appropriate test facilities to be available for SAR testing, and it recommends that
  the effective date for compliance for low-power devices be set at two years after SAR
  measurement laboratories are established.

          112. Decision. We believe that the rules we are adopting should provide a reasonable
  transition period for applicants and stations to come into compliance with the new requirements.
  After considering the comments and the impact of these new requirements, we conclude that the
  new RF guidelines will apply to station applications filed after January 1, 1997, as described in
  Appendix C, Section 1.1307(b)(4). During the period between the effective date of the rules we
  are adopting and January 1, 1997, our existing RF guidelines will continue to apply to station
  applications. We recognize that this relatively short transition period may cause some difficulties
  for certain applicants. Accordingly, for a period of one year from the date this Order is adopted,
  we will allow our Bureaus to address under delegated authority the specific needs of individual
  parties that make a good cause showing that they require additional time to meet the new RF
  guidelines. Such relief could come through waivers of our rules or through other similar actions.

         113. The new guidelines for SAR and MPE will apply immediately to non-excluded
  applications for equipment authorization for portable, mobile, and unlicensed devices as described
  in Appendix C, Section 1.1307(b)(2). We see no need to delay implementation of the new
  guidelines for these devices. As previously discussed, information on techniques and procedures
  for SAR evaluation is already available from several references including ANSI/IEEE C95.3-
  1992. There are several acceptable techniques for SAR evaluation, including numerical analytic
  techniques such as the FDTD procedure discussed earlier, and we do not believe it is practical or


    150
          NAB Comments at 37.

                                                  44
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 45 of 108                           PageID #: 102




                                  Federal Communications Commission                           FCC 96-326
  _________________________________________

  necessary at this time for us to institute a certification program for laboratories that perform such
  services. In fact, as noted previously, we already require SAR evaluation from manufacturers of
  PCS and portable unlicensed devices, and we have already granted authorizations based on SAR
  data submitted to us. In addition, certification programs for hand-held devices such as cellular
  telephones are being developed by other organizations.151 Similarly, for mobile devices, typical
  exposure levels can be determined by the use of simple calculational methods and equations such
  as those described in the current edition of the FCC's OST Bulletin 65.

          114. We appreciate the desires of many commenting parties that we delay the effective
  date for implementation of the new RF exposure guidelines. We recognize that applicants may
  need to undertake significant analysis and study in order to comply with the new guidelines.
  Detailed information on evaluating compliance, in the form of a revised version of OST Bulletin
  No. 65, would provide significant assistance to those attempting to comply with these new
  guidelines. Therefore, it is our intent to issue in the near future a draft revised OST Bulletin 65.
  We plan to solicit comments on the draft from individuals and organizations who are active and
  knowledgeable in this area. This was the same approach that the Commission took in developing
  the original version of OST Bulletin No. 65.

         115. We agree with the Broadcast Joint Commenters and others that additional
  compliance documentation beyond that already required is unnecessary. We believe that our
  existing rules, which place the burden for compliance on existing licensees and parties filing
  applications for new stations and modifications, have worked adequately in the past and should
  be continued. We have made some minor changes in the organization and content of our rules
  in order to make them more clear.

          116. We find that the record generally supports our proposal to endorse the measurement
  procedures and techniques contained in the ANSI/IEEE C95.3-1992 document for use in
  evaluating RF exposure potential. In addition, we note that the NCRP has recently published
  NCRP Report No. 119, which contains practical guidelines and information for performing field
  measurements in broadcast and other environments, and we also endorse its use.152 If, in the
  future, questions arise as to measurement procedures or instrumentation issues, we intend to rely
  on the above documents. We may also consult expert bodies such as the appropriate NCRP or
  IEEE committees and other groups, organizations and agencies, as appropriate. Any decisions
  regarding such issues will be addressed in official Commission notices, proceedings or bulletins,
  or in response to individual inquiries.


    151
           See para. 70, supra.
     152
         "A Practical Guide to the Determination of Human Exposure to Radiofrequency Fields," Report No. 119.
  Copyright 1993, NCRP. Copies may be purchased from NCRP Publications, 7910 Woodmont Ave., Suite 800,
  Bethesda, MD 20814. Telephone: (800) 229-2652.

                                                     45
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 46 of 108                                 PageID #: 103




                                   Federal Communications Commission                                FCC 96-326
  _________________________________________

          117. With respect to compliance, Hewlett-Packard Company ("HP") requests clarification
  as to how the guidelines adopted by the FCC would apply to FCC-authorized equipment operating
  in the unlicensed millimeter-wave frequency bands.153 HP notes that if the limit to be adopted
  for these bands were 1 mW/cm2, a separation distance of 28 cm from the RF source would be
  required for continuous exposure in order to be consistent with the Commission's formerly
  prescribed limitations on equivalent isotropically radiated power (EIRP).154 HP is correct that
  the emission limits prescribed previously indicate a maximum EIRP level such that, as can be
  shown by calculation, a level of 1 mW/cm2 would be reached at a distance of approximately 28
  cm from the RF source. Therefore, in the case of a device operating at the maximum EIRP level
  of about 10 W, some means must be taken by the manufacturer to ensure that persons will not be
  closer than 28 cm to the RF source if exposure is to be continuous. Closer distances are possible
  if the power is to be less than the maximum allowed or if exposure times are shorter than the
  applicable time-averaging period.

         118. With respect to grandfathering previously-authorized portable, mobile and
  unlicensed devices, we recognize that it would be impractical to require re-authorization of these
  devices. Furthermore, we believe that most existing devices already comply with the limits that
  we are adopting. Therefore, we will generally not require re-authorization or testing of previously
  approved devices solely to demonstrate compliance with our new RF guidelines. If we have
  reason to believe that a previously authorized device may cause exposures in excess of the
  guidelines, we may request environmental information and require that the device be re-
  authorized based on compliance with the guidelines.155

          119. With respect to previously-licensed stations, we note that we expect our licensees
  to comply with our RF radiation environmental rules as applicable to them. See, e.g., 47 CFR
  §§ 1.1307, 1.1311, and 1.1312. The environmental processing requirements contained in these
  rules ensure that, at the time of licensing and authorization, transmitting facilities are operating
  within the applicable RF radiation limits. Once a license is granted, we expect our licensees to
  continue to operate their facilities in compliance with these limits.

  F. RF Protective Clothing and Personal Monitors


     153
         See letter from Cynthia Johnson, Hewlett-Packard Company, to Chairman Reed E. Hundt, March 4, 1996,
  placed in the record of this proceeding as an ex parte filing.
       154
            The Commission's First Report and Order in ET Docket No. 94-124 (released December 15, 1995),
  established a 10 W EIRP limit for systems operating in the 59-64 GHz band but specifies this in an equivalent unit
  of measure, i.e., 9 µW/cm2 at a distance of 3 meters. It should be noted that this is a limit on emissions not on
  exposure.
     155
           47 CFR § 1.1307(c) and (d).

                                                         46
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 47 of 108                                   PageID #: 104




                                  Federal Communications Commission                                  FCC 96-326
  _________________________________________

          120. In the Notice we requested comment on the effectiveness and appropriateness of
  using RF protective clothing in ensuring compliance with RF exposure guidelines. We also
  requested comment on the use of personal RF monitors that alert individuals to the presence of
  an RF field approaching or exceeding applicable RF guidelines. We stated that such devices can
  be useful in complex sites involving multiple antennas. At least two companies in the United
  States currently market these devices.

          121. OST Bulletin No. 65 cautions that although protective clothing fabricated from
  conductive material might prove useful in preventing excessive exposures, there have been
  problems with such clothing in the past due to excessive heating of the fabric in the presence of
  high RF fields. While this has been the Commission's position on the use of such clothing in the
  past, a new product, Naptex®, is now available which does not appear to exhibit any of the
  problems shown by previously manufactured clothing.

          122. Since the Commission is not an agency with primary jurisdiction in matters relating
  to occupational safety and health, we would not normally be in a position to determine
  independently whether Naptex® is acceptable for reducing occupational exposures and
  complying with RF safety guidelines. We therefore consulted other Federal agencies on the use
  of Naptex® in RF environments. In response, OSHA indicated that if certain criteria are met,
  then clothing such as Naptex® could be a valuable addition to existing safety measures used in
  RF environments. OSHA points out that the manufacturer's restrictions on use of Naptex
  products are field intensities of 20 mW/cm2 for frequencies up to 60 MHz and 125 mW/cm2 for
  frequencies from 65 MHz to 10 GHz, and that test data demonstrate compliance with RF
  protection guidelines if the Naptex® product is used within these limits.156

          123. JC&A comments that RF clothing and some work gloves appear to offer
  considerable help in complying with protection guidelines when working near energized
  antennas.157 Hammett & Edison projects that if we find that RF clothing may be used in the near
  field and is effective for induced and contact currents, it could save the broadcast industry 10
  million dollars.158


     156
          We are also aware of recent data obtained by R. Olsen and B. Van Matre of the Naval Aerospace Medical
  Research Laboratory (NAMRL) in which measurements were made of the ability of Naptex to reduce SAR in a
  human-equivalent model. The NAMRL results indicated that at frequencies of about 30 MHz and 80 MHz the fully-
  suited model (suit, hood and overshoes) experienced a significant reduction in SAR in near-field or quasi near-field
  conditions. Further, Maxwell Safety Products, Ltd., a vendor for Naptex clothing states that the test data show that
  mean ankle SARs of greater than 23 W/kg were measured for some unprotected conditions, but with full suit
  protection, no mean ankle SAR exceeded 1.1 W/kg.
     157
           JC&A Comments at 10.
     158
           Hammett & Edison Comments at 15-16.

                                                          47
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 48 of 108                     PageID #: 105




                                 Federal Communications Commission                     FCC 96-326
  _________________________________________

          124. The AFCCE comments that active controls, such as reduced power or suspended
  operation during work, are preferable to passive barriers such as an RF protective suit and that
  the use of passive barrier controls must be carefully considered to assure that accidental
  overexposure does not occur.159 Similarly, NPR notes that, as with dosimeters, the use of
  protective clothing can lead to a false sense of security and that in a sufficiently high field
  strength environment, individuals inside the protective clothing can experience RF exposures in
  excess of ANSI/IEEE guidelines.160 Furthermore, NPR suggests that exposure in excess of the
  ANSI/IEEE guidelines can result if a user does not correctly wear the protective clothing, or if
  that clothing is damaged while the user is in a high RF environment. NPR cites OSHA's caution
  that the variable working conditions at job sites and possible alterations or misapplication of an
  otherwise safe product could easily create a hazardous condition beyond the control of the
  manufacturer.

          125. Narda believes that RF protective suits must be viewed with extreme caution, since
  there is no qualified independent organization that can competently test such a product; there is
  no guarantee that protective clothing will be used correctly; and the suits introduce/increase new
  hazards, such as decreased visibility and degraded traction/footing. Further, Narda states that
  research demonstrates that SAR levels are higher if the user is not wearing footwear with the suit,
  than if the suit was not worn at all.161

          126. CD&E and AFCCE strongly urge that we limit the use of personal monitors until
  they are proven reliable, accurate, and able to work under all conditions.162 The AFCCE alleges
  that one of the commercially-available personal monitors is accompanied by misleading and
  inaccurate advertising claims and labeling. NPR suggests that we authorize or certify personal
  monitors to assure that these devices accurately reflect exposure in relation to the guidelines,
  since failure of a device to accurately measure RF energy may occur unnoticed and could
  potentially give deceptively low readings.163 NPR recommends that manufacturers of personal
  monitors have self-testing circuits that would sound an alarm when the device was operating
  improperly.164



    159
          AFCCE Comments at 7.
    160
          NPR Comments at 7.
    161
          Narda Reply Comments at 6-1.
    162
          CDE Comments at 4.
    163
          NPR Comments at 7.
    164
          NPR Comments at 6.

                                                  48
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 49 of 108                           PageID #: 106




                                 Federal Communications Commission                            FCC 96-326
  _________________________________________

         127. Hatfield & Dawson comments that it has performed limited testing on one model of
  personal monitor and found that this particular model sounded an alarm at 50% of the ANSI/IEEE
  C95.1-1992 limits for the magnetic field when the energy was propagating toward the front of the
  monitor. In addition, the monitor sounded an alarm at 100% of the limit for the magnetic field
  when the energy was propagating toward the side of the monitor. These tests were performed at
  ground level near FM broadcast antennas and on rooftops near 800 MHz antennas. Hatfield &
  Dawson concludes that this model of personal monitor provides a worst-case indication of
  localized fields when the measured field were at or above the levels shown in Table 1 of the
  ANSI/IEEE guidelines.

          128. Decision. In 1994 the Commission's Office of Engineering and Technology (OET)
  awarded a contract to Richard Tell Associates, Inc., of Las Vegas, Nevada, to evaluate the use
  of certain RF instrumentation and devices, including Naptex® protective clothing and personal
  monitors.165 The Tell Report concludes that an analysis of test data on a commercial RF
  protective suit shows that such a suit can provide substantial reductions in whole body SARs in
  the wearer, assuming that the suit material adequately covers the body. This report found that the
  suit must be adequately coupled to ground to be effective, so that body currents are shunted to
  ground via the fabric rather than the legs, ankles and feet. Based on these findings, OSHA's
  comments in this proceeding and the data from NAMRL we find that use of such clothing, if
  properly utilized, is an acceptable means for reducing exposure to high RF fields. We will
  discuss this matter further in our new edition of OST Bulletin No. 65.

          129. In addition, the Tell Report provided test results on one commonly-used RF personal
  monitor, indicating that the monitor appeared to act as a reliable detector of RF magnetic fields,
  but expressed reservations about some deficiencies related to the general use of this device. In
  particular, the Tell Report concluded that the monitor may not be completely adequate for
  registering high fields existing in very close proximity to certain dipole antennas. Nonetheless,
  for frequencies above 50 MHz, the Report states that the monitor could be useful in alerting
  workers to the presence of high RF fields that may exceed safety limits. Our staff and staff from
  the EPA conducted a joint field measurement study in 1994 on a similar device, which appeared
  to function properly and as advertised.166 In general, the problems identified in the Tell Report
  do not seem to be serious enough to preclude use of the type of personal monitor tested, and we
  conclude that its use in the situations specified is acceptable for helping ensure compliance with



      165
         "Engineering Services for Measurement and Analysis of Radiofrequency (RF) Fields," FCC Report No.
  OET/RTA 95-01, prepared for OET by Richard Tell Associates, Inc., Las Vegas, NV 89129. Copies available for
  purchase from the National Technical Information Service (NTIS), Department of Commerce, (800) 553-6847.
  Purchase order number: PB95-253829. Released by the Commission in September, 1995.
    166
          See note 112, supra.

                                                     49
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 50 of 108                         PageID #: 107




                                  Federal Communications Commission                        FCC 96-326
  _________________________________________

  RF guidelines. Further discussion of this topic will also be included in the revision of OST
  Bulletin No. 65.


                                        IV. ADDITIONAL ISSUES

  A. Induced and Contact Current Compliance

          130. As discussed in the Notice, the new ANSI/IEEE guidelines contain recommendations
  regarding maximum permissible limits for induced and contact currents that result from RF
  exposure. The previous 1982 ANSI guidelines did not address this issue. The ANSI/IEEE
  recommendations require exposure evaluation over the frequency range from 3 kHz to 100 MHz
  for RF currents induced in the human body as well as for RF contact currents that can result in
  shock and burn hazards. We recognize that this new provision has raised many issues relative
  to interpretation and implementation, and we requested comment on whether we should adopt
  these requirements.

          131. In particular, we asked for comment on how to evaluate FM radio broadcast stations
  with respect to induced and contact currents since the upper frequency limit in the ANSI/IEEE
  standard is 100 MHz, which is in the middle of the FM band.167 We proposed to require that
  evaluation for exposure from induced and contact currents be carried out by: 1) all FM broadcast
  stations with carrier frequencies below 100 MHz, and 2) all FM broadcast stations regardless of
  carrier frequency at multiple-use sites when at least one of the stations transmits at or below 100
  MHz.

          132. AFCCE, the Broadcast Joint Commenters, EEPA, NAB, and others observe that
  industry has little experience in making measurements of induced and contact currents and that
  making such measurements is expensive and requires equipment that is not readily available.
  They propose that licensees use tables and figures (developed previously by NAB and JC&A) to
  determine whether facilities comply with the induced current limits based on electric field
  strength levels that can be associated with induced current levels. If the facilities failed to comply
  with the limits based on the tables or figures, then strict and careful measurements, performed by
  professionals using the proper equipment and techniques could be employed to further evaluate
  the facilities. NAB and JC&A suggest that induced and contact currents limits could also be
  applied to workers who climb energized AM towers. They state that power limits to protect
  against excessive exposure could be proscribed based on theoretical and experimental data
  obtained by Cleveland and Tell.168

    167
          See Notice at footnote 24. The FM radio broadcast band ranges from 88-108 MHz.
    168
          NAB Comments at 30.

                                                       50
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 51 of 108                     PageID #: 108




                                  Federal Communications Commission                    FCC 96-326
  _________________________________________

          133. Narda comments that if calculations or analysis based on Bulletin No. 65 indicate,
  with confidence, that electric and magnetic field levels are below the uncontrolled ANSI/IEEE
  MPEs then actual field measurements of induced current levels should not be necessary.169 Narda
  states that when the electric field is well below the MPE limit, then compliance with the induced
  current MPE can be assured without direct measurement. Narda cautions, however, that contact
  currents are totally unpredictable, bear no relationship to electric field levels, and cannot be
  calculated.

          134. Most commenting parties oppose our proposal to require only FM broadcast stations
  with carrier frequencies below 100 MHz to be evaluated for exposure from induced and contact
  currents. These parties argue that the "breakpoint" at 100 MHz is unfair and could be
  scientifically incorrect. The ARRL contends that it is difficult to determine the basis for any
  limits on induced and contact current above 30 MHz, but to extend the limit arbitrarily to 100
  MHz, the middle of the FM band, creates distinctions without differences among like licensees
  in the FM Broadcast Service.170 BSL states the 100 MHz cutoff was arbitrary, and was chosen
  without regard to practical considerations of implementation.171 It suggests that between 30 MHz
  and 100 MHz a standard for presumptive compliance should be established. Hammett & Edison
  contends that extending induced and contact currents above 30 MHz is arbitrary and capricious
  and that ANSI has provided no justification for doing so.

         135. The IEEE/SCC28, the committee that developed the new ANSI/IEEE guidelines,
  comments that the issue relating to the discontinuity of treatment within the FM band (the 100
  MHz breakpoint) has already been addressed during the process of reaching a consensus.
  According to the IEEE/SCC28, it was made clear at that time that the discontinuity of treatment
  within the FM band was based upon biological considerations rather than those involved in
  spectrum allocation.172

          136. Many commenters assert that there is no reliable equipment to measure induced and
  contact current above 30 MHz.173 "Based on the preliminary induced current measurements
  conducted by CBS, the Broadcast Joint Commenters (BJC) believe the scientific understanding
  of these phenomena -- and of the techniques and devices that will be needed to measure them --

    169
           Narda Reply Comments at 4-1.
    170
           ARRL Comments at 11.
    171
           BSL Comments at 4-5.
    172
           IEEE/SCC28 Comments at 1-2.
     173
        Hammett & Edison, NAB, Louis A. Williams, Hatfield & Dawson, AFCCE, Broadcast Joint Commenters
  and CDE.

                                                  51
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 52 of 108                     PageID #: 109




                                  Federal Communications Commission                    FCC 96-326
  _________________________________________

  have not yet developed to the point that would allow their measurement with sufficient
  reliability."174 The BJC's position on measurement was reinforced recently by a study performed
  for the Commission by Richard Tell Associates.175 Based on an assessment of commercially
  available instrumentation for induced current measurement, Tell concluded that, "it is not clear
  that measurements of induced body current are sufficiently reliable to accurately assess
  compliance with standards specifying limits for body currents under all possible conditions."
  [emphasis in original].

          137. NAB states that given the present state of measurement technology and research data
  (particularly with respect to contact currents) "it is difficult, at best," and costly to certify a
  broadcast facility for compliance with the new ANSI/IEEE induced and contact current limits
  based on measurements.176 NAB states that it is aware of commercially-available instrumentation
  for direct measurement of induced currents (and direct contact currents at certain frequencies).
  However, NAB cautions that requiring all broadcasters to perform costly field measurement to
  demonstrate compliance with the body current limitations would surely have a severe, negative
  impact on broadcasters.

          138. Hammett & Edison and the Broadcast Joint Commenters indicate that a reliable,
  repeatable, commercially available VHF induced body current meter does not yet exist. Hammett
  & Edison state that tests made using a prototype Narda Model 8850 induced current meter
  showed variability between persons standing on the meter, non-symmetrical currents between
  left-foot only and right foot only conditions, . . . meter zeroing problems, and sensitivity to
  relatively low power emissions above 100 MHz."177 The AFCCE agrees that there are no
  commercially available instruments to reliably measure contact currents.178

         139. Hatfield & Dawson and the AFCCE note that Richard Tell & Associates has
  specialized equipment for measuring contact current but that this equipment has limited utility
  in a multiple frequency environment such as an antenna farm.179 NIOSH states that with a




    174
          BJC Comments at 18.
    175
          See, note 165, supra.
    176
          NAB Comments at 28.
    177
          Hammett & Edison Comments at 14-15, BJC Comments at 20-21.
    178
          AFCCE Comments at 8.
    179
          Hatfield & Dawson Comments at 4, AFCCE Comments at 8.

                                                    52
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 53 of 108                    PageID #: 110




                                   Federal Communications Commission                  FCC 96-326
  _________________________________________

  properly calibrated, frequency-tunable, field intensity meter, induced current measurements could
  be measured for stations operating up to 108 MHz.180

         140. NAB points out that while research data are available for induced currents, it does
  not appear to exist for contact currents.181 NAB contends that contact currents vary with the size
  and shape of the object contacted and if the contacted object is relatively small, the presence of
  a body in the near vicinity modifies the field. Therefore, based on the limited information
  available, NAB suggests that we assume, for purposes of the guidelines, that electric fields low
  enough to guarantee compliance with induced current criteria will, in general, also assure
  compliance with contact current criteria.

          141. BJC also agrees that the contact current standard poses measurement problems that
  are even more difficult, and are complicated in the AM band by the potential to energize objects
  such as construction cranes or metallic rope located as much as half a mile from an AM tower.182
  BJC contends it would be extremely impractical to require broadcasters to measure all metal
  objects near AM towers. These measurements would also be only temporary, BJC argues,
  because the configuration of such non-broadcast structures change frequently. JC&A argues that
  because of the many variables such as grounding of the person, size, shape and orientation of the
  object being contacted, judgements will have to be made on a case-by-case basis relative to the
  need for contact currents.183

          142. Narda notes that the only way to quantify contact currents is to measure them and
  suggests that we require that contact current measurements be made on metallic objects, such as
  fences, that the public may come in contact with or that may be contacted by station personnel.
  It submits that these measurements should be made once to obtain certification and need be
  repeated only when antenna patterns are changed or whenever new metallic objects are added in
  the vicinity of the antenna(s).184

         143. CDE urges that measurements with validated instruments by competent professionals
  "supersede any calculated evaluation" of facilities, and measurements or prediction methods




    180
          NIOSH Comments at 3.
    181
          NAB Comments at 31.
    182
          BJC Comments at 32-33.
    183
          JC&A Comments at 8-9.
    184
          Narda Reply Comments at 4-2.

                                                  53
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 54 of 108                           PageID #: 111




                                  Federal Communications Commission                           FCC 96-326
  _________________________________________

  should take precedence over personal monitors until their effectiveness and accuracy have been
  verified.185

          144. Hammett & Edison states that the ANSI/IEEE limits on induced and contact body
  currents are likely to be very burdensome to broadcasters if we do not declare some reasonable
  limits regarding demonstrating compliance with the new standard.186 For example, it notes that
  ANSI/IEEE does not define the impedance of a "standard person" at VHF frequencies, which
  would allow consistent modeling of induced and contact currents. Hammett & Edison also
  suggests that the we standardize measurement procedures for body currents.187 It states that these
  factors should be measured with one foot raised to simulate a walking person and should also be
  required to be made at uniform heights. Hammett & Edison also asserts that ankle straps should
  be used in conjunction with an "RF boot" to ensure consistent and conservative readings.

           145. The EPA recommends that we "consider including limits for induced and contact
  RF currents for the frequency range of 300 kHz to 100 MHz to protect against shock and burn .
  . . ."188 This recommendation was in addition to EPA's support for our selection of the NCRP
  guidelines for field strength and power density that are somewhat different than those of
  ANSI/IEEE (see earlier discussion). EPA states that it agrees that the ANSI/IEEE induced
  current limits are useful and should also be implemented.

          146. Dr. Om P. Gandhi of the University of Utah advises that since currents in excess of
  the RF safety guidelines could result for both controlled and uncontrolled environments, it
  appears to be important to measure not only the electric and magnetic fields but also the induced
  currents up to the maximum frequency of 100 MHz recommended in the ANSI/IEEE C95.1-1992
  Safety Standard.189 Dr. Gandhi further submits that induced currents are also substantial up to at
  least 108 MHz, and he, therefore, suggests that it may be desirable to limit induced and contact
  RF currents for the entire FM band up to 108 MHz. NIOSH also suggests that the induced current
  measurements should be required for up to 108 MHz, even though these frequencies were not
  included in the ANSI/IEEE 1992 guidelines.190


    185
           CDE Comments at 4.
    186
           Hammett & Edison Comments at 11.
    187
           Hammett & Edison Comments at 14.
    188
           EPA Comments at 2.
     189
          Om P. Ghandi Comments at 1. Dr. Gandhi has done much of the research on induced currents and serves
  on the IEEE/SCC28 committee that developed the ANSI/IEEE guidelines.
    190
           NIOSH Comments at 3.

                                                     54
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 55 of 108                                 PageID #: 112




                                     Federal Communications Commission                              FCC 96-326
  _________________________________________

          147. Decision. Most comments, including those of federal health and safety agencies,
  generally support the use of ANSI/IEEE limits for induced and contact currents as a means of
  controlling potentially harmful exposure to RF fields. However, in view of the continuing
  questions and difficulties relating to evaluation of induced and contact currents, especially with
  regard to measurements, we are not adopting the exposure guidelines for induced and contact
  currents at this time. Until these questions are satisfactorily resolved, we see no practical way
  to require compliance with these limits. We see merit in the suggestion of NAB and others that
  it may be possible to determine compliance with the induced current limits using the magnitude
  of the electric field strength. However, at this time we do not believe there is sufficient
  documentation in the record to support the accuracy and reliability of this method. Although we
  are not adopting limits for induced and contact currents in this proceeding, we recognize the
  desirability for limits to be adopted in the future, particularly if more accurate measuring
  instruments become available. Accordingly, we will continue to monitor the issues raised in this
  proceeding with respect to induced and contact currents, and we may revisit this issue and issue
  a specific proposal for controlling such exposures.


          148. With respect to the availability and reliability of instrumentation for measuring
  induced and contact currents, we note that there presently are at least two commercially-available
  "stand-on" type devices for measuring induced current.191 Unfortunately, as noted above, the
  results of the study performed for the Commission recently by Richard Tell Associates shows that
  measurements using such instrumentation may be unreliable. Tell recommends that, "more
  extensive evaluation" of body current meters and their applications is needed in order to decide
  how best to perform assessments of compliance with the guidelines.192

         149. With respect to compliance with limits for contact currents, the Tell study evaluated
  the only commercially available instrument for measuring these currents. The study concludes
  that under most exposure conditions this meter could be used to adequately assess compliance
  with the ANSI/IEEE limits. However, it also concludes that "under typical working conditions"
  application of the meter can be inconvenient or inappropriate. Because of the many possible types
  and configurations of metallic objects that may be near a transmitter it appears that demonstrating
  compliance would require a large number of measurements. Furthermore, as reported in the Tell
  study, the commercially-available equipment for measuring contact currents only measures
  currents for frequencies up to 30 MHz. The ANSI/IEEE contact current limits apply up to 100
  MHz.


     191
         At least one manufacturer has also recently made available a "clamp-on" type induced current meter that may
  show improved measurement results. However, we have not yet evaluated this type of device with regard to accuracy
  and reliability.
     192
           See, note 165, supra, Tell study at page 1.

                                                         55
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 56 of 108                             PageID #: 113




                                Federal Communications Commission                              FCC 96-326
  _________________________________________

          150. In general, we agree with the comments of many respondents that at the present time
  compliance with contact current limits would be difficult to ascertain, and, in many cases,
  impractical. It was suggested in the comments that if induced current compliance is demonstrated
  then compliance with contact current restrictions should be considered to be proven by
  association. However, we have no specific data that would support this conclusion, and, the lack
  of confidence in demonstrating compliance with induced current limits makes this assertion
  irrelevant.

          151. It should be noted that a source of significant exposure in occupational situations is
  the climbing of AM broadcast towers by persons who must perform maintenance and other tasks
  while the station is still transmitting. In these instances the primary source of energy absorption
  by the climber is due to the induced RF current flowing through the body. This has been a
  significant issue for many AM stations. Data and information does exist for the specific case of
  induced currents flowing through the body of a person climbing an AM broadcast tower. In this
  case control of the climber's exposure can be based on reducing operating power of the station
  while the person is on the tower. Data on such exposures has been acquired through joint studies
  conducted by our staff and the EPA and through a contract study performed for the
  Commission.193 These studies have provided models for identifying the power levels associated
  with specific levels of induced current in the body of a tower climber. The specific procedures
  for determining these values are discussed in the referenced studies.

  B. Amateur Radio

           152. Amateur stations present an unusual case with respect to compliance with RF
  exposure guidelines. First, over 700,000 amateur stations in the United States are authorized by
  our rules to transmit from any place where the Commission regulates the service, as well as on
  the high seas. The Commission does not pre-approve individual amateur station transmitting
  facilities and no additional application is made for permission to relocate an amateur station or
  to add additional stations at the same or other locations. Second, the granting of a license is
  solely conditional upon the applicant passing an examination demonstrating that the examinee
  possesses the operational and technical qualifications required to perform properly the duties of
  an amateur operator under our rules. Third, amateur stations vary greatly. Amateur stations are
  located in dwellings, in air, surface and space craft, and carried on the person. Many of these
  stations transmit from residential or other areas where individuals may be in close proximity to
  an RF radiator. In addition, amateur station transmissions are made intermittently and may


     193
         See: (1) R.F.Cleveland, Jr., E.D. Mantiply and R.A. Tell; "A Model for Predicting Induced Body Current
  in Workers Climbing AM Towers." Presented at the Twelfth Annual Meeting, Bioelectromagnetics Society, San
  Antonio, Texas, 1990 (Abstracts, p. 77). (2) R.A. Tell; "Induced body Currents and Hot AM Tower Climbing:
  Assessing Human Exposure in Relation to the ANSI Radiofrequency Protection Guide." Prepared for Office of
  Engineering and Technology, Federal Communications Commission, 1991.

                                                      56
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 57 of 108                           PageID #: 114




                                Federal Communications Commission                            FCC 96-326
  _________________________________________

  involve as many as 1,300 different emission types -- each with a distinctive on-off duty cycle.
  Finally, most amateur stations engage only in two-way communications. Thus, even when in
  operation, the station is usually transmitting but half of the time. There are many variables,
  therefore, to be considered in determining whether an amateur station complies with guidelines
  for environmental RF radiation.

          153. Measurements made during a Commission/EPA study of several typical amateur
  stations in 1990 indicated that there may be some situations where excessive exposures could
  occur.194 Further, among amateur operators themselves there appears to be varying degrees of
  knowledge concerning the potential hazards of RF radiation. At least one prominent amateur
  radio publication has a comprehensive section dealing with potential RF hazards at amateur
  stations.195

          154. Comments on continuing to exempt amateur stations from demonstrating compliance
  are divided. The ARRL opposes inclusion, and claims that most amateur operators adopt the
  philosophy of prudent avoidance, that is, they avoid unnecessary exposure to electromagnetic
  radiation as a common-sense response to potential -- but not yet proven -- health hazards. The
  ARRL also states that its publications, which include sections on RF safety, urge amateur
  operators to practice prudent avoidance wherever possible and are sufficient to keep the amateur
  community informed of the hazards of RF radiation. The ARRL and the ARRL Bio-Effects
  Committee support "prudent avoidance" and state that most amateur operators do not possess the
  requisite equipment, technical skills, and/or financial resources to conduct an environmental
  analysis if the categorical exclusion for Part 97 were eliminated.

          155. The ARRL argues that amateur stations, because of their intermittent operation, low
  duty cycles, and relatively low power levels, rarely exceed the 1992 ANSI/IEEE standard.
  Further, the ARRL suggests that the risk of exceeding those levels would only be relevant for a
  licensee and his or her family. The ARRL maintains that in this experimental service it is better
  to rely on education and testing of licensees than on submission of a complex environmental
  assessment which would not be valid for long in most cases since much amateur station
  transmitting equipment, especially antennas, is constructed and designed by the licensee and often
  changes. Therefore, the ARRL argues that amateur service licensees should not be subjected to
  routine environmental processing.




     194
         "Measurements of Environmental Electromagnetic Fields at Amateur Radio Stations," Report No.
  FCC/OET ASD-9601 (February 1996). Copies can be ordered through the National Technical Information
  Service (NTIS) at (800) 553-6847. NTIS Order No. PB 96-145016.
    195
          See The ARRL Radio Amateur Handbook For Radio Amateurs. Copyright ARRL, Newington, CT.

                                                     57
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 58 of 108                      PageID #: 115




                              Federal Communications Commission                         FCC 96-326
  _________________________________________

           156. The ARRL states that if the Commission applied these rules to the amateur radio
  service, it then must facilitate the installation of amateur station antennas in configurations that
  will permit compliance with the RF exposure guidelines by issuing a more comprehensive
  preemption statement with respect to amateur station antennas than now exists, and must
  completely preempt the judicial enforcement of restrictive covenants which result in amateurs
  installing station antennas indoors or at locations on a horizontal plane with human occupants of
  residences. Indeed, the ARRL continues, such an order is overdue anyway; but the combination
  of adoption of a strict RF exposure standard and continuation of a hands-off attitude with respect
  to antenna covenants is tantamount to a license revocation, as it would preclude the operation of
  any amateur station subject to both restrictions.

           157. The ARRL Bio-Effects Committee claims that amateur operators normally would
  be exempted from environmental review requirements, since most engage in operations that
  would not cause the ANSI/IEEE guidelines to be exceeded. However, it notes, a 100 watt VHF
  "vehicular installation" may produce higher fields inside the vehicle than the ANSI/IEEE standard
  would allow. Furthermore, hand-held transceivers, facilities employing indoor antennas, and
  facilities engaging in specialized activities such as "moonbounce" communication, may produce
  significant localized fields near the antenna.

          158. Further, the ARRL Bio-Effects Committee notes that a comprehensive
  environmental review would be too burdensome both for the amateur operators and the
  Commission staff. It therefore recommends that a tabular chart showing the calculated field
  intensities at various distances from antennas having directive patterns, driven by transmitters of
  various power output levels common in the amateur service be added to Part 97. The ARRL Bio-
  Effects Committee also recommends inserting questions about electromagnetic radiation safety
  in each amateur operator license examination and requiring certification on the license application
  that the applicant has read the Commission guidelines, understands them, and agrees to comply.
  Under this scheme, the ARRL Bio-Effects Committee argues, amateur operators would follow
  the policy of "prudent avoidance" that the ARRL publications now advocate.

         159. Professor Wayne Overbeck, filing comments as an individual, believes that few
  amateur operators are aware of the electromagnetic radiation levels present near their own
  amateur stations and that rather than being excluded from our requirements, the amateur service
  should be subject to the standard for "uncontrolled environments" through language added to Part
  97. Professor Overbeck points out that vast numbers of amateurs are neither members of the
  ARRL nor subscribers to any amateur service magazines and consequently these educational
  sources are not sufficient to ensure adherence to our guidelines. Because actual measurements
  would be financially prohibitive for most amateur operators, Professor Overbeck recommends
  that we promulgate a rule requiring amateur operators to adopt operating and antenna-placement
  practices calculated to meet the exposure limits and that they be required to certify on their
  application forms that they have read and will adhere to the guidelines for antenna placement.

                                                  58
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 59 of 108                     PageID #: 116




                                  Federal Communications Commission                    FCC 96-326
  _________________________________________

  Finally, Professor Overbeck suggests that we promulgate an amateur service version of OST
  Bulletin No. 65 that would include charts and tables showing required separation distances
  between antennas and inhabited areas for various power levels. He also suggests that amateurs
  be tested on this topic as part of operator license examinations.

          160. Decision. The Commission expects all its licensees to comply with the RF guidelines
  specified in our rules, or, if not, to file an Environmental Assessment for review under our NEPA
  procedures. After a thorough review of the comments and the results of an FCC/EPA
  measurement study,196 we conclude that, although it appears to be relatively small, there is a
  potential for amateur stations to cause exposures to RF radiation in excess of these guidelines.
  Amateur stations can transmit with up to 1500 watts peak envelope power on frequencies in
  specified bands from 1,800 kHz to over 300 GHz. Certain of the emission types permitted have
  high duty cycles, for example frequency or phase shifted digital signals. Amateur stations are not
  subject generally to restrictions on antenna gain, antenna placement and other relevant exposure
  variables. Even though situations where exposures are excessive may be relatively uncommon
  and even though most amateur stations transmit for short periods of time at power levels
  considerably lower than the maximum allowed, the possibility of human exposure to RF radiation
  in excess of the guidelines cannot be disregarded. Therefore, a blanket exemption for all amateur
  stations does not appear to be justified, and we will apply our new guidelines to amateur stations.
  We will rely upon amateur licensees to demonstrate their knowledge of our guidelines through
  examinations. We will also rely on amateur licensees to evaluate their own stations if they
  transmit using more than 50 watts of output power. Applicants for new licenses and renewals
  also will be required to demonstrate that they have read and that they understand our applicable
  rules regarding RF exposure.

         161. We find it to be the duty of the licensee of an amateur station to prevent the station
  from transmitting from any place where the operation of the station could cause human exposure
  to levels of RF radiation that are in excess of the limits we are adopting. We concur with the
  ARRL that amateur operators should follow a policy of prudent avoidance of excessive RF
  exposure. We will continue to rely upon amateur operators, in constructing and operating their
  stations, to take steps to ensure that their stations comply with the MPE limits for both
  occupational/controlled and general public/uncontrolled environments. In this regard, we
  recognize and agree with the ARRL's position that the occupational/controlled limits generally
  can be considered adequate for situations involving amateur stations considering the most
  commonly used power levels, intermittent operation and frequencies involved. We recognize that
  operation in the amateur radio service presents certain unique conditions. Nonetheless, we are
  concerned that amateur radio operations are likely to be located in residential neighborhoods and
  may expose persons to RF fields in excess of the MPE guidelines. We will consider amateur


    196
          See, note 194, supra.

                                                  59
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 60 of 108                       PageID #: 117




                              Federal Communications Commission                          FCC 96-326
  _________________________________________

  radio operators and members of their immediate household to be in a "controlled environment"
  and will apply the occupational/controlled MPE limits to those situations. Neighbors who are not
  members of an amateur operator's household, are considered to be members of the general public,
  however, since they cannot reasonably be expected to excercise control over their exposure. In
  those cases general population/uncontrolled exposure MPE limits will apply.

          162. We believe that the burden for action to assure compliance with RF exposure limits
  should fall on the relatively few licensees who operate stations that can potentially cause
  individuals, knowingly or unknowingly, to be exposed to RF energy in excess of these guidelines.
  We want the licensees of such stations to provide adequately for RF safety. We do not believe,
  however, that a detailed EA or other routine environmental filing is practical or necessary. To
  make the complex determination of possible excessive exposure as simple as possible, we are
  specifying a threshold limit for transmitter power that will apply regardless of frequency used.
  Below 50 watts transmitter power, the licensee will not be required to take any action, unless
  requested by Commission staff pursuant to Section 1.1307(c) or 1.1307(d) of our rules. Above
  this power threshold, the licensee must perform a routine evaluation to predict if the RF radiation
  could be in excess of that allowed by the criteria listed in § 1.1310. If so, the licensee must take
  action to prevent such an occurrence. The action could be in the form of altering operating
  patterns, relocating the antenna, revising the station's technical parameters such as frequency,
  power or emission type or combinations of these and other remedies. To assist with routine
  evaluation of exposure levels in accordance with the guidelines, we encourage the amateur
  community to develop and disseminate information in the form of tables, charts and computer
  analytical tools that relate such variables as operating patterns, emission types, frequencies, power
  and distance from antennas. We also intend to provide straightforward methods for amateur
  operators to determine potential exposure levels. This information could be included in our
  updated version of OST Bulletin No. 65, or we may follow the suggestion to develop a separate
  bulletin tailored for the amateur service community. As a result of the adoption of a transition
  period, which was discussed earlier, the new guidelines will apply to amateur stations beginning
  January 1, 1997. This should provide sufficient time for the amateur community and the
  Commission staff to prepare the necessary information to help amateur operators comply with
  these requirements.

          163. As suggested by the ARRL, the ARRL Bio-Effects Committee and Professor
  Overbeck, we are amending our rules to require the operator license examination question pools
  to include questions concerning RF safety at amateur stations. We are requiring an additional five
  questions on RF safety within each of three written examination elements. We also are adopting
  ARRL's proposal that amateur operators should be required to certify, as part of their license
  application process, that they have read and understand our bulletins and the relevant FCC




                                                   60
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 61 of 108                          PageID #: 118




                                   Federal Communications Commission                         FCC 96-326
  _________________________________________

  rules.197 We will rely on our Wireless Telecommunications Bureau to develop suitable methods
  for obtaining this certification.

  C. Federal Preemption

          164. In the past, parties have requested that the Commission preempt state and local
  authority over RF exposure matters.198 To date the Commission has declined to preempt on health
  and safety matters. However, the Commission has noted that should non-Federal RF radiation
  standards be adopted that adversely affect a licensee's ability to engage in Commission-authorized
  activities, the Commission would consider reconsidering whether Federal action is necessary.199


          165. In the Notice, we did not discuss Federal preemption of state and local regulations
  regarding RF radiation exposure. However, many commenters request that we address this matter
  by establishing Federal preemption of state and local regulations concerning RF radiation
  exposure.200 Two Petitions for Rule Making have been filed in this docket requesting a Further
  Notice of Proposed Rule Making to address the preemption of non-Federal government
  regulations concerning RF radiation hazards.201 The Village of Wilmette, Illinois, and Ergotec
  Assocation, Inc, in late-filed reply comments, oppose federal preemption of local RF exposure
  regulations.

         166. Decision. In the past the Commission has hesitated to intrude on the ability of states
  and localities to make regulations affecting health and safety. Many of the comments indicate
  that a patchwork of divergent local and State regulations could pose a burden on interstate
  communications. However, since these comments were filed, Congress has passed the
  Telecommunications Act of 1996, Pub. L. No. 104-104, 110 Stat. 56 (1996). Section 704 of the
  Telecommunications Act amends the Communications Act by providing for federal preemption
  of state and local regulation of personal wireless service facilities on the basis of RF



    197
           ARRL Comments at 17. ARRL Bio-Effects Committee Comments at 5.
    198
           See, 5 FCC Rcd 486 (1990).
    199
           See, GEN Dkt 79-144, Report and Order, 100 FCC 2d at 558.
    200
        See, for example, comments of MSTV/NBC, McCaw, PacTel, Hammet & Edison, Joint Broadcasters,
  Celpage, Ericsson, AMSC, the New Jersey Broadcasters Association, and ARRL.
          201
           See Electromagnetic Energy Association (formerly EEPA), Petition for Further Notice of Proposed
  Rulemaking and Hammett & Edison Comments requesting that it serve as a Petition for Rule Making concerning
  the preemption of state and local RF regulations.

                                                        61
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 62 of 108                                     PageID #: 119




                                   Federal Communications Commission                                    FCC 96-326
  _________________________________________

  environmental effects.202 The Telecommunications Act also provides for resolution of conflicts
  related to the regulation of RF emissions by the courts or by petition to the Commission.203
  Accordingly, we are amending § 1.1307 of our rules to incorporate the provisions of Section 704
  of the Telecommunications Act.

          167. The Telecommunications Act does not preempt state or local regulations relating to
  RF emissions of broadcast facilities or other facilities that do not fall within the definition of
  "personal wireless services."204 It would appear from the comments that a few such regulations
  have been imposed, generally as a result of health and safety concerns. At this point, it does not
  appear that the number of instances of state and local regulation of RF emissions in non-personal
  wireless services situations is large enough to justify considering whether or not they should be
  preempted. We have traditionally been reluctant to preempt state or local regulations enacted to
  promote bona fide health and safety objectives. We have no reason to believe that the instances
  cited in the comments were motivated by anything but bona fide concerns.

          168. We believe that the regulations that we are adopting herein represent the best
  scientific thought and are sufficient to protect the public health. Once states and localities have
  had an opportunity to review and analyze the guidelines we are adopting, we expect they will
  agree that no further state or local regulation is warranted. Should our expectations prove to be
  misplaced and should FCC licensees encounter a pattern of state or local activities which
  constitute an obstacle to the scheme of federal control of radio facilities set forth in the
  Communications Act, they should present us with such evidence as well as their view of the legal
  basis which could justify FCC preemption of state and local ordinances. At this time, however,
  we deny the petitions from the EEA and from Hammett and Edison, as well as the comments
  from several parties, requesting a broad-based preemption policy to cover all transmitting sources.




     202
         Telecommunications Act of 1996, Section 704. Facilities Siting: Radio Frequency Emission Standards. Sec.
  704 (a) (7) (B) (iv). This section states that: "No State or local government or instrumentality thereof may regulate
  the placement, construction, and modification of personal wireless service facilities on the basis of the environmental
  effects of radio frequency emissions to the extent that such facilities comply with the Commission's regulations
  concerning such emissions."
     203
        Telecommunications Act of 1996, Section 704 (a) (7) (B) (v). This section states that, "Any person adversely
  affected by any final action or failure to act by a State or local government or any instrumentality thereof that is
  inconsistent with this subparagraph may, within 30 days after such action or failure to act, commence an action in
  any court of competent jurisdiction. The court shall hear and decide such action on an expedited basis. Any person
  adversely affected by an act or failure to act by a State or local government or any instrumentality thereof that is
  inconsistent with clause (iv) may petition the Commission for relief."
     204
        Section 704 (a) (C) (i) of the Act defines "personal wireless services" to mean "commercial mobile services,
  unlicensed wireless services, and common carrier wireless exchange access services."

                                                           62
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 63 of 108                                    PageID #: 120




                                   Federal Communications Commission                                  FCC 96-326
  _________________________________________

                                               V. CONCLUSION

         169. To protect public health with respect to RF radiation from FCC-regulated
  transmitters, and to fulfill our responsibilities under NEPA, we are updating our guidelines for
  evaluating the environmental impact of RF emissions. We believe that the guidelines we are
  adopting will be of benefit both to the public and to the telecommunications industry. They will
  provide assurance that recent scientific knowledge is taken into account regarding future
  decisions on approval of FCC-authorized facilities and equipment.


                                         VI. ORDERING CLAUSES

          170. Section 704(b) of the Telecommunications Act of 1996 requires that we prescribe
  and make effective these new rules by August 6, 1996. Accordingly, we find that good cause
  exists, pursuant to 5 U.S.C. Sec. 553(d)(3), to make these rules effective upon publication in the
  Federal Register rather than to follow the normal practice of making them effective 30 days after
  publication in the Federal Register.205 Completion of this rulemaking has required an extensive
  amount of work to resolve extremely complex issues. In addition, coordination with the various
  affected federal agencies through to the Interdepartment Radio Advisory Committee has
  consumed more time than anticipated. The time required to review the comments, decide on the
  best possible guidelines and coordinate that decision with other federal agencies has made it
  impossible to delay the effective date for 30 days and still meet the Congressionally imposed
  deadline. Thus, we have no alternative but to make these rules effective immediately. We note
  that the Notice in this proceeding was first issued in 1993. In addition, we note that the
  Telecommunications Act of 1996, containing a deadline for implementation, was enacted in early
  February of this year. Therefore, most parties to this proceeding have had considerable notice
  of the likely actions we would be taking, and they should have had sufficient opportunity to
  prepare for the implementation of new guidelines pursuant to the implementation schedule set
  forth above.

          171. Accordingly, pursuant to the authority contained in Sections 4(i), 7(a), 303(c),
  303(f), 303(g), 303(r) and 332(c)(7) of the Communications Act of 1934, as amended, 47 U.S.C.
  Sections 154(i), 157(a), 303(c), 303(f), 303(g), 303(r) and 332(c)(7), IT IS ORDERED, that
  effective August 6, 1996, Parts 1, 2, 15, 24, and 97 of the Commission's Rules and Regulations,
  47 CFR Parts 1, 2, 15, 24, and 97, ARE AMENDED as specified in Appendix C.




      205
           See note 4, supra. Unlike other sections of that Act, see, e.g., Secs. 251(d)(d)(1), which directs us to
  "complete" action, and Sec. 254(a)(2), which directs us to "promulgate" rules, Sec. 704 requires that the RF exposure
  guidelines be made effective within the prescribed 180 day time period.

                                                          63
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 64 of 108            PageID #: 121




                           Federal Communications Commission                  FCC 96-326
  _________________________________________

        172. IT IS FURTHER ORDERED, that the respective petitions of the Electromagnetic
  Energy Association, Hammett and Edison, Inc., and Ken Hollady ARE DENIED.


                             VII. PROCEDURAL MATTERS

         173. For further information concerning this rule making, contact the Commission's
  radiofrequency safety program at (202) 418-2464. Address: Office of Engineering and
  Technology, Federal Communications Commission, Washington, D.C. 20554. Internet e-mail
  address: rfsafety@fcc.gov.


                                           FEDERAL COMMUNICATIONS COMMISSION




                                           William F. Caton
                                           Acting Secretary




                                             64
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 65 of 108                             PageID #: 122




                                    Federal Communications Commission                          FCC 96-326
  _________________________________________

                                                   APPENDIX A

                                     Final Regulatory Flexibility Analysis

          As required by Section 603 of the Regulatory Flexibility Act, 5 U.S.C. § 603 (RFA),
  an Initial Regulatory Flexibility Analysis (IRFA) was incorporated in the Notice.206 The
  Commission sought written public comments on the proposals in the Notice, including on the
  IRFA. The Commission's Final Regulatory Flexibility Analysis (FRFA) in this Report and
  Order conforms to the RFA, as amended by the Contract With America Advancement Act of
  1996 (CWAAA), Pub. L. No. 104-121, 110 Stat. 847 (1996).207

  I.           Need for and Purpose of this Action:

          The National Environmental Policy Act (NEPA) of 1969 requires agencies of the
  Federal Government to evaluate the effects of their actions on the quality of the human
  environment. To meet its responsibilities under NEPA, the Commission has adopted revised
  RF exposure guidelines for purposes of evaluating potential environmental effects of RF
  radiation from FCC-regulated facilities. The new guidelines reflect more recent scientific
  studies of the biological effects of RF radiation. Use of these new guidelines will ensure that
  the public and workers receive adequate protection from exposure to potentially harmful RF
  field.

  II.   Summary of Issues Raised by the Public Comments in Response to the Initial
  Regulatory Flexibility Analysis:

          No comments were filed in direct response to the IRFA. In general comments on the
  Notice, however, some commenters raised issues that might affect small entities. In
  particular, some commenters argued that the cost of complying with the radio frequency (RF)
  limits could be overly burdensome, and this could negatively impact small businesses. They
  express concern that the cost of testing, with respect to devices operating in close proximity to
  the body, is extremely expensive and obtaining testing equipment could be difficult for small
  businesses. For example, the National Association of Business and Educational Radio, Inc.
  (NABER) encourages us to categorically exclude land mobile transmitters, expressing
  concern that if categorical exclusions for land mobile services are eliminated, manufacturers
  would have to institute unnecessary and costly testing.208 They also request that we limit the


       206
             See Notice of Proposed Rule Making, ET Docket No. 93-62, 8 FCC Rcd 2849 (1993).
       207
       Subtitle II of the CWAAA is "The Small Business Regulatory Enforcement Fairness Act of 1996"
  (SBREFA), codified at 5 U.S.C. § 601 et seq.


                                                          65
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 66 of 108                    PageID #: 123




                                 Federal Communications Commission                    FCC 96-326
  _________________________________________

  amount of paperwork that is necessary for demonstrating compliance with the limits. In
  particular, the Broadcast Joint Commenters suggest that additional paperwork should not be
  required to establish compliance with the new policies because it would be needlessly
  burdensome to the broadcasters and to the Mass Media Bureau.209 As discussed in Section V
  of this FRFA, we have attempted to address these concerns.

  III.      Description and estimate of the Small Entities Subject to the Rules:

           The rules in this Report and Order will apply to the following twelve industry
  categories and services. The RFA generally defines the term "small business" as having the
  same meaning as the term "small business concern" under the Small Business Act, 15 U.S.C.
  § 632. Based on that statutory provision, we will consider a small business concern one which
  (1) is independently owned and operated; (2) is not dominant in its field of operation; and (3)
  satisfies any additional criteria established by the Small Business Administration (SBA). The
  RFA SBREFA provisions also apply to nonprofit organizations and to governmental
  organizations. Since the Regulatory Flexibility Act amendments were not in effect until the
  record in this proceeding was closed, the Commission was unable to request information
  regarding the number of small business within each of these services or the number of small
  business that would be affected by this action. We have, however, made estimates based on
  our knowledge about applications that have been submitted in the past.
  To the extent that a government entity may be a licensee or an applicant, the impact on those
  entities is included in the estimates for small businesses below.

          As discussed below, under the rules we are adopting many radio services are
  categorically excluded from having to determine compliance with the new RF radiation limits
  that are being adopted. This exclusion is based on a determination that there is little potential
  for these services causing exposures in excess of the limits. Within the services below, many
  transmitting facilities are also categorically excluded based on antenna location and power.
  These categorical exclusions significantly reduce the burden associated with these rules, and
  may reduce the impact of these rules on small businesses.

            A. Radiofrequency Devices

         The radiofrequency devices affected by this rulemaking are low power, unlicensed
  transmitters that will be used to provide, on millimeter wave frequencies, a variety of services,
  including vehicle collision avoidance and high data rate/short range wireless data
  communications. Unlicensed personal communications service (PCS) transmitters are also

    208
          NABER Comments at 5-6.
    209
          Broadcast Joint Commenters Reply Comments at 39-40.

                                                      66
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 67 of 108                   PageID #: 124




                                   Federal Communications Commission                 FCC 96-326
  _________________________________________

  radiofrequency devices. Radiofrequency devices are subject to compliance with the new RF
  radiation requirements at the time of equipment authorization. Therefore, it will be the
  equipment manufacturers and importers who will be affected by this action.

         We expect most of the firms that would be interested in producing millimeter wave
  and unlicensed PCS devices will be large businesses. We note that Ford Motor and Hewlett
  Packard have expressed interest in millimeter wave devices and filed comments in this
  proceeding. In addition, Motorola and Ericsson Corporate, both large equipment
  manufacturers, have expressed interest in manufacturing unlicensed PCS devices.
  Nevertheless, it is conceivable that small businesses will also want to manufacture these
  devices.

         The Commission has not developed a definition of small entities applicable to
  radiofrequency devices. Therefore, the applicable definition of small entity is the definition
  under the SBA applicable to the "Communications Services, Not Elsewhere" category. A
  small millimeter wave device or unlicensed PCS entity under this definition is one with less
  than $11.0 million in annual receipts.210

          The Commission has not yet authorized any millimeter wave devices, and has
  authorized fewer than ten unlicensed PCS devices. Both these services are new, so we really
  don't know how many applications for equipment authorization we may receive, nor how
  many small manufacturers may be interested in producing these products. Since the
  Regulatory Flexibility Act amendments were not in effect until the record in this proceeding
  was closed, the Commission was unable to request information regarding the number of small
  businesses in this category. The Census Bureau estimates indicate that of the 848 firms in the
  "Communications Services, Not Elsewhere" category, 775 are small businesses. Based on
  this information, as well as our past experience in granting equipment authorization for other
  types of radiofrequency devices, we estimate that 50 percent of the applications for millimeter
  wave and unlicensed PCS devices will be from small businesses.

         The Commission anticipates that approximately 30 applications will be filed annually
  for devices that operate in the millimeter band and unlicensed PCS spectrum. All of these
  applications will require an initial determination of compliance with our new RF guidelines.
  Of these devices, ten will require specific absorption rate (SAR) modeling or measurement,
  which adds cost to the authorization process.

            B. Cellular Radio Telephone Service



    210
          13 CFR § 121.201, Standard Industrial Classification (SIC) Code 4899.

                                                         67
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 68 of 108                     PageID #: 125




                               Federal Communications Commission                        FCC 96-326
  _________________________________________

         The Commission has not developed a definition of small entities applicable to cellular
  licensees. Therefore, the applicable definition of small entity is the definition under the Small
  Business Administration (SBA) rules applicable to radiotelephone companies. This definition
  provides that a small entity is a radiotelephone company employing fewer than 1,500
  persons.211 Since the Regulatory Flexibility Act amendments were not in effect until the
  record in this proceeding was closed, the Commission was unable to request information
  regarding the number of small cellular businesses and is unable at this time to make a precise
  estimate of the number of cellular firms which are small businesses.

          The size data provided by the SBA does not enable us to make a meaningful estimate
  of the number of cellular providers which are small entities because it combines all
  radiotelephone companies with 500 or more employees.212 We therefore used the 1992
  Census of Transportation, Communications, and Utilities, conducted by the Bureau of the
  Census, which is the most recent information available. That census shows that only 12
  radiotelephone firms out of a total of 1,178 such firms which operated during 1992 had 1,000
  or more employees.213 Therefore, even if all 12 of these large firms were cellular telephone
  companies, all of the remainder were small businesses under the SBA's definition. We
  assume that, for purposes of our evaluations and conclusions in the Final Regulatory
  Flexibility Analysis, all of the current cellular licensees are small entities, as that term is
  defined by the SBA. Although there are 1,758 cellular licenses, we do not know the number
  of cellular licensees, since a cellular licensee may own several licenses.

           We assume that all of the current rural cellular licensees are small businesses.
  Comments filed by small business associations, the Organization for the Protection and
  Advancement of Small Telephone Companies (OPASTCO), state that 2/3 of its 440 members
  provide cellular service,214 and comments filed by the Rural Cellular Association (RCA) state
  that its members serve 80 cellular service areas.215 We recognize that these numbers represent


    211
          13 C.F.R. § 121.201, Standard Industrial Classification (SIC) Code 4812.
    212
          U. S. Small Business Administration 1992 Economic Census Employment Report, Bureau of
  the Census, U.S. Department of Commerce, SIC Code 4812 (radiotelephone communications industry
  data adopted by the SBA Office of Advocacy).
    213
       U.S. Bureau of the Census, U.S. Department of Commerce, 1992 Census of Transportation,
  Communications, and Utilities, UC92-S-1, Subject Series, Establishment and Firm Size, Table 5,
  Employment Size of Firms: 1992, SIC Code 4812 (issued May 1995).
    214
          OPASTCO Comments at 1-2 (filed January 9, 1995).
    215
          RCA Comments at 2 (filed January 9, 1995).

                                                   68
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 69 of 108                     PageID #: 126




                              Federal Communications Commission                        FCC 96-326
  _________________________________________

  only part of the current rural cellular licensees because there might be other rural companies
  not represented by either association.

           The rules we are adopting generally require cellular stations to make a determination,
  through calculation or measurement, as to whether a transmitter facility will comply with the
  RF radiation exposure limits. If the facility does not comply with the limits, then the
  applicant (for a new license, a modification, or a renewal of an existing license) must file an
  Environmental Assessment (EA) pursuant to the National Environment Policy Act. The vast
  majority of applicants will find their facilities in compliance with the limits, or take steps such
  as controlling access around the transmitting facility, and will only need to indicate on their
  application that they comply with the limits. Many cellular transmission facilities are
  categorically exempted from making a compliance determination based on power and/or
  antenna height. The Commission processes roughly 700 applications for cellular transmitters
  facilities, involving 7,000 site locations, per year. Approximately 2,800 transmitting facilities
  will exceed categorical exclusion criteria and will require a determination of compliance with
  our new guidelines, based on calculations or measurements.

          Manufacturers of mobile and portable cellular transmitters will have to make
  measurements, or in some cases calculations, as a condition for equipment authorization.
  Many of these manufacturers are likely to be the same as those that will manufacture
  unlicensed PCS transmitters, as discussed in the radiofrequency device category above.
  Based on the information presented for radiofrequency devices, as well as our past experience
  in granting equipment authorization for other types of radiofrequency devices, we estimate
  that 50 percent of the applications for cellular telephones will be from small businesses. It is
  estimated that 200 mobile and portable cellular transmitters will require authorization per
  year.

          C. Personal Communications Service

          The broadband PCS spectrum is divided into six frequency blocks designated A
  through F. Pursuant to 47 C.F.R. § 24.720(b), the Commission has defined "small entity'' for
  Blocks C and F licensees as firms that had average gross revenues of less than $40 million in
  the three previous calendar years. This regulation defining `"small entity'' in the context of
  broadband PCS auctions has been approved by the SBA.216

         The Commission has auctioned broadband PCS licenses in Blocks A, B, and C. We do
  not have sufficient data to determine how many small businesses under the Commission's


    216
         See Implementation of Section 309(j) of the Communications Act -- Competitive Bidding, PP
  Docket No. 93-253, Fifth Report and Order, 9 FCC Rcd 5532, 5581-84 (1994).

                                                  69
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 70 of 108                     PageID #: 127




                              Federal Communications Commission                         FCC 96-326
  _________________________________________

  definition bid successfully for licenses in Blocks A and B. As of now, there are 90 non-
  defaulting winning bidders that qualify as small entities in the Block C auction. Based on this
  information, we conclude that the number of broadband PCS licensees affected by the rule
  adopted in this Report and Order includes the 90 non-defaulting winning bidders that qualify
  as small entities in the Block C broadband PCS auction.

          At present, no licenses have been awarded for Blocks D, E, and F for spectrum.
  Therefore, there are no small businesses currently providing these services. However, a total
  of 1,479 licenses will be awarded in the D, E, and F Block broadband PCS auctions, which are
  scheduled to begin on August 26, 1996. Eligibility for the 493 F Block licensees is limited to
  "entrepreneurs'' with the average gross revenues of less than $125 million. However, we
  cannot estimate how many small businesses under the Commission's definition will win F
  Block licenses, or D and E Block licenses. Given the facts that nearly all radiotelephone
  companies have fewer than 1,000 employees and that no reliable estimate of the number of
  prospective D, E, and F Block licensees can be made, we assume, for purposes of our
  evaluations and conclusions in this FRFA, that all of the licenses will be awarded to small
  entities, as that term is defined by the SBA.

          After all PCS licenses have been issued, the Commission expects to receive
  approximately 1,000 applications per year involving 10,000 sites. We anticipate that 3000
  sites will not meet the categorical exclusion criteria and will involve a determination of
  compliance with the RF exposure guidelines.

         As in the case of cellular telephones, mobile and portable PCS transmitters will have to
  undergo measurement or modeling to determine compliance with the RF radiation limits as a
  condition of equipment authorization. Again, we estimate that 50% of the manufacturers will
  be small businesses. Although we have authorized fewer than ten PCS transmitters, it is
  estimated that eventually 50 of such devices will be authorized each year.

          D. Private Land Mobile Radio Services, Specialized Mobile Radio

         Pursuant to 47 C.F.R. § 90.814(b)(1), the Commission has defined "small entity'' for
  geographic area 800 MHz and 900 MHz SMR licenses as firms that had average gross
  revenues of less than $15 million in the three previous calendar years. This regulation
  defining "small entity'' in the context of 800 MHz and 900 MHz SMR has been approved by
  the SBA.217


    217
          See Amendment of Parts 2 and 90 of the Commission's Rules to Provide for the Use of 200
  Channels Outside the Designated Filing Areas in the 896-901 MHz and the 935-940 MHz Bands
  Allotted to the Specialized Mobile Radio Pool, PR Docket No. 89-553, Second Order on

                                                  70
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 71 of 108                    PageID #: 128




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

          The rule adopted in this Report and Order applies to SMR providers in the 800 MHz
  and 900 MHz bands that either hold geographic area licenses or have obtained extended
  implementation authorizations. We do not know how many firms provide 800 MHz or 900
  MHz geographic area SMR service pursuant to extended implementation authorizations, nor
  how many of these providers have annual revenues of less than $15 million. Since the
  Regulatory Flexibility Act amendments were not in effect until the record in this proceeding
  was closed, the Commission was unable to request information regarding the number of small
  businesses in this category. We do know that one of these firms has over $15 million in
  revenues. We assume, for purposes of our evaluations and conclusions in this FRFA, that the
  remaining existing extended implementation authorizations may be held by small entities, as
  that term is defined by the SBA.

          The Commission recently held auctions for geographic area licenses in the 900 MHz
  SMR band. There were 60 winning bidders who qualified as small entities under the
  Commission's definition in the 900 MHz auction. Based on this information, we conclude
  that the number of geographic area SMR licensees affected by the rule adopted in this Report
  and Order includes these 60 small entities.

          No auctions have been held for 800 MHz geographic area SMR licenses. Therefore,
  no small entities currently hold these licenses. A total of 525 licenses will be awarded for the
  upper 200 channels in the 800 MHz geographic area SMR auction. However, the
  Commission has not yet determined how many licenses will be awarded for the lower 230
  channels in the 800 MHz geographic area SMR auction. There is no basis to estimate,
  moreover, how many small entities within the SBA's definition will win these licenses. Given
  the facts that nearly all radiotelephone companies have fewer than 1,000 employees and that
  no reliable estimate of the number of prospective 800 MHz licensees can be made, we
  assume, for purposes of our evaluations and conclusions in this FRFA, that all of the licenses
  will be awarded to small entities, as that term is defined by the SBA. . . . . . . . . . .

           The Commission receives about 3,000 applications for covered SMR transmitters
  facilities per year. Approximately 1,000 transmitters will exceed categorical exclusion
  criteria and will require a determination of compliance. In addition, as in the case of cellular
  telephones and PCS, mobile and portable covered SMR transmitters will have to undergo
  measurement or modeling to determine compliance with MPE and/or SAR requirements. It is
  estimated that 200 of such devices will require authorization per year.



  Reconsideration and Seventh Report and Order, 11 FCC Rcd 2639, 2693-702 (1995); Amendment of
  Part 90 of the Commission's Rules to Facilitate Future Development of SMR Systems in the 800 MHz
  Frequency Band, PR Docket No. 93-144, First Report and Order, Eighth Report and Order, and
  Second Further Notice of Proposed Rulemaking, 11 FCC Rcd 1463 (1995).

                                                 71
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 72 of 108                    PageID #: 129




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

         E. Satellite Communications Services

          The Commission has not developed a definition of small entities applicable to satellite
  communications licensees. Therefore, the applicable definition of small entity is the
  definition under the Small Business Administration (SBA) rules applicable to radiotelephone
  companies. This definition provides that a small entity is a radiotelephone company
  employing fewer than 1,500 persons.

          Satellite systems authorized by the Commission can be divided into the following
  categories: mobile satellite service (MSS) non-geostationary satellite orbit (NGSO) (low or
  medium orbit satellites); mobile satellite service geostationary; mobile satellite service ship
  stations; and fixed satellite service.

          In the MSS NGSO category the commission has divided its spectrum allocation into
  small and large NGSO. In the small NGSO or small low Earth-orbit (LEO) satellite service
  there are three existing and three pending or further licensees, all of which may be considered
  small business entities in the context of this analysis. These licensees are authorized in the
  VHF/UHF bands.

         In the large LEO MSS category of MSS NGSO there are three existing licensees and
  three pending or future licensees in the 1.6/2.5 GHz band. The three existing are probably not
  small business entities and the three pending are probably small business entities. In the
  category of geostationary MSS the Commission has licensed one consortium, in the 1.5/1.6
  GHz band, that comprises many small business entities.

         The fixed satellite service (FSS) has generally been authorized in the 4/6 and 11/12
  GHz band. There are three FSS licensees, that serve domestic US markets, none of which are
  small business entities. There are also two licensees serving international markets with FSS
  authorizations and these entities may be considered small business entities.

          It should be noted that in most of the satellite areas discussed above the Commission
  issues one license to an entity but generally issues blanket license authority for thousands or
  even hundreds of thousands of earth stations or hand held transceivers. In this analysis we
  have considered satellite companies that have less than 1500 employees to be small business
  entities. Therefore, we are concluding that small business entities are largely affected by this
  proceeding in the satellite area.

         The Commission receives about 600 applications for satellite facilities per year. All
  applicants must make a determination of compliance with the limits, based on calculations or
  measurements.


                                                 72
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 73 of 108                   PageID #: 130




                             Federal Communications Commission                       FCC 96-326
  _________________________________________

         F. Radio Broadcast Service

         The SBA has defined small radio broadcast service entities based on their "annual
  receipts" specifically in 13 C.F.R § 104, and its calculations include an averaging process.
  We do not currently require submission of financial data from licensees that we could use to
  apply the SBA's definition of a small business. Thus, for purposes of estimating the number
  of small entities to which the rules apply, we are limited to considering the revenue data that
  are publicly available, and the revenue data on which we rely may not correspond completely
  with the SBA definition of annual receipts.

           Under SBA criteria for determining annual receipts, if a concern has acquired an
  affiliate or been acquired as an affiliate during the applicable averaging period for determining
  annual receipts, the annual receipts in determining size status include the receipts of both
  firms. 13 C.F.R. § 121.104(d)(1). The SBA defines affiliation in 13 C.F.R. § 121.103. While
  the Commission refers to an affiliate generally as a station affiliated with a network, the
  SBA's definition of affiliate is analogous to our attribution rules. Generally, under the SBA's
  definition, concerns are affiliates of each other when one concern controls or has the power to
  control the other, or a third party or parties controls or has the power to control both. 13
  C.F.R. § 121.103(a)(1). The SBA considers factors such as ownership, management, previous
  relationships with or ties to another concern, and contractual relationships, in determining
  whether affiliation exists. 13 C.F.R. § 121.103(a)(2). Instead of making an independent
  determination of whether radio and television stations were affiliated based on SBA's
  definitions, we relied on the data bases available to us to afford us that information.

          We have performed a study based on the data contained in the BIA Publications, Inc.
  Master Access Television Analyzer Database, which lists a total of 1,141 full-power
  commercial television stations. Low Power Television (LPTV) Stations and translator
  stations are discussed in paragraph H below. It should be noted that the percentage figures
  derived from the data base may be underinclusive because the data base does not list revenue
  estimates for noncommercial educational stations, and these are therefore excluded from our
  calculations based on the data base. Non-commercial stations are subject to the requirements
  adopted in the Report and Order. The data indicate that, based on 1995 revenue estimates,
  440 full-power commercial television stations had an estimated revenue of 10.5 million
  dollars or less. That represents 54 percent of commercial television stations with revenue
  estimates listed in the BIA program. The data base does not list estimated revenues for 331
  stations. Using an extreme scenario, if those 331 stations for which no revenue is listed are
  counted as small stations, there would be a total of 771 stations with an estimated revenue of
  10.5 million dollars or less, representing approximately 68 percent of the 1,141 commercial
  television stations listed in the BIA data base.



                                                 73
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 74 of 108                    PageID #: 131




                                 Federal Communications Commission                    FCC 96-326
  _________________________________________

          Alternatively, if we look at owners of commercial television stations as listed in the
  BIA data base, there are a total of 488 owners. The data base lists estimated revenues for 60
  percent of these owners, or 295. Of these 295 owners, 156 or 53 percent had annual revenues
  of less than 10.5 million. Using an extreme scenario, if the 193 owners for which revenue is
  not listed are assumed to be small, the total of small entities would constitute 72 percent of
  owners.

          In summary, based on the foregoing extreme analysis using census data, we estimate
  that our rules will apply to as many as 1,150 commercial and non-commercial television
  stations (78 percent of all stations) that could be classified as small entities. Using the
  extreme analysis based on the data in the BIA data base, we estimate that as many as
  approximately 771 commercial television stations (about 68 percent of all commercial
  televisions stations) could be classified as small entities. As we noted above, these estimates
  are based on a definition that we believe greatly overstates the number of television
  broadcasters that are small businesses. Further, it should be noted that under the SBA's
  definitions, revenues of affiliates that are not television stations should be aggregated with the
  television station revenues in determining whether a concern is small. The estimates overstate
  the number of small entities since the revenue figures on which they are based do not include
  or aggregate such revenues from non-television affiliated companies.

          In addition, according to the SBA's regulations, a radio broadcasting station must have
  annual gross receipts of $5.0 million or less in order to qualify as a small business concern.218
  There are approximately 10,250 commercial radio broadcasting stations and 1,810
  noncommercial radio broadcast stations of all sizes in the nation, with approximately 5,200
  different commercial licensees. For the same reasons as above, the exact number of small
  radio broadcasting entities to which the elimination of the rule will apply is unknown. Based
  on 1996 revenue estimates, the BIA Publications, Inc. Master Access Analyzer Database
  indicates that 3,314 commercial radio stations had an estimated revenue of $5.0 million or
  less. That represents approximately 32 percent of commercial radio stations with revenue
  estimates listed in the BIA program. The data base does not list estimated revenue for 6,571
  stations. Using the most extreme scenario, if those 6,571 stations for which no revenue
  estimates is listed are counted as small stations, there would be a total of 9,885 stations with
  an estimated revenue of $5.0 or less, representing approximately 96 percent of the 10,257
  commercial radio stations listed in the BIA data base.

         Alternatively, if we look at owners of commercial radio stations as listed in the BIA
  data base, there are a total of 5,207 owners. The data base lists estimated revenues for 29
  percent of these owners, or 1,532. Of these 1,532 owners, 1,344 or 88 percent had annual


    218
          13 C.F.R. § 121.201.

                                                 74
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 75 of 108                   PageID #: 132




                             Federal Communications Commission                       FCC 96-326
  _________________________________________

  revenue of less than $5.0 million. Using the most extreme scenario, if the 3,675 owners for
  which revenue estimates are not listed are assumed to be small businesses, then the total of
  small entities would constitute 96 percent of commercial radio station owners. Further, many
  noncommercial radio broadcasters are considered to be small entities. Thus, a large number
  of licensees of radio broadcast facilities of several types (commercial AM, commercial FM,
  and noncommercial FM stations) could benefit from the rule amendment herein adopted.

         The Commission receives about 1,800 applications for broadcast facilities per year.
  All applicants must make a determination of compliance with the limits, either by calculation
  or measurement.

         G. Stations in the Maritime Services

          This item would require licensees and applicants for ship satellite earth terminals to
  make a determination of compliance with the new RF radiation requirements. The
  Commission has not developed a definition of small entities applicable to ship satellite earth
  station licensees. Therefore, the applicable definition of small entity is the definition under
  the Small Business Administration (SBA) rules applicable to radiotelephone companies. This
  definition provides that a small entity is a radiotelephone company employing fewer than
  1,500 persons.

          Ship MSS is similar to geostationary MSS, as discussed above, except that earth
  stations are aboard maritime vessels rather than traditional earth stations in the MSS. In the
  area of ship MSS the Commission has two pending licensees for operation of the satellite
  service, one of which can be considered small business.

         The Commission receives about 272 applications for ship earth stations per year. All
  applicants must make a determination of compliance with the new RF radiation limits.

         H. Experimental, auxiliary, and special broadcast and other program
  distribution services

          This service involves a variety of transmitters, generally used to relay broadcast
  programming to the public (through translator and booster stations) or within the program
  distribution chain (from a remote news gathering unit back to the station). It also includes
  Instructional Television Fixed Service stations, which are used to relay programming to the
  home or office, similar to that provided by cable television systems. The Commission has not
  developed a definition of small entities applicable to broadcast auxiliary licensees. Therefore,
  the applicable definition of small entity is the definition under the Small Business
  Administration (SBA) rules applicable to radiotelephone companies. This definition provides
  that a small entity is a radiotelephone company employing fewer than 1,500 persons.

                                                 75
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 76 of 108                                  PageID #: 133




                                    Federal Communications Commission                               FCC 96-326
  _________________________________________

           There are currently 2,637 FM translators and boosters, 4,910 TV translators, and 1,903
  Low Power TV stations which will be affected by the new requirements.219 There are also
  2,032 ITFS licensees. The FCC does not collect financial information on any broadcast
  facility and the Department of Commerce does not collect financial information on these
  auxiliary broadcast facilities. We believe, however, that most, if not all, of these auxiliary
  facilities, including Low Power TV stations, could be classified as small businesses by
  themselves. We also recognize that most translators and boosters are owned by a parent
  station which, in some cases, would be covered by the revenue definition of small business
  entity discussed above. These stations would likely have annual revenues that exceed the
  SBA maximum to be designated as a small business (either $5 million for a radio station or
  $10.5 million for a TV station). As we indicated earlier, 96% of radio stations and 78% of TV
  stations are designated as small.

         The approximate number of annual applications processed by the Commission for this
  service is 1,032. All of these applications would be required to have a determination made
  regarding compliance with the new RF radiation limits.

            I. Multipoint Distribution Service (MDS)

          This service involves a variety of transmitters, which are used to relay programming to
  the home or office, similar to that provided by cable television systems. The Commission has
  not developed a definition of small entities applicable to MDS licensees. Therefore, the
  applicable definition of small entity is the definition under the Small Business Administration
  (SBA) rules applicable to radiotelephone companies. This definition provides that a small
  entity is a radiotelephone company employing fewer than 1,500 persons. There are 1,800
  MDS stations currently licensed and 500 applications for additional channels.

          The approximate number of annual applications processed by the Commission for
  MDS is 900. It is estimated that of the 900 processed, only 113 will not meet the categorical
  exclusion criteria and have to make a determination of compliance with the RF radiation
  limits.

        J. Paging and Radiotelephone Service, and Private Land Mobile Radio Services,
  Paging Operations

           Since the Commission has not yet approved a definition for paging services, we will
  utilize the SBA's definition applicable to radiotelephone companies, i.e., an entity employing
  less than 1,500 persons.


    219
          FCC news release, Broadcast Station Totals as of June 30, 1996, released July 10, 1996.

                                                           76
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 77 of 108                   PageID #: 134




                               Federal Communications Commission                      FCC 96-326
  _________________________________________

          The Commission anticipates that a total of 15,531 non-nationwide geographic area
  licenses will be granted or auctioned. The geographic area licenses will consist of 3,050 MTA
  licenses and 12,481 EA licenses. In addition to the 47 Rand McNally MTAs, the Commission
  is licensing Alaska as a separate MTA and adding three MTAs for the U.S. territories, for a
  total of 51 MTAs. No auctions of paging licenses has been held yet, and there is no basis to
  determine the number of licenses that will be awarded to small entities. Given the fact that
  nearly all radiotelephone companies have fewer than 1,000 employees, and that no reliable
  estimate of the number of prospective paging licensees can be made, we assume, for purposes
  of this FRFA, that all the 15,531 geographic area paging licenses will be awarded to small
  entities, as that term is defined by the Small Business Administration (SBA).

          We estimate that the approximately 600 current paging carriers could take the
  opportunity to partition and or/ disaggregate a license to obtain an additional license through
  partitioning or disaggregation. We estimate that up to 48,393 licensees or potential licensees
  could take the opportunity to partition and/or disaggregate a license or obtain a license
  through partitioning or disaggregation. This number is based on the total estimate of paging
  carriers (approximately 600) and non-nationwide geographic area licenses to be awarded
  (15,531) and our estimate that each license will probably not be partitioned and/or
  disaggrageted to no more than three parties. Given the fact that nearly all radiotelephone
  companies have fewer than 1,000 employees, and that no reliable estimate of the number of
  future paging licensees can be made, we assume for purposes of this FRFA that all of the
  licensees will be awarded to small businesses. We believe that it is possible that a significant
  number of up to approximately 48,393 licensees or potential licensees who could take the
  opportunity to partition and/or disaggregate a license or who could obtain a license through
  partitioning and/or disaggregation will be a small business.

        The Commission receives about 10,000 applications for paging facilities per year.
  Approximately 1,176 transmitters will exceed categorical exclusion criteria and will require a
  determination of compliance with the new guidelines, either by measurement or calculation.

          K. Experimental Radio Service

         The Commission has not developed a definition of small entities applicable to
  experimental licensees. Therefore, the applicable definition of small entity is the definition
  under the Small Business Administration (SBA) rules applicable to radiotelephone companies.
  This definition provides that a small entity is a radiotelephone company employing fewer than
  1,500 persons.220 Since the Regulatory Flexibility Act amendments were not in effect until
  the record in this proceeding was closed, the Commission was unable to request information


    220
          13 C.F.R. § 121.201, Standard Industrial Classification (SIC) Code 4812.

                                                   77
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 78 of 108                    PageID #: 135




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

  regarding the number of small experimental radio businesses and is unable at this time to
  make a precise estimate of the number of Experimental Radio Services which are small
  businesses.

         The majority of experimental licenses are issued to companies such as Motorola and
  Department of Defense contractors such as Northrop, Lockheed and Martin Marietta.
  Businesses such as these may have as many as 200 licenses at one time. The majority of
  these applications, 70 percent, are from entities such as these. Given this fact, the remaining
  30 percent of applications, we assume, for purposes of our evaluations and conclusions in this
  FRFA, will be awarded to small entities, as that term is defined by the SBA.

         The Commission processes approximately 1,000 applications a year for experimental
  radio operations. About half or 500 of these are renewals and the other half are for new
  licenses. Approximately 500 of these applications will be required to make an initial
  determination of compliance with our new RF guidelines.

  IV.   Summary of Projected Reporting, Recordkeeping and Other Compliance
  Requirements:

          Applicants that are subject to the new RF radiation guidelines (i.e., not categorically
  excluded), are required to make a statement on any application filed with the Commission
  indicating that they comply with the RF radiation limits. Technical information supporting
  that statement must be retained by the applicant, and provided to the Commission upon
  request. In some cases, the applicant will be able to determine compliance by making
  calculations or reading applicable literature, including OST Bulletin No. 65. In other cases,
  detailed measurements of the transmitting facility may be necessary. In addition, steps to
  control access to the facility, such as warning signs or fences, may be required.
  Manufacturers of radio transmitting equipment will, as indicated above, need to make MPE
  and/or SAR measurements that will need to form part of the manufacturer's records for
  equipment authorization.

  Reporting

          Reporting requirements are limited to certain classes of applicants and licensees for
  which the potential for human exposure to RF emissions is the greatest. Most applicants and
  licensees are categorically excluded from routinely evaluating their facilities, operations or
  transmitters for compliance with the new RF exposure guidelines. The National
  Environmental Policy Act (NEPA), upon which our rules are based, allows "categorical
  exclusion" of large classes of actions that generally do not provide an opportunity for causing
  significant environmental impact, such as would result from human exposure to RF emissions
  in excess of the guidelines. In this case, the "actions" excluded are the granting of

                                                 78
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 79 of 108                 PageID #: 136




                            Federal Communications Commission                      FCC 96-326
  _________________________________________

  Commission applications and authorizations. Therefore, we are categorically excluding many
  applications submitted to the Commission from routine evaluation for compliance with the RF
  guidelines. This exclusion significantly limits burden on our regulatees, including many small
  businesses. The category exclusions apply to all radio services except those listed in section
  IV above and the radio amateur service. This means, for example, that all land mobile and
  public safety two-way systems are categorically excluded.

         Applicants in services that are not categorically excluded may also be categorically
  excluded from determining compliance based on antenna location or station power.
  Applicants who are not categorically excluded are required to make a statement on certain
  application forms filed with the Commission indicating whether they comply with our
  environmental rules. This action by a licensee or applicant is the primary reporting
  requirement. In addition, supporting information (such as measurement data, site drawings,
  and calculations) may be requested, in certain cases, to justify the statement made on a
  Commission form.

  Recordkeeping

          The Commission has no specific recordkeeping requirements related to compliance
  with the RF exposure guidelines. This has not changed from the rules previously in place
  regarding compliance with RF exposure guidelines. The Commission does reserve the right to
  request information supporting the answer an applicant gives on a form. Such information
  would normally be technical in nature and could involve a report of calculations performed or
  measurements made to determine compliance. Therefore, many applicants and licensees may
  keep information related to their compliance on file in some form for their own records. The
  Commission provides applicants with guidance on performing calculations or measurements
  through its OST Bulletin No. 65, which is being updated to reflect the new guidelines. In
  many cases, an applicant or licensee can easily use this bulletin to determine compliance
  through the use of charts, figures and tables. This largely eliminates the need for keeping a
  detailed analytic report in many cases. Manufacturers of equipment who are required to
  evaluate portable or mobile devices would likely have to perform more detailed analysis and
  keep on file a specific technical report for review by the Commission if requested. Also, in a
  few cases involving multiple transmitters at large antenna farms detailed measurement studies
  may be necessary. Reports of such studies would be retained by an applicant to provide
  evidence of compliance if required.

  Other Compliance Requirements

        As was true for the previous rules, there are no specific compliance requirements, as
  such. Under the Commission's NEPA rules, applicants and licensees are required to submit an
  Environmental Assessment (EA) if they do not comply with our RF exposure guidelines (47

                                               79
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 80 of 108                   PageID #: 137




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

  CFR § 1.1311). An EA is a detailed accounting of the consequences created by a specific
  action that may have a significant environmental impact, in this case a Commission
  authorization of a transmitter or facility that exceeds the RF guidelines. An EA would be
  evaluated by the Commission to determine whether the authorization should be granted in
  view of the environmental impact. In reality, this leads to a de facto compliance requirement,
  since most applicants and licensees who are not categorically excluded (see above) undertake
  measures to ensure compliance before submitting an application in order to avoid the
  preparation of a costly and time-consuming EA. For this reason EAs are rarely filed with the
  Commission. This has not changed from the existing rules. As for determining compliance,
  as mentioned above, the Commission provides applicants with specific guidance in the form
  of a technical bulletin. This bulletin is designed to minimize the effort and burden required by
  an applicant to determine compliance with the guidelines prior to submitting an application.
  Many options are available for ensuring compliance, including restricting access to an area
  where high RF levels exist, using warning signs or fences to provide notice of potential RF
  exposure, use or protective shielding or warning devices, reduction of power when people are
  in high RF areas and, in the case of portable and mobile devices, designing devices to
  minimize RF absorption in the body of the user.

  Skills Needed to Meet Requirements

        If a station is not categorically excluded, then the licensee or applicant must make a
  determination of whether the station will comply with the RF radiation limits. This study can
  be done by calculation or measurement, depending upon the situation. The calculations can
  be done in many cases by a radio technician or engineer familiar with radio propagation. If
  measurements are necessary, then a radio technician or engineer will also be required.

         The applicant must indicate on its application that it meets the NEPA requirements
  and, therefore, does not exceed the RF radiation limits. The is usually done by checking a box
  on a form, which can be done by a clerical person.

  V.     Steps Taken to Minimize the Economic Impact on Small Entities:

         The Commission has made every effort to devise ways to minimize the impact of the
  new RF limits on small entities, while protecting the health and safety of the public.
  However, we have incorporated sufficient flexibility in the procedures to make compliance as
  minimally burdensome as possible. We have taken the following steps to ease the impact on
  small businesses.

          1. The Commission has created a categorical exclusion that requires only those
  transmitters that appear to have the highest potential to create a significant environmental
  effect to perform an environmental evaluation.

                                                 80
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 81 of 108                  PageID #: 138




                             Federal Communications Commission                      FCC 96-326
  _________________________________________

          2. The Commission will revise OST Bulletin No. 65 to provide guidance for
  determining compliance with FCC-specified RF limits. This should be of particular
  assistance to small businesses since it will provide straightforward information that should
  allow a quick understanding of the requirements and a quick assessment of the potential for
  compliance problems without the need for an expensive consultant or measurement.

         3. The Commission allows various methods for ensuring compliance with RF limits
  such as fencing, warning signs, labels, and markings, locked doors in roof-top areas, and the
  use of personal monitors and RF protective clothing in an occupational environment.

         4. The Commission has rejected its initial proposal to adopt induced and contact
  currents limits due to the lack of reliable equipment available.

         5. The Commission has specified a variety of acceptable testing methods and
  procedures that may be used to determine compliance. This will allow each small business to
  choose a procedure that best meets its needs in the manner that is least burdensome to it.

           6. The Commission has always allowed multiple transmitter sites, i.e., antenna farms,
  to pool their resources and have only one study done for the entire site. This is very common
  at sites that have multiple entities such as TV, FM, paging, cellular, etc. In most
  circumstances, rather than each licensee hiring a separate consultant and submitting a study
  showing their compliance with the guidelines, one consulting radio technician or radio
  engineer can be hired by the group of licensees. The consultant surveys the entire site for
  compliance and gives his recommendations and findings to each of the licensees at the site.
  The licensees can then use the findings to show their compliance with the guidelines. In this
  way the cost of compliance is minimized as no one licensee has to pay the entire consulting
  fee, rather just a portion of it.

          The Commission has determined cost of performing an environmental evaluation is
  minimal for 87 percent of the businesses required to determine compliance. In normal
  situations, an environmental evaluation can be performed within 1 hour or less with the use of
  the revised OST Bulletin No. 65, "Evaluating Compliance With FCC-Specified Guidelines for
  Human Exposure to Radio Frequency Radiation." In situations involving devices intended to
  be used in close proximity to the body, only PCS, cellular, and SMR portable and mobile
  devices will be required to evaluate compliance under the Commission's equipment
  authorization process.

  Report to Congress: The Commission shall send a copy of this Final Regulatory Flexibility
  Analysis, along with this Report and Order, in a report to Congress pursuant to the Small
  Business Regulatory Enforcement Fairness Act of 1996, 5 U.S.C. § 801(a)(1)(A). A copy of
  this FRFA will also be published in the Federal Register.

                                                81
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 82 of 108   PageID #: 139




                       Federal Communications Commission             FCC 96-326
  _________________________________________




                                       82
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 83 of 108                     PageID #: 140




                              Federal Communications Commission                        FCC 96-326
  _________________________________________

  APPENDIX B: EXPOSURE LIMITS FOR ANSI 1982, ANSI/IEEE 1992 AND NCRP

  For information and comparison, Tables 1-3 summarize the maximum permissible exposure
  (MPE) limits of the 1982 and 1992 standards of the Institute of Electrical and Electronics
  Engineers, Inc. (IEEE) and American National Standards Institute (ANSI), and the 1986 exposure
  criteria of the National Council on Radiation Protection and Measurements (NCRP).

  TABLE 1. ANSI C95.1-1982 RADIOFREQUENCY PROTECTION GUIDES
  ______________________________________________________________________________

  Frequency      Electric Field  Magnetic Field Power Density (S) Averaging Time
  Range          Strength        Strength       E-field; H-field  (minutes)
  (MHz)          E2 (V2/m2)      H2 (A2/m2)     (mW/cm2)          |E|2; S; or |H|2
  ______________________________________________________________________________

  0.3-3            400,000            2.5                   100                6
  3-30             4,000 (900/f2)     0.025 (900/f2)        900/f2             6
  30-300           4,000              0.025                 1.0                6
  300-1500         4,000 (f/300)      0.025(f/300)          f/300              6
  1500-100,000     20,000             0.125                 5.0                6
  ______________________________________________________________________________
  f = frequency in megahertz (MHz) E2 = electric field strength squared
  H2 = magnetic field strength squared             V2/m2 = volts squared per meter squared
  A2/m2 = amperes squared per meter squared        mW/cm2 = milliwatts per centimeter squared

  NOTES for ANSI C95.1-1982:

  (1) The squares of the field strengths or the power density, as applicable, are to be averaged over
  any six-minute period, and these time-averaged values should not exceed the values given in the
  table.

  (2) For near field exposures, the only applicable protection guides are the mean squared electric
  and magnetic field strengths as given in the table above, columns 2 and 3. For convenience, these
  guides may be expressed as the equivalent plane-wave power density, given in the last column
  of the table.

  (3) The 1982 ANSI guidelines incorporate exposure criteria for localized SAR (e.g., from hand-
  held devices) of 8 watts/kg (W/kg) and exclude low-power devices with input powers of 7 watts
  or less (frequency range of 300 kHz to 1 GHz).



                                                  83
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 84 of 108             PageID #: 141




                           Federal Communications Commission                   FCC 96-326
  _________________________________________

  (4) As noted, these guidelines have been replaced by the ANSI/IEEE C95.1-1992 (IEEE C95.1-
  1991) guidelines in Table 2.




                                             84
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 85 of 108               PageID #: 142




                            Federal Communications Commission                     FCC 96-326
  _________________________________________

  TABLE 2. ANSI/IEEE C95.1-1992 (IEEE C95.1-1991) RADIOFREQUENCY PROTECTION
  GUIDES

  (A) MAXIMUM PERMISSIBLE EXPOSURE (MPE): CONTROLLED ENVIRONMENTS

  ELECTROMAGNETIC FIELDS
  _______________________________________________________________________________
  Frequency        Electric Field Magnetic Field Power Density (S) Averaging Time
  Range            Strength       Strength       E-field; H-field   (minutes)
  (MHz)            E (V/m)        H (A/m)        (mW/cm2)          |E|2; S; or |H|2
  _______________________________________________________________________________

  0.003-0.1          614          163              (100; 1,000,000)*           6
                                                                  2
  0.1-3.0            614          16.3/f           (100; 10,000/f )*           6
  3.0-30             1842/f       16.3/f           (900/f2; 10,000/f2)*        6
                                                                 2
  30-100             61.4         16.3/f           (1.0; 10,000/f )*           6
  100-300            61.4         0.163            1.0                         6
  300-3000           --           --               f/300                       6
  3000-15,000        --           --               10                          6
  15,000-300,000     --           --               10                      616,000/f1.2
  _______________________________________________________________________________
  * Plane-wave equivalent power density; not appropriate for near-field conditions, but used for
  comparison.
   f = frequency in megahertz (MHz)               V/m = volts per meter
   A/m = amperes per meter                        mW/cm2 = milliwatts per centimeter squared


  INDUCED AND CONTACT RADIOFREQUENCY CURRENTS
  _______________________________________________________________________________
  Frequency
  Range               Maximum Current (milliamps)     Contact Current
  (MHz)           Through both feet Through each foot
  _______________________________________________________________________________

  0.003-0.1        2000f              1000f              1000f
  0.1-100          200                100                100
  _______________________________________________________________________________




                                               85
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 86 of 108                    PageID #: 143




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

  TABLE 2. ANSI/IEEE C95.1-1992 (IEEE C95.1-1991) RADIOFREQUENCY PROTECTION
  GUIDES (continued)

  (B)   MAXIMUM            PERMISSIBLE        EXPOSURE        (MPE)     FOR     UNCONTROLLED
  ENVIRONMENTS

  ELECTROMAGNETIC FIELDS
  _______________________________________________________________________________
  Frequency        Electric Field Magnetic Field Power Density (S)           Averaging Time
  Range            Strength       Strength        E-field; H-field               (minutes)
                                                            2              2
  (MHz)            E (V/m)        H (A/m)         (mW/cm )              |E| ; S;           |H|2
  _______________________________________________________________________________
  0.003-0.1          614            163           (100; 1,000,000)*       6                 6
                                                                 2
  0.1-1.34           614            16.3/f        (100; 10,000/f )*       6                 6
  1.34-3.0           823.8/f        16.3/f        (180/f2; 10,000/f2)* f2/0.3               6
                                                         2          2
  3.0-30             823.8/f        16.3/f        (180/f ; 10,000/f )* 30                   6
  30-100             27.5           158.3/f1.668  (0.2; 940,000/f3.336)* 30              0.0636f1.337
  100-300            27.5           0.0729        0.2                     30                30
  300-3000           --             --            f/1500                  30                --
  3000-15,000        --             --            f/1500                  90,000/f          --
  15,000-300,000     --             --            10                      616,000/f1.2      --
  _______________________________________________________________________________
  * Plane-wave equivalent power density; not appropriate for near-field conditions, but sometimes
  used for comparison purposes.
   f = frequency in megahertz (MHz)                V/m = volts per meter
   A/m = amperes per meter                         mW/cm2 = milliwatts per centimeter squared

  INDUCED AND CONTACT RADIOFREQUENCY CURRENTS
  _______________________________________________________________________________
  Frequency
  Range                   Maximum Current (milliamps)     Contact Current
  (MHz)               Through both feet Through each foot
  _______________________________________________________________________________
  0.003-0.1              900f               450f              450f
  0.1-100                90                 45                45
  _______________________________________________________________________________




                                                  86
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 87 of 108                  PageID #: 144




                             Federal Communications Commission                      FCC 96-326
  _________________________________________

  NOTES FOR ANSI/IEEE C95.1-1992

  (1) "Controlled Environments" are defined as "locations where there is exposure that may be
  incurred by persons who are aware of the potential for exposure as a concomitant of employment,
  by other cognizant persons, or as the incidental result of transient passage through areas where
  analysis shows the exposure levels may be above those shown in [(B) above] but do not exceed
  those in [(A) above] . . ."

  (2) "Uncontrolled Environments" are defined as "locations where there is the exposure of
  individuals who have no knowledge or control of their exposure. The exposures may occur in
  living quarters or workplaces where there are no expectations that the exposure levels may exceed
  those shown in [(B) above] . . ."

  (3) Various periods of time are specified for averaging exposures.




                                                 87
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 88 of 108                PageID #: 145




                            Federal Communications Commission                     FCC 96-326
  _________________________________________

  TABLE 3. NCRP EXPOSURE CRITERIA FOR RF FIELDS (1986)


  (A) OCCUPATIONAL EXPOSURE:

      (IDENTICAL TO ANSI C95.1-1982 - SEE TABLE 1)


  (B) GENERAL PUBLIC EXPOSURE:
  _______________________________________________________________________________
  Frequency     Electric Field    Magnetic Field     Power Density (S) Averaging Time
  Range         Strength          Strength           E-field; H-field       (minutes)
  (MHz)         E2 (V2/m2)        H2 (A2/m2)         (mW/cm2)               |E|2; S; or |H|2
  _______________________________________________________________________________
  0.3-1.342     400,000           2.5                100                    30
                             2                2           2
  1.342-30      4,000 (180/f )    0.025 (180/f )     180/f                  30
  30-300        800               0.005              0.2                    30
  300-1500      4000 (f/1500)     0.025(f/1500)      f/1500                 30
  1500-100,000 4,000              0.025              1.0                    30
  _______________________________________________________________________________
  f = frequency in megahertz (MHz)               E2 = electric field strength squared
  H2 = magnetic field strength squared           V2/m2 = volts squared per meter squared
    2  2
  A /m = amperes squared per meter squared       mW/cm2 = milliwatts per centimeter squared

  NOTES FOR NCRP EXPOSURE CRITERIA:

  (1) Unlike ANSI/IEEE 1992, NCRP guidelines do not include criteria for induced and contact
  currents.

  (2) For localized exposure (e.g., from hand-held devices) NCRP recommends the same limits as
  ANSI C95.1-1982 for occupational exposure (8 W/kg as averaged over 1 gram of tissue). For
  exposure of the general public NCRP recommends generally one-fifth of that level (1.6 W/kg) as
  averaged over 1 gram. This latter value is the same as that recommended by ANSI/IEEE C95.1-
  1992 for "uncontrolled" environments. NCRP guidelines do not incorporate exclusion criteria
  based on radiated power alone as do both the 1982 and 1992 ANSI/IEEE guidelines.




                                               88
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 89 of 108                      PageID #: 146




                              Federal Communications Commission                         FCC 96-326
  _________________________________________

                                    APPENDIX C: Final Rules


  Title 47 of the Code of Federal Regulations, parts 1, 2, 15, 24 and 97 are amended as follows:

  Part 1 - PRACTICE AND PROCEDURE

  1. The authority citation for part 1 continues to read as follows:

           AUTHORITY: 47 U.S.C. 151, 154, 303 and 309(j) unless otherwise noted.

  2. Section 1.1307 is amended by revising paragraph (b), by removing notes 1, 2 and 3
  following paragraph (b), and by adding new paragraphs (b)(1), (b)(2), (b)(3), (b)(4), and (e) to
  read as follows:

  § 1.1307 Actions which may have a significant environmental effect, for which
  Environmental Assessments (EAs) must be prepared.

  *   *    *   *    *

                    (b) In addition to the actions listed in paragraph (a) of this section,
  Commission actions granting construction permits, licenses to transmit or renewals thereof,
  equipment authorizations or modifications in existing facilities, require the preparation of an
  Environmental Assessment (EA) if the particular facility, operation or transmitter would cause
  human exposure to levels of radiofrequency radiation in excess of the limits in § 1.1310 and
  § 2.1093 of this chapter. Applications to the Commission for construction permits, licenses to
  transmit or renewals thereof, equipment authorizations or modifications in existing facilities
  must contain a statement confirming compliance with the limits unless the facility, operation,
  or transmitter is categorically excluded, as discussed below. Technical information showing
  the basis for this statement must be submitted to the Commission upon request.

                   (1) The exposure limits in § 1.1310 are generally applicable to all facilities,
  operations and transmitters regulated by the Commission. However, a determination of
  compliance with the exposure limits in § 1.1310 (routine environmental evaluation), and
  preparation of an EA if the limits are exceeded, is necessary only for facilities, operations and
  transmitters that fall into the categories listed in Table 1, or those specified in paragraph (b)(2)
  of this section. All other facilities, operations and transmitters are categorically excluded from
  making such studies or preparing an EA, except as indicated in paragraphs (c) and (d) of this
  section. For purposes of Table 1, "rooftop" means the roof or otherwise outside, topmost level
  or levels of a building structure that is occupied as a workplace or residence and where either
  workers or the general public may have access. The term "power" in column 2 of Table 1

                                                   89
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 90 of 108                    PageID #: 147




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

  refers to total operating power of the transmitting operation in question in terms of effective
  radiated power (ERP), equivalent isotropically radiated power (EIRP), or peak envelope power
  (PEP), as defined in § 2.1 of this chapter. For the case of the Cellular Radiotelephone Service,
  subpart H of part 22 of this chapter; the Personal Communications Service, part 24 of this
  chapter and covered Specialized Mobile Radio Service operations, part 90 of this chapter, the
  phrase "total power of all channels" in column 2 of Table 1 means the sum of the ERP or EIRP
  of all co-located simultaneously operating transmitters of the facility. When applying the
  criteria of Table 1, radiation in all directions should be considered. For the case of transmitting
  facilities using sectorized transmitting antennas, applicants and licensees should apply the
  criteria to all transmitting channels in a given sector, noting that for a highly directional
  antenna there is relatively little contribution to ERP or EIRP summation for other directions.

  TABLE 1: TRANSMITTERS, FACILITIES AND OPERATIONS SUBJECT TO ROUTINE
  ENVIRONMENTAL EVALUATION


    SERVICE (TITLE 47 CFR RULE PART)                      EVALUATION REQUIRED IF:


           Experimental Radio Services              power > 100W ERP (164W EIRP)
                    (part 5)


             Radio Frequency Devices                millimeter wave devices operating in one of
                     (part 15)                      the following bands 46.7-46.8 GHz, 59.0-
                                                    64.0 GHz or 76.0-77.0 GHz (see §§ 15.253
                                                    and 15.255 of this chapter)

                                                    unlicensed personal communications
                                                    service devices operating under subpart D
                                                    of this chapter


          Multipoint Distribution Service           non-rooftop antennas: height above ground
               (subpart K of part 21)               level to radiation center < 10 m and
                                                    power > 1640 W EIRP
                                                    rooftop antennas: power > 1640W EIRP




                                                  90
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 91 of 108        PageID #: 148




                          Federal Communications Commission               FCC 96-326
  _________________________________________

   TABLE 1 (contd.)


    SERVICE (TITLE 47 CFR RULE PART)            EVALUATION REQUIRED IF:


      Paging and Radiotelephone Service    non-rooftop antennas: height above ground
            (subpart E of part 22)         level to radiation center < 10 m and
                                           power > 1000W ERP (1640 W EIRP)
                                           rooftop antennas: power > 1000W ERP
                                           (1640W EIRP)
        Cellular Radiotelephone Service    non-rooftop antennas: height above ground
             (subpart H of part 22)        level to radiation center < 10 m and
                                           total power of all channels > 1000W ERP
                                           (1640 W EIRP)
                                           rooftop antennas: total power of all
                                           channels > 1000W ERP (1640W EIRP)
       Personal Communications Services    (1) Narrowband PCS (subpart D):
                   (part 24)               non-rooftop antennas: height above ground
                                           level to radiation center <10 m and
                                           total power of all channels > 1000W ERP
                                           (1640 W EIRP)
                                           rooftop antennas: total power of all
                                           channels > 1000W (1640W EIRP)

                                           (2) Broadband PCS (subpart E):
                                           non-rooftop antennas: height above ground
                                           level to radiation center <10 m and
                                           total power of all channels > 2000W ERP
                                           (3280 W EIRP)
                                           rooftop antennas: total power of all
                                           channels > 2000W (3280W EIRP)


           Satellite Communications        all included
                     (part 25)




                                          91
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 92 of 108               PageID #: 149




                            Federal Communications Commission                     FCC 96-326
  _________________________________________

   TABLE 1 (contd.)


    SERVICE (TITLE 47 CFR RULE PART)                   EVALUATION REQUIRED IF:


            Radio Broadcast Services             all included
                   (part 73)
       Experimental, auxiliary, and special      subparts A, G, L: power > 100W ERP
          broadcast and other program
             distributional services             subpart I: non-rooftop antennas: height
                    (part 74)                    above ground level to radiation center < 10
                                                 m and power > 1640 W EIRP
                                                 rooftop antennas: power > 1640W EIRP


         Stations in the Maritime Services       ship earth stations only
                      (part 80)


       Private Land Mobile Radio Services        non-rooftop antennas: height above ground
                Paging Operations                level to radiation center < 10 m and
                    (part 90)                    power > 1000W ERP (1640 W EIRP)
                                                 rooftop antennas: power > 1000W ERP
                                                 (1640W EIRP)


       Private Land Mobile Radio Services        non-rooftop antennas: height above ground
            Specialized Mobile Radio             level to radiation center < 10 m and
     ("covered" providers only - see below)*     total power of all channels > 1000W ERP
                     (part 90)                   (1640 W EIRP)
                                                 rooftop antennas: total power of all
                                                 channels > 1000W ERP (1640W EIRP)


             Amateur Radio Service               transmitter output power > 50W PEP
                   (part 97)


  * Note: "Covered" SMR providers includes geographic area SMR licensees in the 800 MHz
  and 900 MHz bands that offer real-time, two-way switched voice service that is interconnected


                                               92
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 93 of 108                      PageID #: 150




                              Federal Communications Commission                         FCC 96-326
  _________________________________________

  with the public switched network and Incumbent Wide Area SMR licensees, as defined in §
  20.3 of this chapter.

                   (2) Mobile and portable transmitting devices that operate in the Cellular
  Radiotelephone Service, the Personal Communications Services (PCS), the Satellite
  Communications Services, the Maritime Services (ship earth stations only) and covered
  Specialized Mobile Radio Service providers authorized under subpart H of part 22, part 24, part
  25, part 80, and part 90 of this chapter are subject to routine environmental evaluation for RF
  exposure prior to equipment authorization or use, as specified in §§ 2.1091 and 2.1093 of this
  chapter. All unlicensed PCS and millimeter wave devices are also subject to routine
  environmental evaluation for RF exposure prior to equipment authorization or use, as specified
  in § 15.253(f), § 15.255(g), and § 15.319(i) of this chapter. All other mobile, portable, and
  unlicensed transmitting devices are categorically excluded from routine environmental
  evaluation for RF exposure under §§ 2.1091 and 2.1093 of this chapter except as specified in
  paragraphs (c) and (d) of this section.

                  (3) In general, when the guidelines specified in § 1.1310 are exceeded in an
  accessible area due to the emissions from multiple fixed transmitters, actions necessary to bring
  the area into compliance with the guidelines are the shared responsibility of all licensees whose
  transmitters produce field strengths or power density levels at the area in question in excess of
  1% of the exposure limits applicable to their particular transmitter.

                   (i) Applicants for proposed (not otherwise excluded) transmitters, facilities or
  modifications that would cause non-compliance with the limits specified in § 1.1310 at an
  accessible area previously in compliance must submit an EA if emissions from the applicant's
  transmitter or facility would result in a field strength or power density at the area in question
  that exceeds 1% of the exposure limit applicable to that transmitter or facility.

                    (ii) Renewal applicants whose (not otherwise excluded) transmitters or
  facilities contribute to the field strength or power density at an accessible area not in
  compliance with the limits specified in § 1.1310 must submit an EA if emissions from the
  applicant's transmitter or facility results in a field strength or power density at the area in
  question that exceeds 1% of the exposure limit applicable to that transmitter or facility.

                  (4) Transition Provisions. For applications filed with the Commission prior to
  January 1, 1997, Commission actions granting construction permits, licenses to transmit or
  renewals thereof, equipment authorizations, or modifications in existing facilities require the
  preparation of an Environmental Assessment if the particular facility, operation or transmitter
  would cause human exposure to levels of radiofrequency radiation that are in excess of the
  requirements contained in paragraphs (4) (i) - (4)(iii) of this section. These transition
  provisions do not apply to applications for equipment authorization of mobile, portable, and

                                                   93
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 94 of 108                   PageID #: 151




                             Federal Communications Commission                       FCC 96-326
  _________________________________________

  unlicensed devices specified in paragraph (2) of this section.

                   (i) For facilities and operations licensed or authorized under parts 5, 21
  (subpart K), 25, 73, 74 (subparts A, G, I, and L), and 80 of this chapter, the "Radio Frequency
  Protection Guides" recommended in "American National Standard Safety Levels with Respect
  to Human Exposure to Radio Frequency Electromagnetic Fields, 300 kHz to 100 GHz", (ANSI
  C95.1-1982), issued by the American National Standards Institute (ANSI) and copyright 1982
  by the Institute of Electrical and Electronics Engineers, Inc., New York, New York shall apply.
  With respect to subpart K of part 21 and subpart I of Part 74 of this chapter, these requirements
  apply only to multipoint distribution service and instructional television fixed service stations
  transmitting with an equivalent isotropically radiated power (EIRP) in excess of 200 watts.
  With respect to subpart L of part 74 of this chapter, these requirements apply only to FM
  booster and translator stations transmitting with an effective radiated power (ERP) in excess of
  100 watts. With respect to part 80 of this chapter, these requirements apply only to ship earth
  stations.

                  (ii) For facilities and operations licensed or authorized under part 24 of this
  chapter, licensees and manufacturers are required to ensure that their facilities and equipment
  comply with IEEE C95.1-1991 (ANSI/IEEE C95.1-1992), "Safety Levels With Respect to
  Human Exposure to Radio Frequency Electromagnetic Fields, 3 kHz to 300 GHz."
  Measurement methods are specified in IEEE C95.3-1991, "Recommended Practice for the
  Measurement of Potentially Hazardous Electromagnetic Fields -- RF and Microwave." Copies
  of these standards are available from IEEE Standards Board, 445 Hoes Lane, P.O. Box 1331,
  Piscataway, NJ 08855-1331. Telephone: 1-800-678-4333. The limits for both "controlled"
  and "uncontrolled" environments, as defined by IEEE C95.1-1991, will apply to all PCS base
  and mobile stations, as appropriate.

                   (iii) Applications for all other types of facilities and operations are
  categorically excluded from routine RF radiation evaluation except as provided in paragraphs
  (c) and (d) of this section.

  *   *    *   *    *

                  (e) No State or local government or instrumentality thereof may regulate the
  placement, construction, and modification of personal wireless service facilities on the basis of
  the environmental effects of radio frequency emissions to the extent that such facilities comply
  with the regulations contained in this chapter concerning the environmental effects of such
  emissions. For purposes of this paragraph:

                 (1) The term "personal wireless service" means commercial mobile services,
  unlicensed wireless services, and common carrier wireless exchange access services;

                                                 94
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 95 of 108                   PageID #: 152




                             Federal Communications Commission                       FCC 96-326
  _________________________________________

                  (2) The term "personal wireless service facilities" means facilities for the
  provision of personal wireless services;

                  (3) The term "unlicensed wireless services" means the offering of
  telecommunications services using duly authorized devices which do not require individual
  licenses, but does not mean the provision of direct-to-home satellite services; and

                  (4) The term "direct-to-home satellite services" means the distribution or
  broadcasting of programming or services by satellite directly to the subscriber's premises
  without the use of ground receiving or distribution equipment, except at the subscriber's
  premises or in the uplink process to the satellite.

  3. A new Section 1.1310 is added to read as follows:

  § 1.1310 Radiofrequency radiation exposure limits.

                  The criteria listed in Table 1 shall be used to evaluate the environmental impact
  of human exposure to radiofrequency (RF) radiation as specified in § 1.1307(b), except in the
  case of portable devices which shall be evaluated according to the provisions of § 2.1093 of
  this chapter. Further information on evaluating compliance with these limits can be found in
  the FCC's OST/OET Bulletin Number 65, "Evaluating Compliance with FCC-Specified
  Guidelines for Human Exposure to Radiofrequency Radiation."

                  NOTE TO INTRODUCTORY PARAGRAPH: These limits are generally
                  based on recommended exposure guidelines published by the National Council
                  on Radiation Protection and Measurements (NCRP) in "Biological Effects and
                  Exposure Criteria for Radiofrequency Electromagnetic Fields," NCRP Report
                  No. 86, Sections 17.4.1, 17.4.1.1, 17.4.2 and 17.4.3. Copyright NCRP, 1986,
                  Bethesda, Maryland 20814. In the frequency range from 100 MHz to 1500
                  MHz, exposure limits for field strength and power density are also generally
                  based on guidelines recommended by the American National Standards
                  Institute (ANSI) in Section 4.1 of "IEEE Standard for Safety Levels with
                  Respect to Human Exposure to Radio Frequency Electromagnetic Fields, 3
                  kHz to 300 GHz," ANSI/IEEE C95.1-1992, Copyright 1992 by the Institute of
                  Electrical and Electronics Engineers, Inc., New York, New York 10017.




                                                 95
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 96 of 108   PageID #: 153




                          Federal Communications Commission          FCC 96-326
  _________________________________________

  Table 1. Limits for Maximum Permissible Exposure (MPE)

  (A) Limits for Occupational/Controlled Exposure
  _____________________________________________________________________________
  _

  Frequency        Electric Field Magnetic Field
  Range            Strength       Strength       Power Density Averaging Time
  (MHz)            (V/m)          (A/m)          (mW/cm2)      (minutes)
  _____________________________________________________________________________
  _

  0.3-3.0           614             1.63            (100)*       6
  3.0-30            1842/f          4.89/f          (900/f2)*    6
  30-300            61.4            0.163           1.0          6
  300-1500          --              --              f/300        6
  1500-100,000      --              --              5            6

  _____________________________________________________________________________
  _
  f = frequency in MHz
  * = Plane-wave equivalent power density


  (B) Limits for General Population/Uncontrolled Exposure
  _____________________________________________________________________________
  _

  Frequency        Electric Field Magnetic Field
  Range            Strength       Strength       Power Density Averaging Time
  (MHz)            (V/m)          (A/m)          (mW/cm2)      (minutes)
  _____________________________________________________________________________
  _

  0.3-1.34         614           1.63           (100)*            30
  1.34-30          824/f         2.19/f         (180/f2)*         30
  30-300           27.5          0.073          0.2               30
  300-1500         --            --             f/1500            30
  1500-100,000     --            --             1.0               30
  _____________________________________________________________________________
  _

                                             96
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 97 of 108   PageID #: 154




                           Federal Communications Commission         FCC 96-326
  _________________________________________

  f = frequency in MHz
  * = Plane-wave equivalent power density




                                            97
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 98 of 108                      PageID #: 155




                              Federal Communications Commission                          FCC 96-326
  _________________________________________

  NOTE 1 TO TABLE 1: Occupational/controlled limits apply in situations in which persons are
  exposed as a consequence of their employment provided those persons are fully aware of the
  potential for exposure and can exercise control over their exposure. Limits for
  occupational/controlled exposure also apply in situations when an individual is transient
  through a location where occupational/controlled limits apply provided he or she is made aware
  of the potential for exposure.

  NOTE 2 TO TABLE 1: General population/uncontrolled exposures apply in situations in
  which the general public may be exposed, or in which persons that are exposed as a
  consequence of their employment may not be fully aware of the potential for exposure or can
  not exercise control over their exposure.

  Part 2 - FREQUENCY ALLOCATIONS AND RADIO TREATY MATTERS;
           GENERAL RULES AND REGULATIONS

  1. The authority citation for part 2 continues to read as follows:

       AUTHORITY: Sec. 4, 302, 303 and 307 of the Communications Act of 1934, as
  amended, 47 U.S.C. Sections 154, 302, 303 and 307, unless otherwise noted.

  2. A new Section 2.1091 is added to read as follows:

  §2.1091 Radiofrequency radiation exposure evaluation: mobile and unlicensed devices.

         (a) Requirements of this section are a consequence of Commission responsibilities
  under the National Environmental Policy Act to evaluate the environmental significance of its
  actions. See subpart I of part 1 of this chapter, in particular § 1.1307(b).

         (b) For purposes of this section mobile devices are defined as transmitters designed to
  be used in other than fixed locations and to generally be used in such a way that a separation
  distance of at least 20 centimeters is normally maintained between radiating antennas and the
  body of the user or nearby persons.

         (c) Mobile devices that operate in the Cellular Radiotelephone Service, the Personal
  Communications Services, the Satellite Communications Services, the Maritime Services and
  the Specialized Mobile Radio Service authorized under subpart H of part 22 of this chapter,
  part 24 of this chapter, part 25 of this chapter, part 80 of this chapter (ship earth station devices
  only) and part 90 of this chapter ("covered" SMR devices only, as defined in the note to Table
  1 of §1.1307(b)(1) of this chapter), are subject to routine environmental evaluation for RF
  exposure prior to equipment authorization or use if their effective radiated power (ERP) is 1.5
  watts or more. Unlicensed personal communications service and unlicensed millimeter wave

                                                   98
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 99 of 108                   PageID #: 156




                             Federal Communications Commission                       FCC 96-326
  _________________________________________

  devices authorized under § 15.253, § 15.255 and subpart D of part 15 of this chapter are also
  subject to routine environmental evaluation for RF exposure prior to equipment authorization
  or use, regardless of their power used, unless they meet the definition of a portable device as
  specified in § 2.1093(b). All other mobile and unlicensed transmitting devices are categorically
  excluded from routine environmental evaluation for RF exposure prior to equipment
  authorization, except as specified in §§ 1.1307(c) and 1.1307(d) of this chapter. Applications
  for equipment authorization of mobile and unlicensed transmitting devices subject to routine
  environmental evaluation must contain a statement confirming compliance with the limits
  specified in paragraph (d) of this section as part of their application. Technical information
  showing the basis for this statement must be submitted to the Commission upon request.

         (d) The limits to be used for evaluation are specified in § 1.1310 of this chapter. All
  unlicensed personal communications service (PCS) devices shall be subject to the limits for
  general population/uncontrolled exposure.

          (1) For purposes of analyzing mobile transmitting devices under the
  occupational/controlled criteria specified in § 1.1310 of this chapter, time-averaging provisions
  of the guidelines may be used in conjunction with typical maximum duty factors to determine
  maximum likely exposure levels.

         (2) Time-averaging provisions may not be used in determining typical exposure levels
  for devices intended for use by consumers in general population/uncontrolled environments as
  defined in § 1.1310 of this chapter. However, "source-based" time-averaging based on an
  inherent property or duty-cycle of a device is allowed. An example of this is the determination
  of exposure from a device that uses digital technology such as a time-division multiple-access
  (TDMA) scheme for transmission of a signal. In general, maximum average power levels must
  be used to determine compliance.

        (3) Compliance with exposure guidelines for mobile and unlicensed devices can be
  accomplished by the use of warning labels and by providing users with information concerning
  minimum separation distances from transmitting structures and proper installation of antennas.

  4. A new section 2.1093 is added to read as follows:

  § 2.1093 Radiofrequency radiation exposure evaluation: portable devices.

         (a) Requirements of this section are a consequence of Commission responsibilities
  under the National Environmental Policy Act to evaluate the environmental significance of its
  actions. See subpart I of Part 1 of this chapter, in particular § 1.1307(b).



                                                 99
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 100 of 108                      PageID #: 157




                              Federal Communications Commission                         FCC 96-326
  _________________________________________

         (b) For purposes of this section portable devices are defined as transmitters designed to
  be used within 20 centimeters of the body of the user.

          (c) Portable devices that operate in the Cellular Radiotelephone Service, the Personal
  Communications Services, the Satellite Communications services, the Maritime Services and
  the Specialized Mobile Radio Service authorized under subpart H of part 22 of this chapter,
  part 24 of this chapter, part 25 of this chapter, part 80 of this chapter (ship earth station devices
  only), part 90 of this chapter ("covered" SMR devices only, as defined in the note to Table 1 of
  § 1.1307(b)(1) of this chapter), and portable unlicensed personal communication service and
  millimeter wave devices authorized under § 15.253, § 15.255 or subpart D of part 15 of this
  chapter are subject to routine environmental evaluation for RF exposure prior to equipment
  authorization or use. All other portable transmitting devices are categorically excluded from
  routine environmental evaluation for RF exposure prior to equipment authorization, except as
  specified in §§ 1.1307(c) and 1.1307(d) of this chapter. Applications for equipment
  authorization of portable transmitting devices subject to routine environmental evaluation must
  contain a statement confirming compliance with the limits specified in paragraph (d) of this
  section as part of their application. Technical information showing the basis for this statement
  must be submitted to the Commission upon request.

          (d) The limits to be used for evaluation are based generally on criteria published by the
  American National Standards Institute (ANSI) for localized specific absorption rate ("SAR") in
  Section 4.2 of "IEEE Standard for Safety Levels with Respect to Human Exposure to Radio
  Frequency Electromagnetic Fields, 3 kHz to 300 GHz," ANSI/IEEE C95.1-1992, Copyright
  1992 by the Institute of Electrical and Electronics Engineers, Inc., New York, New York
  10017. These criteria for SAR evaluation are similar to those recommended by the National
  Council on Radiation Protection and Measurements (NCRP) in "Biological Effects and
  Exposure Criteria for Radiofrequency Electromagnetic Fields," NCRP Report No. 86, Section
  17.4.5. Copyright NCRP, 1986, Bethesda, Maryland 20814. SAR is a measure of the rate of
  energy absorption due to exposure to an RF transmitting source. SAR values have been related
  to threshold levels for potential biological hazards. The criteria to be used are specified in
  paragraphs (d)(1) and (d)(2) of this section.

          (1) Limits for Occupational/Controlled exposure: 0.4 W/kg as averaged over the
  whole-body and spatial peak SAR not exceeding 8 W/kg as averaged over any 1 gram of tissue
  (defined as a tissue volume in the shape of a cube). Exceptions are the hands, wrists, feet and
  ankles where the spatial peak SAR shall not exceed 20 W/kg, as averaged over an 10 grams of
  tissue (defined as a tissue volume in the shape of a cube). Occupational/Controlled limits apply
  when persons are exposed as a consequence of their employment provided these persons are
  fully aware of and exercise control over their exposure. Awareness of exposure can be
  accomplished by use of warning labels or by specific training or education through appropriate
  means, such as an RF safety program in a work environment.

                                                  100
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 101 of 108                   PageID #: 158




                             Federal Communications Commission                       FCC 96-326
  _________________________________________

          (2) Limits for General Population/Uncontrolled exposure: 0.08 W/kg as averaged over
  the whole-body and spatial peak SAR not exceeding 1.6 W/kg as averaged over any 1 gram of
  tissue (defined as a tissue volume in the shape of a cube). Exceptions are the hands, wrists, feet
  and ankles where the spatial peak SAR shall not exceed 4 W/kg, as averaged over any 10
  grams of tissue (defined as a tissue volume in the shape of a cube). General
  Population/Uncontrolled limits apply when the general public may be exposed, or when
  persons that are exposed as a consequence of their employment may not be fully aware of the
  potential for exposure or do not exercise control over their exposure. Warning labels placed on
  consumer devices such as cellular telephones will not be sufficient reason to allow these
  devices to be evaluated subject to limits for occupational/controlled exposure in paragraph
  (d)(1) of this section.

         (3) Compliance with SAR limits can be demonstrated by either laboratory measurement
  techniques or by computational modeling. Methodologies and references for SAR evaluation
  are described in numerous technical publications including "IEEE Recommended Practice for
  the Measurement of Potentially Hazardous Electromagnetic Fields - RF and Microwave,"
  IEEE C95.3-1991.

          (4) For purposes of analyzing portable transmitting devices under the
  occupational/controlled criteria, the time-averaging provisions of the MPE guidelines identified
  in § 1.1310 of this chapter can be used in conjunction with typical maximum duty factors to
  determine maximum likely exposure levels.

          (5) Time-averaging provisions of the MPE guidelines identified in § 1.1310 of this
  chapter may not be used in determining typical exposure levels for portable devices intended
  for use by consumers, such as hand-held cellular telephones, that are considered to operate in
  general population/uncontrolled environments as defined above. However, "source-based"
  time-averaging based on an inherent property or duty-cycle of a device is allowed. An example
  of this would be the determination of exposure from a device that uses digital technology such
  as a time-division multiple-access (TDMA) scheme for transmission of a signal. In general,
  maximum average power levels must be used to determine compliance.

  Part 15 - RADIO FREQUENCY DEVICES

  1. The authority citation for part 15 continues to read as follows:

         AUTHORITY: Secs. 4, 302, 303, 304, 307 and 624A of the Communications Act of
  1934, as amended, 47 U.S.C. 154, 302, 303, 307 and 544A.

  2. Section 15.253 is amended by revising paragraph (f) to read as follows:


                                                 101
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 102 of 108               PageID #: 159




                            Federal Communications Commission                    FCC 96-326
  _________________________________________

  § 15.253 Operation within the bands 46.7-46.9 GHz and 76.0-77.0 GHz.

  *   *   *    *   *

         (f) Regardless of the power density levels permitted under this section, devices
  operating under the provisions of this section are subject to the radiofrequency radiation
  exposure requirements specified in § 1.1307(b), § 2.1091 and § 2.1093 of this chapter, as
  appropriate. Applications for equipment authorization of devices operating under this section
  must contain a statement confirming compliance with these requirements for both fundamental
  emissions and unwanted emissions. Technical information showing the basis for this statement
  must be submitted to the Commission upon request.

  3. Section 15.255 is amended by revising paragraph (g) to read as follows:

  § 15.255 Operation within the band 59.0-64.0 GHz.

  *   *   *    *   *

         (g) Regardless of the power density levels permitted under this section, devices
  operating under the provisions of this section are subject to the radiofrequency radiation
  exposure requirements specified in § 1.1307(b), § 2.1091 and § 2.1093 of this chapter, as
  appropriate. Applications for equipment authorization of devices operating under this section
  must contain a statement confirming compliance with these requirements for both fundamental
  emissions and unwanted emissions. Technical information showing the basis for this statement
  must be submitted to the Commission upon request.

  4. Section 15.319 is amended by revising paragraph (i), to read as follows:

  § 15.319 General technical requirements.

  *   *   *    *   *

         (i) Unlicensed PCS devices are subject to the radiofrequency radiation exposure
  requirements specified in § 1.1307(b), § 2.1091 and § 2.1093 of this chapter, as appropriate.
  All equipment shall be considered to operate in a "general population/uncontrolled"
  environment. Applications for equipment authorization of devices operating under this section
  must contain a statement confirming compliance with these requirements for both fundamental
  emissions and unwanted emissions. Technical information showing the basis for this statement
  must be submitted to the Commission upon request.

  Part 24 - PERSONAL COMMUNICATIONS SERVICES

                                                102
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 103 of 108                   PageID #: 160




                             Federal Communications Commission                        FCC 96-326
  _________________________________________

  1. The authority citation for part 24 continues to read as follows:

          AUTHORITY: 47 U.S.C. 154, 301, 302, 303, 309, and 332, unless otherwise noted.

  2. Section 24.52 is revised to read as follows:

  § 24.52 RF hazards.

  Licensees and manufacturers are subject to the radiofrequency radiation exposure requirements
  specified in § 1.1307(b), § 2.1091 and § 2.1093 of this chapter, as appropriate. Applications for
  equipment authorization of mobile or portable devices operating under this section must
  contain a statement confirming compliance with these requirements for both fundamental
  emissions and unwanted emissions. Technical information showing the basis for this statement
  must be submitted to the Commission upon request.

  Part 97 - AMATEUR RADIO SERVICE

  1. The authority citation for part 97 continues to read as follows:

         AUTHORITY: 48 Stat. 1066, 1082, as amended; 47 U.S.C. §§ 154, 303. Interpret
  or apply 48 Stat. 1064-1068, 1081-1105, as amended; 47 U.S.C. §§ 151-155, 301-609,
  unless otherwise noted.

  2. Section 97.13 is amended by adding paragraph (c) to read as follows:

  § 97.13 Restrictions on station location.

  *   *    *   *    *

          (c) Before causing or allowing an amateur station to transmit from any place where the
  operation of the station could cause human exposure to levels of radiofrequency (RF) radiation
  in excess of that allowed under § 1.1310 of this chapter, the licensee is required to take certain
  actions. A routine RF radiation evaluation, as discussed in § 1.1307(b) of this chapter, is
  required if the transmitter power exceeds 50 watts peak envelope power; otherwise the
  operation is categorically excluded from routine RF radiation evaluation except as specified in
  § 1.1307(c) and § 1.1307(d) of this chapter. Where the routine evaluation indicates that the RF
  radiation could be in excess of the limits contained in § 1.1310 of this chapter, the licensee
  must take action to prevent such an occurrence. Further information on evaluating compliance
  with these limits can be found in the FCC's OST/OET Bulletin Number 65, "Evaluation
  Compliance with FCC-Specified Guidelines for Human Exposure to Radiofrequency
  Radiation."

                                                    103
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 104 of 108                 PageID #: 161




                                   Federal Communications Commission                FCC 96-326
  _________________________________________

         3. Section 97.503 is amended by revising paragraphs (b)(1), (b)(2), and (b)(3), and
  adding paragraph (c)(10) to read as follows:

  § 97.503 Element standards.

  *    *    *      *       *

           (b) *       *       *

          (1) Element 2: 35 questions concerning the privileges of a Novice Class operator
  license. The minimum passing score is 26 questions answered correctly.

         (2) Element 3(A): 30 questions concerning the privileges of a Technician Class
  operator license. The minimum passing score is 22 questions answered correctly.

          (3) Element 3(B): 30 questions concerning the privileges of a General Class operator
  license. The minimum passing score is 22 questions answered correctly.

  *    *    *      *       *

           (c) *       *       *

      Topics:                             Element: 2    3(A)   3(B)   4(A)   4(B)

  *    *    *      *       *

  (10) Radiofrequency environmental               5     5      5      0      0
     safety practices at an amateur station

  *    *    *      *       *




                                                  104
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 105 of 108                 PageID #: 162




                             Federal Communications Commission                     FCC 96-326
  _________________________________________

                        APPENDIX D: PARTIES FILING COMMENTS

  1.    Alcatel SEL (Alcatel)
  2.    American Personal Communications (APC)
  3.    American Radio Relay League, Inc. (ARRL)
  4.    American Radio Relay League Bio-Effects Committee
  5.    American Telephone and Telegraph Company (AT&T)
  6.    AMSC Subsidiary Corporation (AMSC)
  7.    Apple Computer, Inc. (Apple)
  8.    Arizona Department of Public Safety
  9.    Association of Federal Communications Consulting Engineers (AFCCE)
  10.   Association of Maximum Service Television and National Broadcasting Company, Inc.
        (MSTV/NBC)
  11.   Bell South Corporation, Bell South Telecommunications, Inc, Bell South Enterprises, Inc.,
        and Bell South Cellular Corp. (BellSouth)
  12.   Broadcast Signal Lab (BSL)
  13.   Joint Comments of CBS, Inc., Capital Cities/ABC Inc., Greater Media, Inc., Tribune
        Broadcasting Company and Westinghouse Broadcasting, Inc. (Broadcast Joint Comments)
  14.   Cellular Telecommunciations Industry Association (CTIA)
  15.   Center for Devices and Radiological Health, U.S. Food and Drug Administration
        (FDA)
  16.   Cohen, Dippell and Everist, P.C. (CDE)
  17.   Jules Cohen & Associates, P.C. (JC&A)
  18.   Doty-Moore Tower Service, Inc. (Doty-Moore)
  19.   Du Treil, Lundin & Rackley, Inc. (DLR)
  20.   E.F. Johnson Company (E.F. Johnson)
  21.   Electromagnetic Energy Policy Alliance (EEPA)
  22.   Electronic Industries Association Consumer Electronics Group (EIA)
  23.   Sheldon L. Epstein
  24.   Ericsson Corporation (Ericsson)
  25.   Federal Aviation Administration (FAA)
  26.   Ford Motor Company
  27.   David Smith Forsman
  28.   Prof. Om Gandhi
  29.   Glenayre Electronics, Inc. (Glenayre)
  30.   Global Communications Corporation (Global)
  31.   GTE Service Corporation (GTE)
  32.   Professor Mark J. Hagmann; Florida International University
  33.   Hammett & Edison, Inc. (Hammett & Edison)
  34.   Hatfield & Dawson Consulting Engineers, Inc. (Hatfield & Dawson)
  35.   Ken Holladay

                                                105
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 106 of 108           PageID #: 163




                            Federal Communications Commission                 FCC 96-326
  _________________________________________

  36.   IEEE Standards Coordinating Committee 28 (IEEE/SCC28)
  37.   IEEE Standards Department
  38.   IEEE Committee on Man and Radiation
  39.   Industrial Hygiene Institute
  40.   Insterstitial, Inc. (Insterstitial)
  41.   Alan S. Kaul
  42.   Land Mobile Communications Council (LMCC)
  43.   Linear Corporation (Linear)
  44.   Matsushita Communications Industrial Corporation of America (MCC/Panasonic)
  45.   Maxwell Safety Products Ltd. (Maxwell)
  46.   McCaw Cellular Communications, Inc. (McCaw)
  47.   Motorola
  48.   Narda Microwave Corporation (Narda)
  49.   National Association of Broadcasters (NAB)
  50.   National Association of Business and Educational Radio, Inc. (NABER)
  51.   National Institute for Occupational Safety and Health (NIOSH)
  52.   National Public Radio (NPR)
  53.   National Volunteer Examiners
  54.   New Jersey Broadcasters Association
  55.   Northern Telecom, Inc. (Northern Telecom)
  56.   Dr. Wayne Overbeck
  57.   Pacific Bell and Nevada Bell
  58.   PacTel Corporation (PacTel)
  59.   Paging Network, Inc. (PageNet)
  60.   Raytheon Company (Raytheon)
  61.   Rolm Company (Rolm)
  62.   Silliman and Silliman
  63.   Southwestern Bell Mobile Systems, Inc. (Southwestern Bell)
  64.   Sprint Cellular Company (Sprint)
  65.   Telecommunications Industry Association (TIA)
  66.   Telocator, The Personal Communications Industry Association (Telocator)
  67.   TRW, Inc. (TRW)
  68.   U.S. Department of Defense (DoD)
  69.   U.S. Environmental Protection Agency (EPA)
  70.   US West
  71.   United States Telephone Association
  72.   Utilities Telecommunications Council (UTC)
  73.   Louis A. Williams, Jr. and Associates
  74.   Wizard Broadcasting Company (Wizard)



                                             106
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 107 of 108             PageID #: 164




                            Federal Communications Commission                  FCC 96-326
  _________________________________________

  REPLY COMMENTS

  1.    American Mobile Telecommunications Association (AMTA)
  2.    American Personal Communications (APC)
  3.    American Radio Relay League, Inc. (ARRL)
  4.    AMSC Subsidiary Corporation (AMSC)
  5.    Celpage, Inc. (Celpage)
  6.    Cohen, Dippell and Everist, P.C. (CDE)
  7.    Comsat Corp. (Comsat)
  8.    Jules Cohen & Associates, P.C. (JC&A)
  9.    Electromagnetic Energy Policy Alliance (EEPA)
  10.   Sheldon L. Epstein
  11.   Ericsson Corporation (Ericsson)
  12.   GTE Service Corporation (GTE)
  13.   Hammett & Edison, Inc. (Hammett & Edison)
  14.   Hatfield & Dawson Consulting Engineers, Inc. (Hatfield & Dawson)
  15.   IEEE Standards Coordinating Committee 28 (IEEE/SCC28)
  16.   Maxwell Safety Products Ltd. (Maxwell)
  17.   McCaw Cellular Communications, Inc. (McCaw)
  18.   Motorola
  19.   Narda Microwave Corporation (Narda)
  20.   National Association of Broadcasters (NAB)
  21.   National Association of Business and Educational Radio, Inc. (NABER)
  22.   Northern Telecom, Inc. (Northern Telecom)
  23.   Occupational Safety and Health Administration, U.S. Department of Labor (OSHA)
  24.   Dr. Wayne Overbeck and the Amateur Radio Health Group
  25.   Paging Network, Inc. (PageNet)
  26.   Personal Communications Industry Association (formerly Telocator), (PCIA)
  27.   Pixel Instruments Corp. (Pixel)
  28.   Society of Broadcast Engineers (SBE)
  29.   Southwestern Bell Mobile Systems, Inc. (Southwestern Bell)
  30.   Telecommunications Industry Association (TIA)
  31.   TRW, Inc.
  32.   Village of Wilmette, IL




                                              107
Case 2:20-cv-00237-JDL Document 11-1 Filed 10/05/20 Page 108 of 108                         PageID #: 165




                  August 1, 1996



                               JOINT SEPARATE STATEMENT OF

           COMMISSIONERS JAMES H. QUELLO AND RACHELLE B. CHONG


  Re:             In the Matter of Guidelines for Evaluating the Environmental Effects of
                  Radiofrequency Radiation, ET Docket 93-62

       We support the adoption of new guidelines and methods for evaluating the environmental
  effects of radiofrequency (RF) emissions from FCC-regulated transmitters. The exposure
  limits contained in these guidelines are generally based on the most conservative of the limits
  contained in the recommendations of the National Council on Radiation Protection and
  Measurement (NCRP), and in guidelines issued by the Institute for Electrical and Electronics
  Engineers, Inc. (IEEE), and subsequently adopted by the American National Standards Institute
  (ANSI) as an ANSI standard (ANSI/IEEE C95.1-1992).

       We note that the Commission has used the 1982 ANSI standard1 for the last twelve years.
  In the Notice of Proposed Rulemaking, the Commission had proposed to adopt the updated
  1992 ANSI standard. A majority of the commenters supported that proposal. We write
  separately because we would have felt comfortable continuing that precedent by adopting the
  most recent 1992 ANSI standard. We find merit in the open, voluntary, industry-driven ANSI
  standard-setting process. We support today's decision, however, because we recognize the
  importance of adopting guidelines that command the broad support of federal agencies charged
  with the protection of the public health. We clarify that our decision today does not in any way
  diminish our support for the ANSI standard-making process or the latest 1992 ANSI standard.




    1
      ANSI C95.1-1982, "American National Standard Safety Levels with Respect to Human Exposure to Radio
  Frequency Electromagnetic Fields, 300 kHz to 100 GHz," ANSI, New York, NY ("1982 ANSI").
